3 ‘_ Case 6:18-cv-01915-GKS-KRS Document

HON _ KRIS'|'A MARX
CHA| R

HON. JAME.S A. RUTH
VlCE ~ CHA|R

   

`ed 11/07/18 Page 1 of 162 Page|D 468

STATE OF FLOR|DA
c . scHNExor-:R
dUD|C|A|_ QUA|_|F|CAT|ONS COMM|SS|ON SE:A;%_D‘REWR
POST OFF|CE BOX l 4 l 06 GENERA\- ¢OuNsEl.
TALLAHASSEE, FLOR|DA 323 l 7 Al_ExANoER .J. wcl_uAMs

(550) 438- l 58 l Assls'rANT GENERAL couNsEL

January 25, 2017

James Edward Washington
DC# 197574-E21365
Madison Corr. Inst.

382 S.W. MCI Way
Madison, Fl 32340

Re: Docket No. 1 7-040; Egan
Dear Mr. Washington:

The Commission has received your complaint The Investigative
Panel of the Commission meets approximately every six weeks. At the
next meeting, the Panel Will evaluate your complaint to determine
whether your concerns fall within the Commission’s jurisdiction, and
if so, Whether they merit further review.

Thank you for bringing this matter to the Commission’s
attention.

Sincerely yours,

.7§¢`

Alexander J. Williams
Assistant General Counsel

A,JW/m¢

]nquiries by the Commission are confidemial pursuant lo Art. V, Sec ]2(0)(4) of the Florida
Canstirution and Rule 2.420, Florida Rules ofJudicial Administration.

0

\ \

~ Case 6:18-cv-01915-GKS-KRS Document 1-2 F|ed 11/07/18 Page 2 of 162 Page|D 469

 

STATE OF FLOR|DA

Ho~. msu max ~JUD|C|AL OUAL|F|CAT|ONS COMM|SS|ON mcnm_ l_. someone
cHAiR Exectmvz olRECmR
GENERAL couNsEl.
HoN‘ JAMES A_ Ru_m POST OFFlCE BOX 14 l 06
VlCE ' CHA!P TALLAHASSEE, FLOR|DA 323 l 7 ALExANoER .J. wn.uAMs
(B SO) 48 B_ l 5 8 l Assls'rAN'r Gl-:NERAL couNsE\_

February 27, 2017

James Edward Washington
DC# 197574-E21365
Madison Corr. Inst.

382 S.W. MCI Way
Madison, Fl 32340

Re: Docket No. 1 7-040; Egan
Dear Mr. Washington:

The Investigative Panel of the Commission has completed its
review of your complaint in the above matter and has determined, at
its most recent meeting, that the concerns you have expressed are not
allegations involving a breach of the Code of Judicial Conduct
warranting further action by the Commission but are matters for
review through the normal court process.

The purpose of the Commission is to determine the existence of
judicial misconduct and disability as defined by the Constitution and
the laws of the State of Florida. If such misconduct or disability is
found, the Commission can recommend disciplinary action to the
Florida Supreme Court. The Commission has found no basis for
further action on your complaint that therefore has been dismissed.

Sincerely yours,

 

Alexander J. Williams
Assistant General Counsel

AJW/mc

Inquiries by the Commission are confidential pursuant to Arl. V, Sec 12(a)(4) of the Florida
Constilution and Rule 2.420, Florida Rules of Judicial Admz'nistration.

~"/"Zt*?ase szla-cv-oisla-oKs-KRS mimmmraaerm@ueaal@ma¢yata@@ 3 of 162 Pagelo 470
. w , v

r. Sti;ggl*ay phone tracker

From, Wikipedia, the free encyclopedia

T he StingRay is an IMSI-catcher, a controversial cellular phone '~“ ‘~""-“' "‘“' "

surveillance device, manufactured by Harris Corporation.[z] Initially
developed for the military and intelligence community, the StingRay
and similar Harris devices are in widespread use by local and state §
} law enforcement agencies across the United States and possibly
covertly in the United Kingdom. Stingray has also become a

generic name to describe these kinds of devices.[3]

 

 

i
§

A Stingray device in 2013, in Harris's

Contents

 

trademark submission.[l]

- 1 Technology
- l.l Active mode operations
l 1.2 Passive mode operations
l 1.3 Active (cell site simulator) capabilities
l 1.3.1 Extracting data from internal storage
- 1.3.2 Writing metadata to internal storage
l 1.3.3 Forcing an increase in signal
transmission power
- 1.3.4 Forcing an abundance of signal
transmissions
1.3.5 Tracking and locating
1.3.6 Denial of service
1.3.7 Interception of communications content
- 1.4 Passive capabilities
- 1.4.1 Base station (cell site) surveys
l 2 Usage by law enforcement
- 2.1 In the United States
l 2.2 Outside the United States
l 3 Secrecy
- 4 Criticism ' '
l 4.1 Counter 'S'h°ngRay" and Anti-spy devices
5 See also ~
6 References
7 Further reading

 

 

 

 

Technology

The StingRay is an IMSI-catcher with both passive (digital analyzer) and active (cell site simulator)
capabilities When operating in active mode, the device mimics a wireless carrier cell tower in order to

_ force all nearby mobile phones and other cellular data devices to connect to it.[4][5][6]

httpsF/en.wikipec'ia.orglwiki/Stingray_phone_tracker 1/10

§"2?$33@(s`;le-cv-olals-GKs-KRS tfd'@thtrénrfr§aer-P¢tlsndmf¢®mecv®age 4 Of 162 PaQ€lD 471
The StingRay family of devices can be mounted in vehicles,[$] on airplanes, helicopters and unmanned
aerial vehicles.m Hand-can‘ied versions are referred to under the trade name KingFish.[S]

Active mode operations

l. Extracting stored data such as Intemational Mobile Subscriber Identity ("IMSI") numbers and
Elearonic serial Number ("EsN"),l9]
2. Wn'ting cellular protocol metadata to internal storage

3. Forcing an increase in signal transmission power,[ 101
4. Forcing an abundance of radio signals to be transmitted
5. Interception of communications content

6. Tracking`and locating the cellular device user,[4]
7. Conducting a denial of service attack

8 . Encryption key extraction.[ll]

9. Radio j amming for either general denial of service purposes[]z] or to aid in active mode protocol
rollback attacks

Passive mode operations

l. conducting base station surveys, which is the process of using over-the-air signals to identify
legitimate cell sites and precisely map their coverage areas

Active (cell site simulator) capabilities

In active mode, the StingRay will force each compatible cellular device in a given area to disconnect from
its service provider cell site (e.g., operated by Verizon, AT&T, etc.) and establish a new connection with the
StingRay.[13] In most cases, this is accomplished by having the StingRay broadcast a pilot signal that is
either stronger than, or made to appear stronger than, the pilot signals being broadcast by legitimate cell
sites operating in the area.[14] A common function of all cellular communications protocols is to have the
cellular device connect to the cell site offering the strongest signal. StingRays exploit this function as a
means to force temporary connections with cellular devices within a limited area.

Extracting data from internal storage

During the process of forcing connections from all compatible cellular devices in a given area, the StingRay
operator needs to determine which device is a desired surveillance target. This is accomplished by
downloading the IMSI, ESN, or other identifying data from each of the devices connected to the
StingRay.[g] In this context, the IMSI or equivalent identifier is not obtained from the cellular service
provider or from any other third-party. The StingRay downloads this data directly from the device using
radio waves.

In some cases, the IMSI or equivalent identifier of a target device is known to the StingRay operator
beforehand. When this is the case, the operator will download the IMSI or equivalent identifier from each

device_£as it connects to the StingRay.[lS] When the downloaded IMSI matches the known IMSI of the
desired target, the dragnet will end and the operator will proceed to conduct specific surveillance operations

011 just the target device_[16]

httsz/en.wikipedia.orglwiki/Stingray_phone_tracker 2/10

v~

`

6’1’2%}%3@ azla-cv-olsla-oKs-KRS Demmemeiaaer Foaoetit€b?/é%m»€la@=a5 O‘° 162 PaQe'D 472
In other cases, the IMSI or equivalent identifier of a target is not known to the StingRay operator and the
goal of the surveillance operation is to identify one or more cellular devices being used in a known area.["]

For example, if visual surveillance is being conducted on a group of protestors,[ls] a StingRay can be used
to download the IMSI or equivalent identifier fi'om each phone within the protest area, After identifying the
phones, locating and tracking operations can be conducted, and service providers can be forced to turn over
account information identifying the phone users

Writing metadata to internal storage
Forcing an increase in signal transmission power

Cellular telephones are radio transmitters and receivers much like a walkie-talkie. However, the cell phone
only communicates with a "repeater" inside a nearby cell tower installation At that installation, the devices
take in all cell calls in its geographic area and repeat them out to other cell installations which repeat the
signals onward to their destination telephone (either by radio or land-line wires). Radio is used also to
transmit a caller's voice/data back to the receiver's cell telephone The two-way duplex phone conversation
then exists via these interconnections

To make all that work correctly, the system allows automatic increases and decreases in transmitter power
(for the individual cell phone and for the tower repeater, too) so that only the minimum transmit power is
used to complete and hold the call active, "on," and allows the users to hear and be heard continuously
during the conversation The goal is to hold the call active but use the least amount of transmit power,
mainly to conserve batteries and be efficient The tower system will sense when a cell phone is not coming
in clearly, and will order the cell phone to boost transmit power. The user has no control over this boosting;
it may occur for a split second or for the whole conversation If the user is in a remote location, the power
boost may be continuous In addition to carrying voice or data, the cell phone also transmits data about
itself automatically, and that is boosted or not as the system detects need. `

Coding of all transmissions allows two nearby cell user users no cross talk or interference between the two
(this coding is not encryption, which is another, different coding). The boosting of power, however, is
limited by the design of the devices to a maximum setting. The standard systems are not "high power" and
thus can be overpowered by clandestine systems using much more boosted power that can then take over a
user's cell phone. If overpowered that wa , a cell phone will not indicate the`change due to the clandestine
radio being programmed to hide itself from normal detection The ordinary user can not know if their cell
phone is captured via overpower boosts or not. (There are other ways of clandestine capture that need not
overpower, too.)

Just as a person shouting drowns out someone whispering, the boost in RF watts of power into the cell
telephone system can overtake and control that system_in total or only a few, or even only one,
conversation This strategy only requires more RF watts of power, and thus it is more simple than other
types of clandestine controls Power boosting equipment can be installed anywhere there can be an antenna,
including in a vehicle, perhaps even in a vehicle on the move. Once a clandestine boosted system takes
control, any manipulation is possible from simple recording of the voice or data to total blocking of all cell
phones in the geographic area,

Forcing an abundance of signal transmissions

https:/len.wikipediaorglwikl/Stingray_phone_tracker 3/10

36" se 6:18-@v-01915-GKS-KRS Dawmeetehaswlaseaalamaw§@gg 6 of162 Pagelo 473
"I`racking"and locating

A StingRay can be used to identify and track a phone or other compatible cellular data device even while
the device is not engaged in a call or accessing data services

Denial of service

The FBI has claimed that when used to identify, locate, or track a cellular device, the StingRay does not
collect communications content or forward it to the service provider.[l9] Instead, the device causes a

disruption in service.[zo] Under this scenario, any attempt by the cellular device user to place a call or access
data services will fail while the StingRay is conducting its surveillance

Interception of communications content

By way of software upgrades,[ll][zl] the StingRay and similar Harris products can be used to intercept GSM
communications content transmitted over-the-air between a target cellular device and a legitimate service
provider cell site. The StingRay does this by way of the following man-in-the-middle attack: (l) simulate a
cell site and force a connection from the target device, (2) download the target device's IMSI and other
identifying information, (3) conduct "GSM Active Key Extraction"[l ll to obtain the target device's stored
encryption key, (4) use the downloaded identifying information to simulate the target device over-the-air,
(5) while simulating the target device, establish a connection with a legitimate cell site authorized to
provide service to the target device, (6) use the encryption key to authenticate the StingRay to the service
provider as being the target device, and (7) forward signals between the target device and the legitimate cell
site while decrypting and recording communications content.

The "GSM Active Key Extraction"[u] performed by the StingRay in step three merits additional
explanation A GSM phone encrypts all communications content using an encryption key stored on its SIM

card with a copy stored at the service provider.[zz] While simulating the target device during the above
explained man-in-the-middle attack, the service provider cell site will ask the StingRay (which it believes to

be the target device) to initiate encryption using the key stored on the target device.[23] Therefore, the
StingRay needs a method to obtain the target device's stored encryption key else the man-in-the-middle
attack will fail. `

GSM primarily encrypts communications content using the A5/ 1 call encryption cypher. In 2008 it was
reported that a GSM phone's encryption key can be obtained using $1,000 worth of computer hardware and

30 minutes of cryptanalysis performed on signals encrypted using A5/l .[24] However, GSM also supports
an export weakened variant of A5/l called A5/2. This weaker encryption cypher can be cracked in real-

time.[22] While A5/l and A5/2 use different cypher strengths, they each utilize the same underlying
encryption key stored on the SIM card.[23] Therefore, the StingRay performs "GSM Active Key

Extraction"[ll] during step three of the man-in-the-middle attack as follows: (l) instruct target device to use
the weaker A5/2 encryption cypher, (2) collect A5/2 encrypted signals from target device, and (3) perform

cryptanalysis of the A5/2 signals to quickly recover the underlying stored encryption key.[25] Once the
encryption key is obtained, the StingRay uses it to comply with the encryption request made to it by the

service provider during the man-in-the-middle attack.[zs]

hltpsdlen.wikipedia.org/wikilStingray_phone_tracker 4l10

.6/1/20@33@ ezra-cv-olola-oKs-KRS manmtaa&awastaald@?éé§¢y£aoe 7 Of162 F’-ao€lD 474
‘ ‘ § o o o '
Passive capablhtles

In passive mode, the StingRay operates either as a digital analyzer, which receives and analyzes signals
being transmitted by cellular devices and/or wireless carrier cell sites, or as a radio jamming device, which
transmits signals that block communications between cellular devices and wireless carrier cell sites By
"passive mode," it is meant that the StingRay does not mimic a wireless canier cell site or communicate
directly with cellular devices

Base station (cell site) surveys

A StingRay and a test phone can be used to conduct base station surveys, which is the process of collecting
information on cell sites, including identification numbers, signal strength, and signal coverage areas When
conducting base station surveys, the StingRay mimics a cell phone while passively collecting signals being
transmitted by cell sites in the area of the StingRay.

Base station survey data can be used to further narrow the past locations of a cellular device if used in
conjunction with historical cell site location information ("HCSLI") obtained from a wireless carrier.
HCSLI includes a list of all cell sites and sectors accessed by a cellular device, and the date and time each
access was made. Law enforcement will often obtain HCSLI from wireless carriers in order to determine
where a particular cell phone was located in the past. Once this information is obtained, law enforcement
will use a map of cell site locations to determine the past geographical locations of the cellular device.

However, the signal coverage area of a given cell site may change according to the time of day, weather,
and physical obstructions in relation to where a cellular device attempts to access service. The maps of cell
site coverage areas used by law enforcement may also lack precision as a general matter. For these reasons,
it is beneficial to use a StingRay and a test phone to map out the precise coverage areas of all cell sites
appearing in the HCSLI records This is typically done at the same time of day and under the same weather
conditions that were in effect when the HCSLI was logged. Using a StingRay to conduct base station
surveys in this manner allows for mapping out cell site coverage areas that more accurately match the
coverage areas that Were in effect when the cellular device was used.

Usage by law enforcement
In the United States

The use of the devices has been frequently funded by grants from the Department of Homeland Security.[zGl
The Los Angeles Police Department used a Department of Homeland Security grant in 2006 to buy a
StingRay for "regional_ terrorism investigations". However,`according to the Electronic Frontier Foundation,

the "LAPD has been using it for just about any investigation imaginable."[27]

In addition to federal law enforcement, military and intelligence agencies, StingRays have in recent years
been purchased by local and state law enforcement agencies According to the American Civil Liberties
Union, 42 law enforcement agencies in 17 states own StingRay technology. In November 2014, Slate
reported that at least 46 state and local police departments from Sunrise, Florida, to Hennepin County,
Minnesota, use cell-site simulators, with a price-tag of US$16,000 to more than US$125,000 for each

https:llen.wikipedia.orglwlkilStingray_phme_tracker 5/10

§"”°‘€ase 6:18-cv-01915-GKS-KRS BIDWA¢\&-WHQUMML&WB@@§ 8 of 162 PagelD 475

unit.[28] Iri'2015, it was reported that the Baltimore Police Department's frequency in using the device was

"inexplicably high".[29] In some states, the devices are made available to local police departments by state
surveillance units The federal government funds most of the purchases with anti-terror grants

In 2006, Harris employees directly conducted wireless surveillance using StingRay units on behalf the Palm
Bay Police Department _ where Harris has a campus[30] _ in response to a bomb threat against a middle
school. The search was conducted without a warrant or Judicial oversight[31][32][33][34]

Outside the United States

Privacy International and The Sunday Times reported on the usage of StingRays and IMSI-catchers in
Ireland, against the Irish Garda Siochana Ombudsman Commission (GSOC), which is an oversight agency

of the Irish police force Garda Siochana.[35][36]

On June 10, 2015 the BBC reported on an investigation by Sky News[37][38] about possible false mobile
phone towers being used by the London Metropolitan Police. Commissioner Bernard Hogan-Howe refused
comment.

Secrecy

\/\The increasing use of the devices has largely been kept secret from the court system and the public.[29] In
2014, police in Florida revealed they had used such devices at least 200 additional times since 2010 without

disclosing it to the courts or obtaining a warrant.[z] The American Civil Liberties Union has filed multiple
requests for the public records of Florida law enforcement agencies about their use of the cell phone

tracking devices.[39]

3§( Local law enforcement and the federal government have resisted judicial requests for information about the

use of stingrays, refusing to turn over information or heavily censoring it.[4°] In June 2014, the American
Civil Liberties Union published information from court regarding the extensive use of these devices by

local Florida police.[41] Aiier this publication, United States Marshals Service then seized the local police's
surveillance records in a bid to keep them from coming out in court.[42]

N In some cases, police have refused to disclose information to the courts citing non-disclosure agreements
signed with Harris Corporation.[4°][43][44] The FBI defended these agreements saying that information

about the technology could allow adversaries to circumvent it.[43] The ACLU has said "potentially
unconstitutional government surveillance on this scale should not remain hidden from the public just

because a private corporation desires secrecy. And it certainly should not be concealed from judges."m

In 2015 Santa Clara County pulled-out of contract negotiations with Harris for StingRay units, citing
onerous restrictions imposed by Harris on what could be released under public records requests as the
reason for exiting negotiations[45]

Criticism

httsz/en.wikipedia.orglwiki/Sti ngray__phone_tracker 6/10

z°"’.?°l€ase 6:1a-cv-01916-oKs-KRS essenmvrcer-winsda.nonésacycleaae 9 of 162 PaoelD 476
ln recent years legal scholars, public interest advocates legislators and several members of the judiciary
have strongly criticized the use of this technology by law enforcement agencies Critics have called the use
of the devices by govemment agencies warrantless cell phone tracking, as they have frequently been used

without informing the court system or obtaining a warrant.[z] The Electronic Frontier Foundation has called
the devices “an unconstitutional, all-you-can-eat data buffet.”[46]

ln June 2015, WNYC Public Radio published a podcast with Daniel Rigmaiden about the StingRay
device.[47]

Counter "StingRay" and Anti-spy devices

In the wake of StingRay's reveal to the public on 2016, a counter government movement by cyber privacy
and security professionals began to look into ways to working against the StringRay and it's functions

John McAfee, a pioneer to Cyber security and an architect to the first commercial anti-virus program may
have lead a team to developing the first device that is capable of thwarting the StringRay's capability on
targeted phones As mentioned in his team's webpage and app description section (D-Vasive (https://play. go
ogle.com/store/apps/details?id=com.Dvasive&hl=en)) "D-Vasive helps protect your privacy from invasive
apps by alerting you when an application is trying to spy on you using your phone's camera, microphone,
bluetooth or WiFi connections D-Vasive also lists running and installed apps that have access to tracking
your location D-Vasive also allows you to lock down your device's hardware to prevent other apps from
accessing your hardware without your knowledge."

lt is expected for a wider range of cyber privacy and civil security development teams to release more or
similar counter devices against the stingray and similar operations

See also

Cellphone surveillance
. Mobile phone tracking

Kyllo v. United States (lawsuit re thermal image surveillance)

United States v. Davis (2014) found warrantless data collection violated constitutional rights, but
okayed data use for criminal conviction as data collected in good faith

Evil Twin Attack

References

l. "Notice, Acceptance, Renewal". Harris/US PTO. Retrieved 23 January 2016,

2. Zetter, Kim (2014-03-03). "Florida Cops' Secret Weapon: Warrantless Cellphone Tracking". Wirea'. com.
Retrieved 2014-06-23.

3. Gallagher, Ryan (September 25, 2013). "Meet the machines that steal your phone’s data". Ars Technica (Condé
Nast). Retrieved August 22, 2014.

4. Valentino-Devries, J en (Sep 22, 2011). "‘Stingray’ Phone Tracker Fuels Constitutional Clash". The Wall Street
Journal. Retrieved Aug 22, 2014.

5. Harris WPG (November 29, 2006). "StingRay Cell Site Emulator Datasheet". Archived from the original (PDF)
on August 29, 2014. Retrieved August 29, 2014.

6. Harris WPG (November 29, 2006). "StingRay Cell Site Emulator Datasheet". Archived from the original on
August 29, 2014. Retrieved August 29, 2014.

https F/en.wikiperna.org/wiki/Stingray_phme_tracker 7/10

P"’z_°<‘f‘ase 6:16-cv-01915-GKs-KRS m§nmnnraaaer~atlenorner¢aecy¢wme 10 of 162 Pagelo 477

'7. Han‘is WPG. (Aug. 25, 2008). Harris Wireless Products Group catalog, available at
https://www.documentcloud.org/documents/1282631-08-08-25-2008-harris-wireless-products-group.htrnl [PDF p.
4] (last accessed: Aug. 29, 2014), archived from original at
http://egov.ci.miami.fl.us/Legistarweb/Attachments/48000.pdf [PDF p. 4] (last accessed: Mar. 8, 2011) (Airborne
DF Kit CONUS for StingRay)

8. Harris WPG. (Nov. 29, 2006). KingFish, KingFish GSM S/W, Pocket PC GSM S/W & T raining Sole Source
Justification for Florida, available at https://www.documentcloud.org/documents/ 1282625-06-1 l-29-2006-harris-
kingfish-sole-source.html [PDF p. 1] (last accessed: Aug. 29, 2014), archived from original at
http://egov.ci.miami.fl.us/Legistarweb/Attachments/34768.pdf [PDF p. 1] (last accessed: Aug. 29, 2014) ("The
KingFish system is the only man-portable battery powered CDMA & GSM Interrogating, Active Location, and
Signal Infonnation Collection system currently available.").

9. United States v. Rigmaiden, CR08-814-PHX-DGC, Dkt. #0674-1 [Declaration by FBI Supervisory Agent
Bradley S. Morrison], 11 5, p. 3 (D.Ariz., Oct. 27, 2011), available at
https://www.documentcloud.org/documents/l282619- l l- l 0-1 7-201 l-u-s-v-rigmaiden-crOS-S l4-phx-dgc.html
[PDF p. 3] (last accessed: Aug. 30, 2014) ("During a location operation the electronic serial numbers (ESNs) (or
their equivalent) from all wireless devices in the immediate area of the FBI device [(i.e., the StingRay)] that
subscribe to a particular provider may be incidentally reoorded, including those of _innocent, non-target devices.").

10. Florida v. James L. Thomas, No. 2008-CF-3350A, Suppression Hearing Transcript RE: Harris StingRay &
KingFish [testimony of Investigator Christopher Corbitt], p. 17 (2nd Cir. Ct., Leon County, FL, Aug. 23, 2010),
available at https://www.documentcloud.org/documents/12826l 8- l 0-08-23-2010-fl-v-thomas-ZOOS-cf-3350a.html
[PDF. p. 17] (last accessed: Aug. 30, 2014) ("[O]nce the equipment comes into play and we capture that handset,
to make locating it easier, the equipment forces that handset to transmit at full power.")

11. Drug Enforcement Administration. (Aug. 29, 2007). FY2011 FEDERAL APPROPRIATIONS REQUESTS [Sole
Source Notice of Harris StingRay FishHawk GSM encryption key extraction and intercept upgrade], available at
https://www.documentcloud.org/documents/l282642-07-08-29-2007-dea-purchase-of-stingray-fishhawk.html
[PDF p. l] (last accessed: Aug. 30, 2014), archived from original at https://www.fbo.gov/index?
s=opportunity&mode=fonn&id=9aa21692324ae7ala747c2ca8f5400b3&tab=core&_cview=O (last accessed: Aug.
30, 2014). ("The Harris StingRay system w/FishHawk GSM Intercept S/W upgrade is the only portable standard
+ 12VDC powered over the air GSM Active Key Extraction and Intercept system currently available.")

12. Hennepin County, MN. (Feb. 2, 2010), FY2011 FEDERAL APPROPRIATIONS REQUESTS [Cellular
Exploitation System (Kingfish) - $426,150], available at https://www.docmnentcloud.org/documents/ 1282634-10-
02-02-2010~kingfish-appropriations-request.html [PDF p. 6] (last accessed: Aug. 30, 2014), archived from
original at
http://board.co.hennepin.mn.us/sirepub/cache/246/5hnnteqb5wro1 fl4oyplzrqo/ l 06280083 020 140 l 5 243 634.PDF
[PDF p. 6] (last accessed: Aug. 30, 2014) ("The system acts as a mobile Wireless phone tower and has the
capability to... deny mobile phones service.").

13. Florida v. James L. Thomas, No. 2008-CF-3350A, Suppression Hearing Transcript RE: Harris StingRay &
KingFish [testimony of Investigator Christopher Corbitt], p. 12 (2nd Cir. Ct., Leon County, FL, Aug. 23, 2010),
available at https://www.documentcloud.org/documents/1282618-10-08~23-20l0-fl-v-thomas-ZOOS-cf-3350a.html
[PDF. p. 12] (last accessed: Aug. 30, 2014) ("In essence, we emulate a cellphone tower. so just as the phone was
registered With the real verizon tower, we emulate a tower; we force that handset to register with us.").

14. Hardman, Heath (May 22, 2014). "THE BRAVE NEW WORLD OF CELL-SITE SIMULATORS". Albany Law
School: 11-12. doi:10.2139/ssrn.2440982. Retrieved Aug 24, 2014. "For a cell-site simulator operator to induce a
oellphone to camp on his or her cell-site simulator (CSS), all he or she needs to do is become the strongest cell in
the target cellphones preferred network." `

15. Florida v. J ames L. Thomas, No. 2008-CF-3350A, Suppression Hearing Transcript RE: Harris StingRay &
KingFish [testimony of Investigator Christopher Corbitt], p. 13 (2nd Cir. Ct., Leon County, FL, Aug. 23, 2010),
available at https://www.documentclo\iiilorg/documents/12826l 8-10-08-23-20l0-fl~v-thomas-2008-cf-3350a.html
[PDF. p. 13] (last accessed: Aug. 30, 2014) ("The equipment will basically decode information from the handset
and provide certain unique identifying information about the handset, being a subscriber identity and equipment
identity.... We compare that with the information provided from Verizon to insure that we are looking at the
correct handset.").

https‘J/en.wlkipedia.orglwiki/Stingray_phme_tracker 8/10

.“/Wft',nse 6:16-cv-01915-GKs-KRS unmmaeteiaaawaseaatnr/a&¢yaaga 11 of 162 Pagelo 476

l6.' Id.,'p. 14 ("And as the equipment is evaluating all the handsets in the area, when it comes across that handset --
the one that we're looking for, for the information that we put into the box -- then it will hang onto that one and
allow us to direction find at that point.").

17 . In the Matter of The Application of the United States of America for An Order Authorizing the Installation and
Use of a Pen Register and Trap and Trace Device, 890 F. Supp. 2d 747, 748 (S.D. Tex. 2012) (Law enforcement
sought to use StingRay "to detect radio signals emitted from wireless cellular telephones in the vicinity of the
[Subject] that identify the telephones (e.g., by transmitting the telephone's serial number and phone number)..."
so the "[Subject's]' Telephone can be identified " (quoting order application)).

18. Etirdt°)gh, Fruzsina (Jun 13, 2014). "Are Chicago Police Spying on Activists? One Man Sues to Find Out".
Mother Jones. Retrieved Aug 24, 2014. "Martinez, who works in the software industry, first wondered about
police surveilling his phone in 2012 while he was attending the NATO protests 'I became suspicious because it
was really difficult to use our phones[.]'"

19. United States v. Rigmaiden, CR08-814-PHX-DGC, Dkt. #0674-1 [Declaration by FBI Supervisory Agent
Bradley S. Morrison], 11 4, p. 2-3 (D.Ariz., Oct. 27, 2011), available at .
https://www.documentcloud.org/documents/l282619- 1 1-10-17-201 1-u-s-v-rigmaiden-cr08-814-phx-dgc.html
[PDF pp. 2-3] (last accessed: Aug. 30, 2014) ("[T]he [][StingRay] used to locate the defendants aircard did not
capture, collect, decode, view, or otherwise obtain any content transmitted from the aircard, and therefore was
unable to pass any information from the aircard to Verizon Wireless.").

20. United States v. Rigmaiden, CR08-814-PHX-DGC, Doc. #723, p. 14 (D.Ariz., Jan. 5, 2012) (Noting government
concession that the StingRay "caused a brief disruption in service to the aircard.").

21. Harris WPG. (Aug. 25, 2008). Harris Wireless Products Group catalog, available at
https://www. documentcloud.org/documents/ 128263 1-08-08-25-2008~harris-wireless-products-group.html [PDF p.
4] (last accessed: Aug. 29, 2014), archived from original at ‘
http://egov.ci.miami.fl.us/Legistarweb/Attachments/48000.pdf [PDF p. 4] (last accessed: Mar. 8, 2011) (GSM
Software Intercept Package for StingRay and StingRay II)

22, Green, Matthew. "On cellular encryption". A Few 7710ughts on eryptographic Engineering. Retrieved Aug 29,
2014.

23. Barkan, Elad; Biham, Eli; Keller, Nathan. "Instant Ciphertext-Only Cryptanalysis of GSM Encrypted
Communications" (PDF): 12-13. "

24. Schneier, Brude. "`Cryptanalysis of A5/l". Schneier on Securizy. Retrieved Aug 29, 2014.

25. Id.

26. '-'Police use cellphone spying device". Associated Press. 2014-05~30, Retrieved 2014-06-23.

27. `Carnpbell, J~ohn (2013-01-24). "LAPD Spied on 21 Using StingRay Anti-Terrorism Tool". LA Weekly. Retrieved
2014-06-23. ,

28. Klonick, Kate (2014-11-10). "Stingrays: Not Just f`or Fedsl". Slate Magazine (The Slate Group, a Graham
Holdings Company). Retrieved 2014~11-13.

29. Fenton, Justin (April 20, 2015). "Baltimore Police say Stingray phone tracking use exceeds 25,000 instances".
The Baltimore Sun. Retrieved April 20, 2015. "David Rocah, a staff attorney with the American Civil Liberties
Union of Maryland, said the 25,000 figure seemed "inexplicably high.""

30. Nail, Derrol (23 February 2015). "Harris Corporation opens new tech center in Palm Bay". m)foxorlando.com.

_WOFL, Fox Broadcasting Company. Retrieved 4 April 2015.

31. Farivar, Cyrus (25 February 2015). "Powerful "stingrays" used to go after 911 hangup, ATM burglary". Ars
Technica. Retrieved 25 March 2015. _"...Palm Bay Police Department simply borrowed a stingray directly from its
manufacturer, the Harris Corporation_located down the road in Melbourne, Florida-_to respond to a 2006 bomb
threat at a school, absent any judicial oversight."

32. Detective M. J. Pusatere. "03.05.2014 PBPD Stingray Records (Bates Stamped) redacted" (PDF). aclu.org. Palm
Bay Police Department, American Civil Liberties Union. p. 3. Retrieved 24 March 2015. 4

33. Aaronson, Trevor (23 February 2015). "ACLU Releases Florida StingRay Documents". fcir. org. Florida Center
for Investigative Reporting. Retrieved 4 April 2015.

34. Rivero, Daniel (18 March 2015). "It’s now a trend: third court orders the release of phone-tracking Stingray
docmnents". fusion.net. Fusion. Retrieved 4 Apr112015. `

35 . Mooney, John (9 February 2014). "GSOC under`high-tech surveillance". T he Sunday Times.

v https'J/en.wikipeda._u'gfwikilStingray_phone_tracker _ . 9/10

.6"'2@3§3@ 6:1s-cv-01915-GKS-KRS mmsmetaa<er manate?rtta»cy&’@ee 12 01 162 PaQ€'D 479
`3'0'.' ”l'yrf..\n, Dr. Richard (15 February 2014). "Beirtear na IMSIs: Ireland's GSOC surveillance inquiry reveals use of
mobile phone interception systems". Privacy International. ~

37. "Mass snooping fake mobile towers uncovered in UK". British Broadcasting Corporation. 10 June 2015.

38. Cheshire, Tom ( 10 June 2015). "Fake Mobile Phone Towers Operating In The UK". Sky News.

39. Wessler, Nathan Freed. "U.S. Marshals Seize Local Cops' Cell Phone Tracking Files in Extraordinary Attempt to
Keep Information From Public". American Cz‘vil Liberties Union. Retrieved 2014-06-23.

40. Gillum, Jack (2014-03-22). "Police keep quiet about cell-tracking technology". News.yahoo.com. Retrieved
2014-06-23.

41. Wessler, Nathan Freed (2014-06-03). "Transcription of Suppression Hearing (Complete)" (PDF). American Civil
Liberties Union. Retrieved 2014-06-23.

42. Zetter, Kim (2014-06-03). "U.S. Marshals Seize Cops' Spying Records to Keep Them From the ACLU".

Wzred. com. Retrieved 2014-06-23.

43. "A Police Gadget Tracks Phones? Shhh! It’s Secret". The New York Times. March 15, 2015.

44. Florida Departrnent of Law Enforcement; Harris Corporation (8 June 2010), "FDLE non-disclosure agreement
with the Harris Corporation" (PDF). American Civil Liberties Union. Retrieved 28 March.2015.

45. Farivar, Cyrus (7 May 2015). "In rare move, Silicon Valley county gov’t kills stingray acquisition". Ars
Technica Retrieved 9 May 2015. "What happened was, we were in negotiations with Harris, and we couldn't get
them to agree to even the most basic criteria we have in terms of being responsive to public records requests"

46. Timm, Trevor (2013-02-12). "As Secretive "Stingray" Surveillance Tool Becomes More Pervasive, Questions
Over Its Illegality Increase". Electronic Frontier Foundation. Retrieved 2014-06-23.

47 . Zomorodi, Manoush (2015-06-19). "When Your Conspiracy Theory Is True". WNYC. Retrieved 2015-07-03.

Further reading

- Lye, Linda (2014). StingRays: The Most Common Surveillance Tool the Government Won’t Tell Youv
About. (https://www.aclunc.org/sites/default/tiles/StingRays_The_Most_Common_Surveillance_Tool
_the_Govt_Won%Z7t_Tell_You_Ab0ut_0.pdt) ACLU of Northem California.

Retrieved from "https://en.Wikipedia.org/w/index.php?title=Stingray_phone_tracker&oldid=721578125"

Categories: Telecommunications equipment i Surveillance f Mobile security l Telephone tapping
Telephony equipment i Law enforcement equipment

- This page was last modified on 22 May 2016, at 20:00.

- Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may
apply. By using this site, you agree to the Terms of Use and Privacy Policy. Wikipedia® is a
registered trademark of the Wikimedia Foundation, Inc., a non-profit organization

httpsF/en.wlkipedia.orglwikl/Stingray_phone_tracker 10/10

ig,i'?n@aS€ 6:18-CV-01915-GKS-KR‘&ns MNEB&H§r£eryMHM¢J&dMQ®/ck§wf 162 Page|D 480

W_z£;u_£,g sacuRlTY in.za.ts a:uu PM

TURNS ()UT P()LICE STINGBAY SPY T()()LS CAN
INDEED REC()RD CALLS

 

GETTY lMAGES

T H E F E n ERAL s ovE R N M E NT has been fighting hard for years to hide details
about its use of so-called stingray surveillance technology from the public.

The surveillance devices simulate cell phone towers in order to trick
nearby mobile phones into connecting to them and revealing the phones’

hdszMww.wired.corn/ZM5110lstingray-government-spy-too| s-can-record-cal|s-new-documents-eorrtirml 1/13

,,ealz<rtese e;1a-cv-01915-eKS-KRsmazneasneatgayapyFJJ,e@a;l,q\gQg/,q§o,dg§gw,§spf 162 Pagelt) 4a1
' "locations.

Now documents recently obtained by the ACLU confirm long-held

111 c 'l'l I‘ 'l'

SUBSCR|BE
v h

intercepting the content of voice and text communications The
documents also discuss the possibility of flashing a phone’s firmware “so
that you can intercept conversations using a suspect’s cell phone as a
bug.”

The information appears in a 2008 guideline prepared by the Justice
Department to advise law enforcement agents on when and how the
equipment can be legally used.

The American Civil Liberties Union of Northern California obtained the
simms (.pdf) after a mra;;tgd_l§gal_b_amg involving a two-year-old
public records request. The documents include not only policy guidelines,
but also templates for submitting requests to courts to obtain permission
to use the technology

The DoJ ironically acknowledges in the documents that the use of the
surveillance technology to locate cellular phones “is an issue of some
controversy,” but it doesn’t elaborate on the nature of the controversy
Civil liberties groups have been fighting since 2008 to obtain information
about how the government uses the technology, and under what authority.

Local law enforcement agencies have used the equipment numgm§_timgg

in.s.e.ctet realman and have even deceuced.canmi.abmu
Whm]_gg¥ to obtain orders to use it. And they’ve

resorted to WLQ§ to prevent groups like the ACLU from
obtaining documents about the technology,

Stingrays go by a number of different names, including cell-site simulator,
triggerfish, lMSI-catcher, Wolfpack, Gossamer, and swamp box, according
to the documents They can be used to determine the location of phones,

https:liwww.wired.coml2015110/511ngray-governrnent-spy-too|s-can-record-cal|s-new-documents-con|irm/ 2113

\

,`e/vzoease e:18-0\/-01915-<3Ks-KRemsl@eumem@ayspyretedaaaé€tzht&meaqevih@u)f 162 PeQelD 482
computers using open wireless networks, and PC wireless data cards, also
known as air cards.

The devices, generally the size of a suitcase, work by emitting a stronger
signal than nearby towers in order to force a phone or mobile device to
connect to them instead of a legitimate tower. Once a mobile device
connects, the phone reveals its unique device ID, after which the stingray
releases the device so that it can connect to a legitimate cell tower,
allowing data and voice calls to go through. Assistance from a cell phone
carrier isn’t required to use the technology, unless law enforcement
doesn’t know the general location of a suspect and needs to pinpoint a
geographical area in which to deploy the stingray. Once a phone’s general
location is determined, investigators can use a handheld device that
provides more pinpoint precision in the location of a phone or mobile
device-this includes being able to pinpoint an exact office or apartment
where the device is being used. '

In addition to the device ID, the devices can collect additional information

“lf the cellular telephone is used to make or receive a call, the screen of the
digital analyzer/cell site simulator/triggerfish would include the cellular
telephone number (MIN), the call’s incoming or outgoing status, the
telephone number dialed, the cellular telephone’s ESN, the date, time, and
duration of the call, and the cell site number/sector (location of the
cellular telephone when the call was connected),” the documents note.

In order to use the devices, agents are instructed to obtain a pen
register/trap and trace court order. Pen registers are traditionally used to
obtain phone numbers called and the “to” field of emails, While trap and
trace is used to collect information about received calls and the “from”
information of emails,

When using a stingray to identify the specific phone or mobile device a
suspect is using, “collection should be limited to device identifiers,” the
Do.l document notes. “lt should not encompass dialed digits, as that would

httsz/www.wired.eornl2015/10/stingray-govemment~spy-tools-carvrecord-ca!|s-new-documents-contirm/ 3/13

. stowage 6;1a-cv-01916-eks-Kasemmasywmwneedces@une>of 162 Pagelo 433
. f entail surveillance on the calling activity of all persons in the vicinity of

the subject.”

The documents add, however, that the devices “may be capable of
intercepting the contents of communications and, therefore, such devices
must be configured to disable the interception function, unless
interceptions have been authorized by a Title III order.”

Title III is the federal wiretapping law that allows law enforcement, with a
court order, to intercept communications in real time,

Civil liberties groups have long suspected that some stingrays used by law
enforcement have the ability to intercept the content of voice calls and
text messages But law enforcement agencies have insisted that the
devices they use are not configured to do so. Another controversial
capability involves the ability to block mobile communications such as in
war zones to prevent attackers from using a mobile phone to trigger an
explosive, or during political demonstrations to prevent activists from

organizing by mobile phone. Stingray devices used by mimmgn

ha}L€_th;h_Q.f_th§§_€_§anahjljlj£§, but it’s not known how often or in what

capacity they have been used.

The documents also note that law enforcement can use the devices
without a court order under “exceptional” circumstances Most
surveillance laws include such provisions to give investigators the ability
to conduct rapid surveillance under emergency circumstances such as
when lives are at stake. Investigators are then to apply for a court order
within 24 hours after the emergency surveillance begins But according to
the documents, the DoJ considers “activity characteristic of organized
crime” and “an ongoing attack of a protected computer (one used by a
financial institution or U.S. government) where violation is a felony” to be
considered an exception, too. In other words, an emergency situation
could be a hack involving a financial institution.

“While such crimes are potentially serious, they simply do not justify

\ httpsdlwww.wired.coml2015l10lstingray-government-spy-tools-wn-record-ca||s-nsw-documems-contirml 4113

g1f2o1€ase 6:18-0\/- 01915- GKS- KRSG®MM€!SWTGH§®MRM®CPBQWEEDM 162 Page|D 484
o '. bypassing the ordinary legal processes that were designed to balance the
government’s need to investigate crimes with the public’ s right to a
government that abides by the law,” Linda Lye, senior staff attorney for
the ACLU of Northern California, notes in a blog post about the
documents

Another issue of controversy relates to the language that investigators use
to describe the stingray technology, Templates for requesting a court
order from judges advise the specific terminology investigators should
use and never identify the stingray by name. They simply describe the tool
as either a pen register/trap and trace device or a device used “to detect
radio signals emitted from wireless cellular telephones in the vicinity of
the Subject that identify the telephones.”

The ACLU has long accused the government of misleading judges in using
the pen register/trap and trace term-since stingrays are primarily used
not to identify phone numbers called and received, but to track the
location and movement of a mobile device,

Investigators also seldom tell judges that the devices collect data from all
phones in the vicinity of a stingray-not just a targeted phone-and can
disrupt regular cell service.

It’s not known how quickly stingrays release devices that connect to them,
allowing them to then connect to a legitimate cell tower. During the period
that devices are connected to a stingray, disruption can occur for anyone
in the vicinity of the technology.

Disruption can also occur from the way stingrays force-downgrade mobile
devices from 36 and 4G connectivity to ZG if they are being used to
intercept the concept of communications

In order for the kind of stingray used by law enforcement to work for this
purpose, it exploits a vulnerability in the 26 protocol. Phones using ZG
don’t authenticate cell towers, which means that a rogue tower can pass

\ . httpsdlwww.wired.com/2015/10/stingray-government-spy-tools-can-reeord-ca|ls-new-documents-oorrfirm/ 5/13

.'!miz°@§ase 6:1a-cv-01915-GKS-KR§"“i§’dé°d'l??§Pftg'f¥§WMe§eih¢e@mee°fdpd'ge/u®ef 162 PagelD 485
,,» '_ itself off as a legitimate cell tower. But because 36 and 4G networks have

fixed this vulnerability, the stingray will jam these networks to force
nearby phones to downgrade to the vulnerable 2G network to
communicate

“Depending on how long the jamming is taking place, there’s going to be
disruption,” Chris Soghoian, chief technology for the ACLU has told
WIRED previously. “When your phone goes down to 2G, your data just goes
to hell. So at the very least you will have disruption of internet
connectivity. And if and when the phones are using the stingray as their
only tower, there will likely be an inability to receive or make calls.”

Concerns about the use of stingrays is growing. Last March, Senator Bill
N elson (D-Florida) sent a letter to the FCC calling-on the agency to
disclose information about its certification process for approving
stingrays and any other tools with similar functionality. N elson asked in
particular for information about any oversight put in place to make sure
that use of the devices complies with the manufacturer’s representations
to the FCC about how the technology works and is used.

Nelson also raised concerns about their use in a remarkable speech on the

\ hnpsdlwww.wired.com/Zm5/10lstingray-government-spy-too|s-ean-record-cal|s-new-documents-eom‘irml 6/13

'qe.'~;/zoease 6:1s-cv-01916-eks-Kasrnsooeamsmrnspyassignmensteagsvmmf 162 Pagelo 436
' Senate floor. The Senator said the technology “poses a grave threat to
consumers’ cellphone and Internet privacy,” particularly when law
enforcement agencies use them without a warrant.

The increased attention prompted the Justice Department this month to
release a new federal policy on the use of stingrays, requiring a warrant
any time federal investigators use them. The rules, however, dpplapply_tp

lppaLpplip§_dppaergms, which are among the most prolific users of the

technology and have been using them for years without obtaining a
warrant.

 

#CELLPHUNES #GUVERNMENT SURVElLLANCE` #SPYlNG #STINGRAYS

VlEW EDMMENTS

_
SPDNSUHE 8l081i8

BUS|NESS lNSlDER

The sweatshirt designed by an Apple engineer that’s bring
manufacturing back to America.

 

 

T E c H 1 s FA N s
Now you can track your car using your smartphone

 

msTANT cHEcKMATE
Type in your name or anyone’s, this site is addicting

 

 

 

 

\ httsz/www.wired.coran015/10/stingray;governm ent-spy-tools-can-record-ca||s-new-docum ems-contirm/

7/13

 

 

':. )Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 20 of 162 PagelD 487

l

Orlando Police Department 8.11
Supplement Report

Case Number . . : 2014-536652 Page: 2
Supplement Number: 7 Date Of Supplement: 01/20/2015

file with the Forensic Imaging Lab. The collected items were secured
in a locker in the Forensic Lab for processing and packaging on_a
later date.

aetween 01/01/15 and 01/16/15, 1 processed the coliecte`d items for
latent prints with negative results. All items were then packaged
and entered into Property and Evidence under #DE7169A.

Coet of Investigation =$86.00

************i**********i**************‘i*************i****i'**'k*******ir

 

|I Swear or affirm the above statements \Officer Name/ID# (Print)
|are correct and true. l
|(Signature) l

|
|
|
l
|Sworn to and subscribed before me, the undersigned Authority, |
l
l
l
l

l
|Thia Day of ,20 .
|Notary Public |_| Law Enforcement Offioer |_| Emp# Orlando PD

 

END oF sUPPLaMENr NUMBER 7

t` Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 21 of 162 PagelD 488

Orlando Police Department 8.11
Supplement Report

Case Number . . : 2014~536652 Page: 1
Supplement Number: 4 Date of Supplement: 01/05/2015

Date/Time Reportedz 12/31/14 8:51 Hrs.

Location Occurred : 5705 LA COSTA DR -
Reporting Officer : 30287 MORGAN,NICOLE,E,
Primary Unit Assigned to Investigate: E Property
Assigned Investigators:

Narrative Name: NARRATIVE SUPPLEMENT 1/5/2015 9:48 AM
On December 31, 2014 I Officer Cote (16904) responded to the S
Semoran Blvd and LaCosta Dr in reference to officers on scene needing
more officere. when I arrived on scene I took became the cover
officer for the KB officer. After we deployed clear out and officers
checked the drop ceiling I rechecked the kitchen vents and that is
where I came in contact with the suspect that was in the vent over
the food prep area. The suspect was inside the duct work lying still
trying not to be detected. I could only see the suspects left side oh
his face. 4

I gave the suspect multiple orders to LET ME SEE YOUR HANDS and DO
NOT MOVB, that he did not follow. The suspect was later sprayed in
the rear of the building with chemical agent by other officers that I
did not witnees.

**********i**********i****i************************i*****************

|I Swear or affirm the above statements [Officer Name/ID# (Print)
|are correct and true. l
|(signature) l

l
l
l
|
|Sworn to and subscribed before me, the undersigned Authority, |
|
l
l
l

|This Day of .20 .
|Notary Public |_| Law Enforcement Officer l_| Emp# Orlando PD

 

END OF SUP?LEMENT N'UMBER 4

e"

. Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 22 of 162 PagelD 489
t .

\

_ J?;m¢g/ 2420/7

 

.`7/'/0//2:/'@/ Qz/a//}/[mz§§n Q'op_;m/'s`g’/Zm
,'p{?. 160/1’ /¢/Oé

a//aena+iza$¢z

gm J/};r!'

 

 

 

 

t " v - r '
_`__ I; l /L(./l l. .’ _/'l(_lllez 1 li;/ //4 I!l’ __ ,/ /f/L 11’.1//

1

f ' . r
",, 11 / ///»',// ¢_1//,_ //'/ /1//_/,»/ /_1. ///2 /./,/1//¢/1._/_//1¢

/ , ..
2f7%/,§' 4 »?é/é?,mzaé%jzéere 2412 . 1 » r/./ / /__2.11¢1/

. l c , n
-_-_-_.h¢ ’./l/,z.’ /Illl. 1. ’r 11 1- F/,/ l/ * III V/ l /, _!/.1/ 1/’ /// 1111

f

_`_/- / 1111 1114 / /’_/_» _ _,i/,// ’ / 41 {./,11'…//

 

 

 

 

 

 

    

l - c ' .- 'r f - l l . _ n
__“ll_’ .!. l/.l.l‘ l ’//".l. 141/_2,//1'1/ 111 _@ié[£écz?ddf_
` , 1\ ,/ c
md r7L:A// 1111 h 1 ,I/¢ 4/.¢ l (¢.' ll’l 114 14 l’éé/QL__ __

 

 

 

 

 

MMMM&EMWMA#;M§¢ Ms_. Daan M-
_L[Ioerm>r mid me ;I‘l'rc/- JH({ _anLa[/Qunh£t_joblf§€___r -

 

n _in \/€8'/7'

 
   
  

     
      

. ; l r n , U ¢`
.r 1 n 1 n , ore -//7@ bar~lzz§.-§oc/a-/?On Ul€fma//?g
ij complaint aaafn.ci' /l’ls Operan ~H‘)e Departmeh+ ma

v

_orred_v'on£` in%@i@imy_&f@r_£&djn§zum_d_tw@@a_

ioi-`Z

 

 

 

 

 

1 ‘ g `Qase 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 23 of 162 PagelD 490

 

___ _ _________ ____Jdnuary ZC) 201_7_

 

7?40'/<;/0/47¢70//78£¢27_‘;¢;71 COmm/S!/On_ 1

____ .____.-2 73 0 50,\/. 48/0_6___
__________7//070055’22 F 4 3 2 3 / 7

 

 

_______104` 782 00700408741'004 0//652‘8/79'7 %2 0227_“ 8072 f0/05 _ __ __

_ 07400/_20__ wyasz 00777_"2;_ 00 90 078/72 075/002 0/00 04257077357 7/) _
_________/741 ,0/02277_7 /77_$_ 407/dream 045 4027'027/024200’20/ 022 005€8
___n____m;_ fampefej 2106/emg m_wrdcd£y 782 prosedw‘ar 6_`_/_?2_ 0/7_'0_’ _
_______. city 0)4\_047_7 J(:¢g’ge_(p jan 70_/0/_’/)2/: mdaandfcoa/c/n€é _Q'o ,___
____________ ant/7482 04th bea/day camp/atm 08"¢527'200%45' l

__2. ____ _ _c_/Q.S 4001<2.6_’019_782 7€//00/0'7§ 7/0€¢¢4)/127745 721 Ae/,c Jqpporz"
______*_mj/_ argument _

 

 

____ __________@4'782205 _4'0_ 7');;0/0004 érm_______ . _ __ __ _ _
_':-__1_____@ 43/008207/707277/§ _7”20/_ 7£0_77 800/77 737/2727 __~__ , _ __ _:
m_________@leizé'z; §00)_78€__ _F/d_ 30/081344/ /72_0/5 _ . __ _
02 E_- 0007_'47:257>7)7232_ 506 47./700 _75’7' _07€782_ 077/008 /’ / ce Depz‘ __
70 0407_‘700 70_ Qpp/rxr 72000077___0/1/7 0 2070 _
___`____@ 0242_[ 02775/7%/8800 208 _05.”727/.?5:_ __ _
®U/r/er_ 300 _0057}7 888327 705327¢,0)201’70'78//47801 74 4/707/702_____

 

 

 

  
  
 

 

 

@Qra’er_ 8 janitor 1030_0/`@0<_.2»00' 0__
6 627,6» _0 67 267/2726‘237_ 'iji:ii_;ij;ii

________@42027:§0277_ Mcf&_§araézéd.jzzaay 820_/7_ _ _
776 20627_7:27776 567`76267“776 h w7677772 76 677 6720776/
___________ 2042:_'780_07057‘_0717_3¢27”02326210{78_0_ manzé. 070 _57:22___.- _ __
/>mces/s‘ r/E)At§_me_r_c 770/0700407)1¢/1`7</0717 70 7_9/2 0_ _737”070/_
________/mmp 07°__ __ _ __ _ _

 

 

 

 

 

 

;-______57272242_{7/7,. ______ _ ` 0 ___ ____

 

 

 

 

 

 

\_ ease 6:16-cv-01915-GKS-KRS Documem 1-2v Filed 11707/16 Page 208674752(&866107491

onLANoo Poucr: ol-:I"ARTMENT
m'rERNAL AFFAms sEcnoN

ClT|ZEN’_S COMPLA|NT FORM

Comp|ainant: B/}?€§ EOM/A#QA Vl/AQS\H/li/@’YO_A/
Address 757 671/54 307 177/711/,46/<€ wm_.¢_:s 7=70 33953
Telephone #: Home: ' Other: E-mai|:

Complaint Against 7£" //_3 8 884588/ 741/48-

(Na e of Emp|oyee)
_ /2 823 fmi /622.0 ,/72 77 ‘ § _
Employee#: /Ogié,/G ozz Vehicle# SEVERHL §LA/{§` Jm(/Zé'hflclé£g

Comp|aint lnformation:
Date of |ncident: DEM 3/¢&0['4

Time of Incident: §§u/ u/@ &‘ZQ § [/'EDAM
Location of lncident 5705 [A_CO§` CQ$`;A O)?l (/E

 

Nature of Comp|aint

E /884/¢§£' &FM § § /4££`6794 087€£ 7- 73971/6'//71/8 4€44

MM 7>207:8)5“ 777 72762 072 760 _7>7777.677/2 2767/860

87_€0000_47588077/7<“7 7"7,57\_/70`87074 MAE EQ§;A£MZ

223 7 675 2 77 805

l UF)TME;S /:': M£F/LA/@~Zé&, do hereby swear (or af|irm) that the facts stated above 1
in this Citizen' s Complaint are, to the best of my knowledge, true and based on fact

 

 

 

/* 3 .
- l
mp inan sSignature)
Subscribed and swom before me `
this.l_¢g_davof.wan_zof_§ ' _ 1 _
§7%: 76 -7666"’"~"" 1
Notary Public. are ofFlon'da _ ij sxpmss. 776:7.’$§,127§1'§7
atLarge. My commission expirés: _ 5 ' 7a _7'§" ."' "`€_=' "°‘WP"””°”MM°'S

 

- § ‘ Qase 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Pdge 25 of 162 Page|D 492

CITIZEN'S COMFLA|NT FORM (CCNTINUED)

I/c///,?!zA/)’/??z///zz'///§z/sz;f/[¢g///”M‘ .A, ,£M /
szg£AM/MM H/M//§gm§%é?!£
NM!M&/gjl&/W%MJMM/Q§J AM z/Z/Z/J
W/¢WM;W/A %%MM@QMH
£%/WA¢/QM%M/A %/WAZFM€MA A@/£J. FF

A¢rcWM/,¢M@ //[ZWWMJ%MZ;Q
/,-. ' ;//. J‘ a di n J’ 737 /////W,¢/i
415/14 / M // / ,,/ _/5~/,.¢1”/

, /ZE%'F zz/,z/ 4/;_1/1 /»f_ ,//
///! M,',»//_/ § 1 11 4 _ 49 ff
1/- " J" . m,’ /IZZ%//V// §7"/
MA/%€/z/M/ /.»,'/'/7 //5€
/¢J 'A'/ ¢L=z,z”'w//%§d ,//,/1/7.4//
;§JW/ f/ /Fz,M/' 717 -/ @1;' zz/~
M/¢%/WAM //M{/// z ~
5… /M //’//€ / /5;'
IMM/Wf. fwsz
AFMM¢€EJMJM MW@
JZ@/ @/§MMM?/M/Z 7%6%¢7@@@

WAHAZF’%M%ZVj/YM%WMJ 7 -
Wi@zz#deQ@£%WM-MA@%I
g…// /{' - /,J°éj%¥[/F

M/%¢M££Q“J ii//WZ ¢1///%1' ,Mzz/" ,1 7

! ,/
l u/._/, //LML»
/5'- mplainant's Signature

 

 

 

Page i of L

tCase 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 26 of 162 PagelD 493

CITY oF ORLANDo

 

 

 

POLICE DEPARTMENT

May 28, 2015

ll/lr. James E Washington
#14045588

P O Box 4970

Or|ando, Florida 32802

Mr. Washington:

l have received your complaint in regard to an incident which occurred on 12/31/2014.
Based on a review of the testimony and source documents in this case, it was
determined officers were dispatched to your location as you were suspected of
committing a Commercial Burglary. The State Attorney's office has formally charged
with you with Armed Burglary of a Structure with a Dangerous Weapon as well as
several other charges Your arrest by Orlando Police Department Offlcers on
12/31/2014 was based on a violation of Florida Statutes.

lt was determined the actions taken by the officers were a direct response to your level
of resistance Their actions did not violate any Orlando Police Department’ s Regu|ations
or Policies. A separate review of the Response to your Resistance was conducted and
approved° in this matter.

There was no video of your encounter with officers Your complaint regarding your
Public Defender, the Department of Corrections, and the treatment center that released
you prior to this incident must be addressed by the individual agencies

This case is considered closed. However, your complaint will remain on tile in internal
Affairs lf you have any questions regarding the disposition lof your complaint please do
not hesitate to call me at 407~246-2352.

Sincerely,
M"`"¢/

Dwain Rivers
Orlando Police Department
internal Affairs Section Manager

 

lNTERNAL`AFFArRs
P.o. Box 913 - 0RLANDo, FL 32802-0913
PHONE 407.246.2352 - FAx 407.246.3916 - ciTYoFoRLANDo.NET

v

" \`Case 6:18-cv-01915-GKS-KRS Document 1-'2 Filed 11/07/18 Page 27 of 162 PagelD 494

IN THE CIRCUIT COURT OF THE
NINTH JUDICIAL CIRCUIT, IN AND FOR
ORANGE COUNTY, FLORIDA
STATE OF FLORIDA
‘ CASE NO: 48-20] 4-CF-Ol 7252-0
Plaintiff,
vs. DIVISION: 19

JAMES EDWARD WASHINGTON

Defendant.
/

NOTICE OF SUPPLEMENTAL DISCOVERY
COMES NOW, the State of Florida, by and through the undersigned Assistant State
Attomey and hereby makes the following information available to the defense and states as

follows:

EMAIL RESPONSE FROM LINDA RIDGE OF ORLANDO POLICE DEPT
(TO BE MAILED TO DEFENDANT).

Copies of items listed will be provided under separate cover.
I DO CERTIFY that a copy (copies) hereof (has) (have) been furnished to JAMES
EDWARD WASHINGTON, (pro se), P O Box 4970, (OCJ - Inmate #14045588), Orlando, FL

32802 by (delivery) (mail) (fax) (e-mail) on this 18th day of June, 2015.

l _. M gap

Jordan Michael Ostroff

Assistant State Attomey

Florida Bar # 99590

Divisionl 9@sa09.org

PO Box 1673, 415 N Orange Ave
Suite 400

Orlando, FL 32802-1673
(407)836-2188

 

 

- C'a`se 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 28 of 162 PagelD 495

z

l

This is the defendant who is pro se, can you please have this email sent to him at the jai|.

From: Linda Ridge [mailto:o@ghotolab@cig¢oforlando.net]
Sent: Wednesday, June 17 2015 '

To: Ostroff, Jordan
Cc: OPD Photo Lab; Hamilton, Donal_d J (ORPD); Cail, William T (ORPD); James, John Seth (ORPD)
Subject: WASHINGTON, JAMES EDWARD, Court Case No: 48-2014~CF-017252-O, Agency Case No: ORPD 14-536652

Good Morning Jordan Ostroff,

I have searched Evidence.com, specifically under Ofc. Seth J ames account. I found only one upload for
12/31/14 @ 08:54 of a traffic stop. Nothi'ng matches What the report states for this case. I also searched a couple
months past the date of the incident, just to make sure it didn’t get uploaded at a later time, .

Thanks, Linda

`- --------- Forwarded message ----------

From: "Ostroff, Jordan" <JOstroff@sao9.org>

Date: Jun 16, 2015 2239 PM .
Subject: FW: Out of town Re: Defendant: WASHINGTON, JAMES EDWARD, Court Case No: 48-2014-CF-
017252-0, Agency Case No: ORPD 14-536652 `

To: "Cail, William T (ORPD)" <william.cail@citvoforlando.net>, "nicole.morean@citvoforlando.net"

<nicole.morgan@cityoforlando.net>

Cc:
` Ofr'icer,

j On this case, during the deposition of Ofticer James, he was talking to us about his body camera, but he didn’t
know if it had saved from that night (it’s been over 6 months now). The defendant is currently Pro Se and filed
1 a motion to compel the camera footage, but none of us even know if it still exists Is there anyway to
check? Please let me know. v

Thank you!

Jordan Ostroff
Assistant State Attomey
State Attomey’s Office, Ninth Circuit

Circuit Court, Divisions 17/ 19
P 407_.-836-~1175 FB§§H':|E© '

 

_ AMUMWWM H§da§`"§/Z€Y QWWGWZ>FGQG'U`

Ma/ ___;____645{-;1/0 _Z€>?- " “
__ Mcn_aaez>,lL/_» `Zl.`§__z`_ `_

 

`..`

 

7/+21/§7_1?££12@£¢4/»/1_:/57&;72@ `712¢§§

EQBI’_.- __ ________

________ -_.._..._._.__..

M£.£tiaz.£M_/$_ZZ_LLEZ_Z 66 .Z
. %WQAMZ'/£r’¢/ézz/%f
éZé/G`S 67 ..9_4 '
E@?a&sr£/¢./ H€

il

A/A/aq/,¢/f]_` MMMJ
_’MZ£E~£/_¥d

y2222¢2:1.‘».:,_2.1_/6siaza_zzz 1212 are

mJ/é`»fM/A?W/M[!?/YWJ /”/M€Q - ,
c'er/?v/r/Y

 

 

 

M/MS.`ZEM £ié'-_`£,éw §l/l£@t/£€.M<L$‘ K _
l

zmMMM@MUMQQ_@

 

 

 

 

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 31 of 162 PagelD 498

IN THE CIRCUIT COURT OF THE
NINTH JUDICIAL CIRCUIT, IN AND
FOR ORANGE COUNTY, FLORIDA
CASE NUMBER: 2014-CF-Ol7252-A-O

DIV 19

STATE OF FLORIDA

Plaimin;
VS.

JAMES EDWARD
WASHINGTON

a/k/a

Defendant.

ORDER DENYING MOTION TO DISMISS

THIS CAUSE, having come on to be heard before the Court upon the MOTION
TO DISMISS and the Court having reviewed the pleading and being otherwise duly advised in
the premises, hereby

ORDERSsz ADJUDGES as follows:
l. The MOTION TO DISMISS is hereby DENIED.

DONE AND ORDERED in chambers, at Orlando, Orange County, Florida this _ 7
day of , 20

Original Signed

Honorable Robert J Egan
Circuit Court Judge JAN 2 7 2015

 

ROBERT J. EGAN
ClRCUlT JUDGE

Page 1 of 2

2014-CF-017252-A-O

» , Ca§e 6:18-cv-01915-_GKS-KRS Document 1-2 Filed 11/07/18 Page 32 of 162 PagelD 499

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the forgoing was furnished
to the Office of State Attomey, 415 North Orange Avenue, Orlando, Florida, 32801 & James
Edward Washington, # 14045588, Orange County Jail, P. O. Box 4970, Orlando, Florida 32802,
on this ___day of ,20

 

 

Lynn Harasti
Jlldiciai ASSiSt%f l ' and Med
J_AN 27 m
LYNN HMSH
hididal Assistant
Page 2 of 2

2014-CF-017252-A-O

\`_. base 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 33 of 162 PagelD 500

STATE OF FLOR|DA lN THE ClRCUIT COURT OF THE
VS. NINTH JUDlClAL ClRCU|T lN AND
FOR ORANGE COUNTV, FLOR|DA

CASE NUMBER: 2014-CF-017252-A-O
DlV|SlON: Egan, Robert J
JAMES EDWARD WASH|NGTON, Defendant

DOB: 2/19/1965

ORDER
DEFENDANT APPEARANCE:
JAMES EDWARD WASH|NGTON Was present

COUNSEL APPEARANCE:
Counsel: was not present
Asst State Attorney Present: JOSEPH MATERA

 

This case coming before the Court to be heard, and you, the defendant JAMES EDWARD
WASH|N_GTON, having:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count: 001 ARMED BURGLARY OF STRUCTURE 810.02(2)(B) First Degree -
WlTH EXPLOS|VES OR DANGEROU Punishab|e By °
WEAPON Life
Count: 002 POSSESS|ON OF BURGLARY TOOLS 810.06 Third Degree -
Felony
Count: 003 OFFENSE AGAINST POL|CE DOG, FlRE 843.19(3) First Degree -
DOG OR POL|CE HORSE ' Misd
Count: 004 CR-RESlST|NG OFF|CER WlTHOUT 843.02 First Degree -
V|OLENCE ' Misd
Count: 005 PET|T THEFT 812.014(3)(A) - Second
Degree - Misd
Count: 006 CR-CR|M|NAL MlSCHlEF 806.13(1)(B)(‘l) Second
Degree - Misd
COURT ORDERS:
Court Minutes DEFENSE MOT|ON lN LlMlNE lS HEREBY
MOOT.

DEFENSE MOT|ON TO SUPPRESS IS HEREB¥
DENIED.

TR|AL SET FOR MARCH 22, 2016 AT 9AM,
COURTROOM 18-D.

DONE, ORDERED and FlLED in

'Page 1 of2

\,~\,Elas,e 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 34 of 162 PagelD 501

x
~0

Open Court on March 9, 2016

Honorable Judge

 

Robert J Egan

 

JAMES EDWARD WASH|NGTON

Deputy Clerk in Attendance: JE
Office of Tiffany M. Russe|l, Orange County Clerk of the Circuit and County Courts

Defendant.Name 951 CHELSEA WY (Bondsman) ASA Dockets__
LAKE WALES, FL,
33853
Atty Prob ACS CFSC |MR_ Other

Page 2 of 2

'~'Caée 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 35 of 162 PagelD 502

IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT, IN AND FOR ORANGE
COUNTY, ~FLORIDA.

JAMES WASHINGTON,

Defendant/Appellant, CASE NO.: 48-2014-CF-017252-O
vs. APPEAL NO.:
STATE OF FLORIDA.

Plaintiff/Appellee

/
ORDER DIRECTING TRANSCRIPTION OF PROCEED]NGS
THIS CAUSE having come on to be considered on the Defendant’s Motion, and the
Defenda.nt having fled an Aflidavit of Insolvency for pumoses of appeal7 and this court having
previously found the Defendant to be an insolvent person, it is therefore
ORDER.ED AND ADJUDGED:
1. That the Court Reporter be, and is hereby directed to transcribe the proceedings in
said cause as follows:
a) The trial proceedings in this cause held on September 13~14, 2016 including
voir dire (jury selection) before Judge Julie O'Kane in courtroom 9-D,
Orange County Courthouse.
b) The sentencing proceedings in this cause held on October 31, 2016 before
Judge Julie O'Kane in courtroom 9-D, Orange County Courthouse.
2. That the Oflice of the Public Defender has previously been appointed to
represent said Defendant/Appellant in effecting his appeal in said cause.
3. That the cost of transcribing said proceedings and the appeal of said

Defendant be, and the same shall be borne by The State of Florida.

1. .‘Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 36 of 162 PagelD 503

/Lr@F /'1251

DONE AND ORDER.ED in Chambers in Orlando, Orange County, Florida this

§§ %h dayof Qéi/QZM ,2016_

l..§l .lULlE H. O'KANE

 

Circuit Court Judge

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing has been iilrnished to the Oflice of the
State Attomey, 415 North Orange Avenue, Post Oflioe Box 1673, Orlando, Florida 32802
(Divisionl 9@sao9.org), The Oflice of the Attomey General, 444 Seabreeze Blvd., Suite 500,

Daytona Beach, FL 32118 tCrimappdab@mmoridalegal.com), The Court Reporter, Orange

County Courthouse, 425 N. Orange Ave., Orlando, FL 32801 (Ct_rpnpl @ocnjcc.org and
<_:t_rpjdl @ocnjcc.org) and via U.S. mail delivery JAMES WASHINGTON, Inmate number
14045588, M-IC, P.O. Box 4970, Orlando, Florida 32802-4970 on this b day of

November, 2016.

A§/

Judicial Assistant,ér other designee

   

The Florida Bar

651 East Jefferson Street
Tallahassee, FL 32399-2300

John F. Harkness, Jr. 850/561-5600
Executive Director www.FLORIDABAR.org

July 28, 2016

Ms. Donna M Goerner

With Damore, Delgado, Romanik & Rawlins PLC
283 Cranes Roost Blvd Ste 111

Altamonte Springs, FL 32701-3437

Re: James Edward Washington; RFA No. 17-1194
Dear Ms. Goerner:

The Attomey/Consumer Assistance Program (ACAP) of The Florida Bar has received a Request
for Assistance from the above indicated client. The nature of the request suggests that there may
have been a lack of communication With your office which, if substantiated, could constitute a
violation of certain Rules Regulating The Florida Bar, and could lead to disciplinary action by
the Bar.

No disciplinary file has been opened at this time, but ACAP is requesting that you contact this
client by August ll, 2016, in order that this matter might be resolved without a disciplinary tile
being opened and investigated

By copy of this letter to Mr. Washington, I am advising that should I fail to hear anything further
from either of you Within thirty days of the date of this letter, l will assume that the matter has
been resolved. Pursuant to the Bar’s records retention schedule, the computer record and file
will be disposed of one year from the date of closing.

Thank you in advance for your efforts in assisting an expeditious and amicable resolution of this
matter. " .

Sincerely,

“=.=’AC§Q....O_,(,.

Theodore P. Littlewood Jr., Bar Counsel
Attomey Consumer Assistance Program
ACAP Hotline 866-3 52-0707

cc: Mr. Washington

-} ~¢,Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 38 of 162 PagelD 505

 

The F10lda Bar

651 East Jefferson Street
Tallahassee, FL 32399-2300

John F. Harkness, Jr. 850-561-5600
Executive Director www.FLORIDABAR.org
January 4, 2017

Mr. James Edward Washington

Central Florida Reception Center - Main
7000 H. C. Kelley Road

Orlando, FL 32831-2518

Re: Donna M Goerner; RFA No. 17-1194
Dear Mr. Washington:

Your letter dated December 14, 2016 is the first correspondence we have received from you
regarding Ms. Goerner following our letter to her dated July 28, 2016.

Your question regarding Judge Egan is being addressed by separate correspondence Be advised
that under Article V, Section 12 of the Florida Constitution, complaints against sitting judges are
within the exclusive jurisdiction of the Judicial Qualitications Commission, P.O. Box 14106
Tallahassee, FL 32317.

Sincerely,

'I'heodore P. Littlewood Jr., Bar Counsel
Attomey Consumer Assistance Program
ACAP Hotline 866-352-0707

_’

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 39 of 162 PagelD 506

 

1

"" Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 40 of 162 PagelD 507

LAW OFFICES OF

PUBLIC DEFENDER

sEvENTH JUDlClAL cchUIT JAMES S- PURDY
PUBLic DEFENDER
FLAGLER, PUTNAM, ST. JOHNS & VOLUSIA COUNTIES

 

February 16, 2017

Mr. J ames Edward Washington
DC# 197574 ~ E21365

Madison Correctional Institution
382 S.W. MCI Way

Madison, FL 32340

Re: DCA Case Number 5D16-3743
Dear Mr. Washington:

I just received your letter. Thank you for the interesting research on police use of Sting Ray
equipment I note that your letter includes a court order from the March 9, 2016 hearing on your
motion in limine and motion to suppress I was already on it. Last week l asked the Court to
supplement with transcripts of various hearings in your case, and those supplements were

granted.

I expect it to take about a month before I receive the transcripts Once I receive them, I will have
to read and research the issues argued and presented to the trial court. l already have the trial
transcript and the record prepared by the circuit clerk of court. I hope you received the motion to
supplement and the supplemental designations we sent.

I have enclosed a copy of the Order granting supplementation As you can see from the order,
appellate attorneys can only raise on appeal matters that were actually considered by the trial
court. Also, appellate attorneys do not receive any “discovery.” Anything the trial attorneys may
have received that was not made part of the record in the circuit court can’t be considered on
appeal. Once I have all the supplements that were approved, I will research and brief the case.

An appeal can be a long process Your case involves a trial and numerous heatings, so it could be
six months to a year after the briefs are all filed before the appeal is decided. This will require a
lot of patience on your part, but I will keep you informed of all developments and you will
receive a copy of all briefs filed by this Oftlce or the Attomey General’s office.

 

Appellate Division, 444 Seabreeze Blvd., Suite 210, Daytona Beach, Florida 32118
Telephone: (386) 254-3758; Fax: (386) 254-3943

A

_- ;_ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 41 of 162 PagelD 508

Page 2
February 16, 2017

Do not hesitate to Write if you have any questions

Sincerely,

' Ka Rollison Radtke
Assistant Public Defender

KRR/lw

Enclosure

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 42 of 162 PagelD 509

til/m IOO|

 

WIP
n mm n wilcox
-amoil_rg EH!BCHR°=WODWM la miami
gm umwa
#IOZ W -!=‘IMG J°£¢P I£

emma names q

 

umwa

DO(I

mm emanmaomonum

mm

(Z)$?l`¢`ls

mcnamara mo furman a`o

=¢'r=im
¢IHVM(I!'I SINV|‘ ‘NO.I.E)NIHSVM
SSSSMI ' ' |J la

HARIC[ VlSODV'l§CL$ F

_ nw
SV-H VIOZl[£flI how

ZS§9£SOOHOZ 0051.[ trIUZ/l£f£l

°“° *“'-!- sosa~sr.zu.ov)-ommo.r. v ev n
o-v'-zsleo-mloz-sv =# mo wm _ v
_. . `€€ MSM:#U . . . .. . .Lg¢,}vg _#gnum;qq . __ n m n ,gn.I_W E my

' B!ABP!UV lwv SI{'OI » hunof_) QSHR.lO

 

 

..._. . - ' ' 0 0 ... . :*.' .. ‘ ‘ - ' .' 1 '. t

~`l:l 700 ESNVHO 'Sitif'lOO :lQ..)ltlEl`lO-TI`ESSFIE:| EHOOW.ANV:l:l|J. :lO EOl:l:lO Nl.GE`||:l .WV 6€?!. QLOZ/l»l L ’ '

l

~. ' Casé/BBISBQQU©EB-E§{BIPHE@E de'tllil=é|`d`t’MQORE|BUHEDUQERPMBT&MPM@El@f)_-SEEL"""

"'\~¢

ll

»

 

 

 

 

 

Orange County ICJIS Arrcst Affidavit (wncinued)
M“M A¢~L-=g- C\ m Cl moment #= 641437~ ~ -- m".‘“€’”# WCW _. ..
mata 1231/2014 j Com»tcase#: 4&2014-cF-017252-A A.o
M°“d”"“" wAsinNoToN, JAMES EDWARD . Ag°“q C”° 201400530652
§Lm Number:
NARRATIVE¢ The undersigned has probable cause to believe the above`-nnmed defendant on the 31 of De¢¢mb€r 2014
at ~3¢51 at 5705 LA OOSTA DR!VE (Zone: 18 ) in Orange County did

 

On lZBl/Ml, OfEcet Morgan (30287) and Otiiccr Wilson (10246) were dispatched to a business check at 5705].,a Costa Drive, n vacant
structure (Formerly Perkins Rcstauraot). Upon arrival K9 Otiicer Brillant (160'77) was already on scene and stated he saw the suspect on die
roof Who dropped behind the A/C unit once he saw the olicers arriving on scene The suspect was later identified at the hospital as lamon

Edward Washington

At this time an emergency channel was established and back up units arrived, setting a perimeter around the building Once the perimeter was
established1 1 and Wilson covered Ofticer Brillant to a door that had been forcibly entered on the north east side of the sn'uctmc. The door
led to an electrical room which had a ladder that léd'tn the roof 'Wc came upon a hatch door at't.’ne top ofthe`l'ti'dder that led to the roofwhe:c'
OEcer Brillant hud observed Washington

Ollicu' Brillant, Omocr Wilson and l positioned ourselves at the bottom of the ladder where thcer Brillant made his announcement ot; "This
is the Orlando Police Deparnnent. Wo have the building surrounded Come down from the roof and walk out to us immediately with your
hands up.” There was no response ii'om Washington the command was made a second time and Washington was obm'ved walking up to
mehatchandclosing thodooratthetopofthclcdder.

OFD was called and was staged across the parking lot by die Dunkin Donuts. OFD Tower ll was used by Oliicer M. Pollock (#14392), to
provide over-watch of the roof forofEccr safety reasons in ordutotry and maintain a visual ofthe suspected the roof.

Otiicer Wilson and I climbed up the ladder onto the roof. along with Oflicar lmra (12869) and Oftica' Sm.idr (30580). Wc saw on the roof a pile

ofcoppe'that was being collecwd fromthc AJCunils, as well asabaolmsck, waterbottleand tools which include: knifc, screw driver, and

._.._,"s,l"-':`.q,_._._._i,..-.l)_olt cutters We cleared the roof and noticed the suspep; l_m_d_ founden__._\yay,_insid§.i`a,t`,§ttiq“l;gsipess,_ We then came down E'om the roof and
panama meantime ~ ` 1 -- ~ -

,At that point. multiple announcements were made using the police parol car PA speaker ordering Washingt<m to nut the bushess
immediately or otiicers would enter and deploy Clear Out in a effort to flush the suspect from the structure Once again Washington failed to
obeythc lawti:l orders to exitthe business and forthisreason multiple causofCleerOut wore deployedabove the ceilingtilcsiothe crawl
space where Washington was believed to be.

Altcr the annotmcemm!s were made and Clear Out deployed, Oliicers lanes (12869), Cote (16904), Za.mbito (16220), Robenson (17291),
Wilson (10246) md I cleared the entire main floor of the structure without locating Washington For this reason Omcers Wilson, James,
Zambito and Robertson climbed up into the crawl space and cmdumd a grid search of the space between the first floor ceiling end the mof.
Thisinitialmrchoct`theu'awl speccwcsmetwith ncgntivercsi.\ltsdue tothcfactthat WashingtcmhadconcealedhimselfinanA/Cunit
ventilation rhtct. After the four officers exited die ceiling area Washingtrm exin the A/C ventilation duct and attornde to mask moss the
oeilinginthecrawlspaoe. Oflicers JamesandWilson deployedtwocansof€learoutwheredresuspectumsscen.“'ashingtonwasableto
evadetbeCleerutendheudedeasttln'oughthccxuwlspaacoinneti`orttoeludeoflicers.

l At this point Omcer Wilscn, Oote and Hamilton observed Washington in the crawl space through ceiling panel areas where va had moved
ceiling panels Ofdcer Cote yelled at Washingtoo, "Come down here and put your hands in the air. Stop resistingl" Washington still refused
to obey orders and for this reason, OHicer thson and Oflieer Harni]ton sprayed Washington with their department issued Sabre Red.
Washington condoned to attempt to evade otiicers end moved no the south end of the building through die uawl space and climbed down
into the wonmn‘s restroom. As he exited the wcman's restroom into the main dining area l obsu'ved the suspect and immediately yelled at the
suspect "Let me see your hands, Get on die ground nowl" I repeated this command multiple times. As I was yelling this, K.90Eccr Brills.nt
wasalsoordering die suspecttogetonthe groimd.Washington»relirsedtoobeyourordq'smdconliouedtowalktowardsme,carryinga

 

 

 

 

  
  
 

 

Swu'ntn¢dnhuihcdboforome, Ilwcur¢!n!i:mdnabmesmmmmumoarcctudmle (40‘7)245.247(]

this 31 dayof December y=¢-r 2014 condemn Ptmnro
Oii`:cet'z M ` `

maryland mmacmwsmoeiwn m `- n* MQRGAN'NOOL§ mem

P=mnyicnm l:l Prodwdrdmsa¢asm lJ

Typeorrd=ninm

 

   

 

 

_`_°‘__°"'°_\
saw M__, f cAsoii,ilAuR'A in Frtssaaa /o'//o'//zois
Si.. - Nmme. rrmc¢mi»imwa¢pr)w
1001 man ` Page 2001

 

 

 

 

!
.-

’ ’ cassims?@tsotoels@msq€nlsE@euMit MQOREneuSsE/o:ctsslpe@@eemmeam@eeomiz _ .~

l

l

 

 

Orange CO|II\\Y ICJIS Ar'rost Amdavit (oonn'nued) . . . . _ , ,
A"'““’ 3 N~I-va- D ma D mcmann #: 641437~ .. ..l.).‘Y‘i’i.°'.'#=W.Cw . . . !
Docmnent Date: 1281/2014 l ‘ Court Cnse #: 48-2014-€!'-017252~.&-0

 

small flashlight in one hand and a knife in the other. Bri|lant then deployed his police K9 partner Timn who bit Washington in the lower lett
leg/shin area, This calmd Washington to throw the iwms in his hands. Brillant then deployed his police K9 partner 'I`itnn who bit
Washington in the lower left leg/shin area Washington still refused to obey orders end began to reach down striking K9 ‘Titan with a closed
list in the snout yelling ”Gct him off ofme".

OBi¢zr Bril|ant again began giving loud commands for the mspect to stop fighting the dog, and to roll over and put his hands behind his
back, The suspect resist these commands and continued battering K9 ’I'itan as we pulled him out into the center of the room where we ’
could go'hands on more safely. K9 Titan briefly came of this bite. and cie-engaged on the suspects left thigh area as the suspect continued
shikinghimand grabbing his faceinannttempttoget him otfthc bite.

l then attempted to handcu§ Washington While yelling, "Get your hands behind your baclc," l grabbed Washington's right wrist and placed
one handou&` on his right wrist. l attempted to pull Washington's left hand back behind his back as well, but he pulled it away and tried to lay
on it to prevent me from handcuffing hirn. Oliicer Wilson grabbed Washingt<m's left wrist and pulled it behind his back where l.was able to
fully handoud'him. Washington was then escorted from the building.

In the parking lot, Washington was treated by OFD Station #llfor the injuries sustained to his leg from the dog bite. He was then
transported to Florida Hospital East for treatment While at Florida Hospital Eest, OPD CSI deerberg (#15246) responded to photograph
Washington‘s injuries CSI Styer (#14857) respondedtothe sceneforphotograph's and processing ' .

Washington was given Miranda at the hospital before being transported to BRC by Ofticer Wilson, Washington rehised to answer any of
Of§oerWil_son's questions

After treaunent at Florida Hospital East, Washington ms transported to BRC, charged with Commercial Burglary, Possession of Burglary
Toola, Battay on a Police K9, and five counts ofReaisting Arrest without violence

 

 

 
    
   
 

 

 

 

"""-" ‘°""'""‘ "' """""~~”'°`r"-; " "`.*"r- ~’~' .._.>- -.-~ ...-<~»‘=-- ' . .. .-~ a--=~v. .m_'. _"'.'-'L'_'.-.- __»..`tve"~l

Swemwmdnnnm'bedbefmem. Irwearcaftimdieabavemmommeetmm (40_»7)246_2470

h 31 dyer number m mm Oflieer'a w n OfEcer'aBm.l’henNc.
timbth E muhammame g swanaa_ . MORGAN,NIOOLE /30287

?m<mllyl<nwn n nmmmirwam D ., . _ ,. , . twa \ ~»

 
  
  

maximum

wm

`Fr=zssass /or/ov/zols
NmyNsma Nomry Cemiaaioo fl /Brp Dete

   

 

 

 

 

rear realm page 3 of4

 

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 46 of 162 Page|D 513

 

"; Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 47 of 162 Page|D 514
t / ._

r .

IN THE CIRCUIT COURT OF THE
NINTH JUDICIAL CIRCUIT, IN AND FOR
ORANGE COUNTY, FLORIDA

STATE OF FLORIDA
CASE NO: 48-2014-CF-017252-O

Plaintiff,
vs. DIVISION: 19
JAMES EDWARD WASHINGTON

Defendant.
/

 

NOTICE OF SUPPLEMENTAL DISCOVERY

 

COMES NOW, the State of Florida, by and through the undersigned Assistant State
Attomey and hereby makes the following information available to the defense and states as
follows:

3 CD‘S CONTAINING 911 CALL, DEPOSITIONS AND HEARING FROM

6/16/15, ALONG WITH SUPP STATE'S WITNESS LIST, LATENT PRINT

REPORT AND NOTICE OF HEARING MAILED TO DEFENDANT AT

ORANGE CO. JAIL.

Copies of items listed will be provided under separate cover.

`.~` Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 48 of 162 Page|D 515

I DO CERTIFY that a copy (copies) hereof (has) (have) been fumished to JAMES
EDWARD WASHINGTON, (pro se), P O Box 4970, (OCJ - Inmate #14045588), Orlando, FL

32802 by (delivery) (mail) (fax) (e-mail) on this l day of October, 2015.

‘ { 51
'Joseph A. Matera
Assistant State Attomey
Florida Bar # 00980]4
Divisi0n19@8a09.org
PO Box 1673, 415 N Orange Ave
Suite 400
Orlando, FL 32802-1673
(407)836-2188

Case 6:18-CV-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 49 of 162 Page|D 516

 

Case 6:18;CV-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 50 of 162 Page|D 517

Filing # 46129856 E-Filed 09/07/2016 12:01 127 PM

IN THE CIRCUIT COURT OF THE NINTH
JUDlClAL CIRCUIT, IN AND FOR
ORANGE COUNTY, FLORIDA

STATE OF FLORIDA CASE NO: 48-2014~CF-017252-O
Plaintiff,
DIVISION: 19
vs.

JAMES EDWARD WASHINGTON
Defendant.
/

 

STATE'S RESPONSE TO DEFENDANT'S MOTION FOR DISCLOSURE OF
IMPEACHING INFORMATION AND EVIDENCE FAVORABLE TO DEFENDANT

 

COMES NOW the State of Florida, by and through the undersigned Assistant State
Attomey, and hereby responds to Defendant’s Motion for Disclosure of Impeaching lnformation
and Evidence Favorable to Defendant as follows:

l. Law Enforcement arrested Defendant for a multitude of charges on December 31, 2014.
2. Defendant has moved for a continuance on multiple occasions in this case.

3. Defendant has been represented by competent counsel from the Public Defender’s Office
and twice by Donna Goerner.

4. Defendant discharged Donna Goerner originally.

5. The Public Defender’s Office was appointed, and Defendant discharged the Public
Defender’s Office.

6. Now, Donna Goerner is back on the case as the attorney of record.

7. During the pendency of the instant case, the State also requested Defendant be evaluated
for competency

8. Defendant was evaluated for competency and found to be competent
9. On August 22, 2016, the defense filed the aforementioned motion requesting the State
disclose a myriad of information relating to, inter alia, witnesses’ criminal histories, body

camera videos, and dash camera videos.

10. This case is currently set for trial on September 12, 2016 at 8:30 AM.

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 51 of 162 Page|D 518

I. Response to Section 1 of Defense’s Motion gCriminal Records of Proposed
Witnesses)

1. MEMORANDUM OF LAW

 

The Supreme Court of Florida has heard similar arguments levied by defense counsel in
the instant case, In Medina v. State, 466 So.2d 1046 (Fla. 1985), the defense claimed the trial
court erred when it failed to require the State to disclose the criminal records of several State
witnesses. See Medina, 466 So.2d 1046, at 1049. The defense counsel’s argument was that
because the State had “access” to the criminal records, they should obtain them and disclose
them. See id. However, the Court disagreed and held, “[that the trial] court granted the motion
to the extent of information contained in the state's files, but properly held that the defense has
the initial burden of trying to discover such evidence and that the state is not required to prepare
the defense's case.” See id. See also State v. Counce, 392 So.2d 1029 (FL Fourth DCA 1981)
(“. . .The state has no duty to obtain information for the defense that the defense is able to obtain
by means other than production by the state”); Yanetta v. State, 320 So.2d 23 (FL Third DCA
1975) (“A defendant should not be permitted to employ the pretrial discovery procedures for
disclosure of information or documents which by the exercise of due diligence are readily
available to him by subpoena or deposition”); State v. Wright, 803 So. 2d 793, 794 (FL Fourth
DCA 2001) (holding “[b]efore requiring the state to secure this information for defense counsel,
the trial court should have first ascertained whether the defendants could have obtained the
requested criminal records from other sources through due diligence and determined whether the
defendants had exerted their own efforts and resources and exhausted other available means to
procure the information.”).

2. ARGUMENT
The theme of these cases cited to is “one shall not do for another, what one can do for

itself.” Defense counsel from both the Public Defender’s Office and Ms. Goemer have both had

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 52 of 162 Page|D 519

the opportunity to depose twelve (12) State witnesses in this case. From the State’s recollection,
neither counsel asked any Witness about their criminal history. Nor is there anything in the
defense’s motion suggesting the defense subpoenaed any criminal records from any criminal
agency. lt appears now in retrospect the defense wants the State to do the defense’s job for the

defense. This is not the State’s job.

II. Response to Section 2 of Defense’s Motion §Internal Affairs Investigations)

There is nothing in the Florida Rules of Criminal Procedure that requires the State to
actively seek out evidence for defense counsel. Intemal Affairs Investigations are conducted by
police agencies and not the State Attomey’s Office. Moreover, the defense has deposed (12)
State witnesses. One deponent stated during the deponent’s deposition that there was a
“Response Resistance Report,” created in this case, On September 6, 2016, the State received a
copy of that report and sent it to the defense.

Also, Defendant in this case filed a “Use of Force” complaint which in turn lead to an
“Internal Affairs Investigation.” If the defense believes that there are relevant material within
that Intemal Affairs Investigation then the defense should have subpoenaed those records. If the
Defense believes there have been other lnternal Affairs Investigations conducted against any
State witness regarding another case, then the defense can subpoena those internal affairs records
from the appropriate Police Department. See Armstrong v. State, 862 So.2d 705, 714 (Fla. 2003)
(noting “As a result of the public records productions, the Defendant received internal affairs
records from the Plantation Police Department.. ..” However, in an abundance of caution, the
State has obtained the Administrative lnvestigation Management Program Report for this “Use

of Force” complaint On September 2, 2016, the State sent the defense a copy of this report.

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 53 of 162 Page|D 520

III. Response to Sectiol_\ 3 of Defen_se’s Motion (Threats to Govemment Witnesses of
Prosecution)

The State is unaware of the status of, any threats, express or implied, made to a proposed
State witness as to a criminal investigation; prosecution or potential prosecution which is
pending or could be brought against the witness; any probationary, parole or deferred
prosecutions pending or which could be initiated against the witness; or any tax, immigrations,
administrative, orjudicial claim or dispute which may be instituted against the witness by the
Govemment or any state. Again, the defense has had the opportunity to depose twelve (12) state
witnesses. For whatever reason, the defense chose not to ask any witness a question pertaining
to this information sought. In addition, the defense has elected not to depose certain witnesses.

IV. Response to Section 4 of Defense’s Motion §Befusal to Testi§| '

The only instances the State is aware of where a State witness for this case has testified in
regards to this case is during their depositions. The State is unaware of any occasion Where a
State witness in regards to this case has refused to testify before any court, grand jury or other
body in regards to this case. The State is also unaware of any instance where a State witness in
this case has testified or refused to testify before any court or grand jury in regards to another
case. Again, the defense has had the opportunity to depose twelve (12) state witnesses. For
whatever reason, the defense chose not to ask any witness a question pertaining to this
information sought.

V. Response to Section 5 of Defense’s Motion (“Arguablv” Probative Evider£e agd
Records that Minimize involvement of Defendant)

To the State’s knowledge, all of the discovery in the State’s possession has been
disclosed to the defense. Whatever records and information which “arguably” could be
beneficial or useful to the State is contained within the discovery the State has provided to the

defense via e~mail and personal delivery. The State is unaware of any such records or

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 54 of 162 Page|D 521

information that minimizes Defendant’s involvement in this crime other than any information
contained within the discovery that was provided to the defense.

VI. Response to Section 6 of Defense’s Motion (Record_s of Non-Wiw or Declirm
Other than the 911 caller, at this time, the State does not intend on using any other
statement by a “Non-Witness or Declarant” as evidence during trial. The State’s response to this

request is the same as contained within sections A through E of this Response.
VII. Response to Section 7 of Defense’s Motion §!nconsistent Documented Evidence|
To the State’s knowledge, the defense has all of the discovery that the State has in
regards to this case. Thus, it is unaware of any other documentary evidence that the defense does

not have that is inconsistent with the expected testimony.

VIII. Response to Section 8 of Defense’s Motion gEritten or Oral Statements made by
State Witness)

To the State’s knowledge, the defense has all of the discovery that the State has in
regards to this case. This discovery includes inter alia, police reports, photographs, and a 911
call. The state is unaware of any written, audio recorded, video recorded, video surveillance or

oral statement in existence that the State has that the defense does not have.

IX. Response to Section 9 of Defense’s Motion §Dash Cam or Body Cam}

The State does not have any surveillance video; dash cam video; or body camera video of
this incident in its file. However, Officer John James does indicate in his deposition that he did
have a body camera during this incident. The State has inquired about this body camera video.
This issue has been discussed at length in Court on multiple occasions. The State has informed
this Court and Defendant and defense counsel that the Orlando Police Department does not have
a recording of this body camera video.

Initially, for officer safety purposes, the body camera was removed from Officer James’s

person and placed on a poll outside of the building to determine if the suspect, later determined

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 55 of 162 Page|D 522

to be Defendant, was on the roof of the building. The body camera video was removed from the
poll and the footage was viewed. The footage did not show any suspect on the roof of the
building. From there, the body camera was returned to Officer James and 0fficer James
determined the body camera to be operational. Officer J ames participated in the search for
Defendant in the ceiling rafters. He was crawling in the rafters. During the search, the body
camera either became unplugged or was not properly connected The Orlando Police
Department’s policy states that body camera video footage is destroyed after thirty (30) days if
the video contains no evidentiary value and a request is not made to maintain it for
documentation Since the initial footage did not show any person on the roof, and the body
camera was not functioning properly while Officer James was in the ceiling rafters and during

the apprehension of Defendant, the body camera video was destroyed.

X. Response to Section 10 of Defense’s Motion gInter alia Search Warrant Records
relating to a Joint Law Enforcement effortl

To the State’s knowledge, the defense has all of the discovery that the State has in
regards to this case. The State is unaware of any other reports in existence in regards to this
case. To the State’s knowledge no other suspect was developed in regards to this case given

Defendant was found in the building during the criminal episode.

XI. Response to Section 11 of Defense’s Motion §l_3urglaries in the Area)

Again, the State is not required to prepare the defense’s case for Defendant. See Medina
v. State, 466 So.2d, at 1049. There is nothing in the Florida Rules of Criminal Procedure that
requires the State to actively seek out evidence for defense counsel. Moreover, there is nothing
in the Florida Rules of Criminal Procedure that requires or even suggests that the State produce
for the defense a list or a report detailing burglaries to the address listed in the lnformation. The
defense is seeking to use a certain theory of defense. It is not the State’s job to assist the defense

in making its theory stronger. The defense may choose to make a Public Records Request with

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 56 of 162 Page|D 523

the appropriate police agency if it chooses.

I CERTIFY that a copy hereof has been furnished to Donna M. Goerner,
donna@thejusticelawoffice.com, 283 Cranes Roost Blvd., Suite 111, Altamonte Springs, FL
32701 by e-mail on this 7th day of September, 2016.

JEFFREY L. ASHTON, State Attomey
Ninth Judicial Circuit of Florida

M

Joseph A. Matera

Assistant State Attomey

Florida Bar # 0098014
Division19@sa09.org

PO Box 1673, 415 N Orange Ave
Suite 400

Orlando, FL 32802-1673
407-836-2188

By:

 

Case 6:18-CV-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 57 of 162 Page|D 524

 

'._. Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 58 of 162 Page|D 525

247461;/’7;5;>.
.%M V\/lt$/)m?{ah
lpa yaeger aaa aar/di
` ` lit rowan

A/=-1'/(/»;»0/'3

 

 

 

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 59 of 162 Page|D 526

v CENTER FOR PSYCHOLOGY
761 Maitland Avenue
Altamonte Springs, Florida 32701
Phone: (407)740»0208
Fax: (407)7400242

 

Daniel P. Treasler, Psy.D. Suson K. Daniel, Psy.D.

IN THE CIRCUIT COURT OF THE

NINTH JUDICIAL CIRCUIT,

lN AND FOR ORANGE C()UNTY, FLORIDA
CASE: 38-2014-017252-0

DIVISION: 19

JUDGE: I-Ion. Robert Egan
EXAMINER: Daniel P. Tressler, Psy.D.
STATE OF FLORIDA,

vs.
JAMES EDWARD WASHINGTON

FORENSIC PSYCHOLOG[CAL EVALUATION

NAME: James Edward Washington DATE: December 16, 2015
AGE: 50

D.O.B.: 2."19/1965

EVALUATION lSSUES

Mr. Washington is a 50-year~old male evaluated to assess competency to proceed, pursuant to
order by Judge Egan, Evaluation took place at the Orange County Jail. Evaluation procedures
included clinical interview, structured competency interview, the Mini Mental State Examination
and review of records. The purpose and distribution of the report was explained. Mr.
Washington was advised that this evaluation is not treatment-related is not confidential and will
be reported to tl,\e Court, State and Defense. Mr. Washington consented to the evaluation and

participated willingly.
BACKGROUN.D INFORMATION
Documents reviewed:

Arrest Affidavit

Defendant Letter to the Court
Florida Bar Complaint

Letter from the Florida Bar

Orange County Jail Medical Records

The alleged offense: Mr. Washington is accused of burglary of a su'ucture, possession of
burglary tools theft of copper, resisting arrest without violence and interfering with the police

l
i
`
l

Page 2

 

Case 6:18-cv-01915§GKS-KRS Document 1-2 Filed 11/07/18 Page 60 of 162 Page|D 527

31

washington James
Page 2 of 5

dog. The offense is alleged to have occurred on or about December 31, 2014. According to
police reports, Mr Washington is charged with stealing copper nom a vacant building The
police report shows that Mr. Washington was sprayed with mace and that a police dog was
deployed The dog bit him on the leg. Mr. Washington was treated at Florida Hospital before
being booked. “

Medical and psychological: On April 30, the defendant he reportedly told Ahna Thomas,
ARNP that he should be on psychotropic medications' in spite of having no psychiatric treatment
history. Ms. Thomas prescribed the antidepressant citalopram. The defendant was calm,

cooperative, made good eye contact and was coherent Ms. ’l'homas diagnosed mood disorder,
NOS AND polysubstance dependence On May 19 2014 Mental Health Specialist Oscar
Pendleton found the defendant to be angry but stable. On July 16, Ms. Thomas notes that the
defendant complained of depression and sleep disturbance but denied any psychotic symptoms.

On January 20, 2015, jail medical records show that Mr. Washington received treatment for his
dog bite after being booked. On January 20, 2015 mental health specialist Jerilyn Riddle notes
that the defendant was complaining of pain iii his leg because of nerve damage associated with
the dog bite. He was considered to be logical and coherent On April 6, 2015, mental health
specialist Oscar Pendleton found the defendant to be calm, depressed, appropriate, logical and
coherent On November ll, 2015, Ms. Thomas found him to be depressed, calm and appropriate

Persoiial History: Mr. Washington reports that he was bom' in Georgia and raised' m Georgia
and Alabania. He was raised by his mother and stepfather because his father was in prison. Mr.
Washington says that in 9th grade, after his father's release, he went to live with his father. Mr.
Washington reports that he is high school educated and that he served 3 years in the Army'from
1986 to 1988. Mr. Washington says he attended college on the G.I. Bill, but did not graduate. He
wryly notes that he was having too much fun. He has worked in construction and in warehouses
Mr. Washington is single, has never married and has no children

Mr. Washington admits to a history of cocaine and alcohol use. He reports that he began with
cocaine hydrochloride and eventually turned to crack cocaine. He says that he has used alcohol
on a daily basis, at moderate amounts. He was vague as to those amounts

Legal history: Mr. Washington‘s arrest record was not available for review Mr. Washington
reports been arrested 75-100 times on various charges and has been convicted of burglary, theft
instruction materials and theft from warehouses Mr. Washington estimates that he has been to
prison 7 times for a total of 14-15 years.

f
PSYCHOLOGICAL ASSESSIVIENT

Meotal Statusl and Behavior: Mr. Washington presean as a normally developed
50~year-old Ali'ican~American male. Physically, Mr. Washington appeared to be approximately
his stated age. Mr. Washington was well mannered soft-spoken. Behavior was calm, subdued
and fully appropriate Speech was intelligible in quality and reflective of approximately normal
intellectual ability. Mr. Washington's subjective mood was described as depressed and angry.
Affect, or demonstrated mood was congruent with situation, Mr. Washington matter and thought
content The level of depression to which he gave voice was consistent with his circumstances

Page 3

Case 6:18-cv-01915_-GKS-KRS Document 1-2 Filed 11/07/18 Page 61 of 162 Page|D 528
l

Washingtcn, James
Page 3 of 5

Thought processes were logical and coherent Mr. Washington used analogies, irony and
metaphor. He demonstrated a sense of humor. He denies experiencing any hallucinations or
delusions. Mr. Washington produced a score of 26/30 on the MMSE, which is a normal limits
performance reflecting intact cognitive functioning Thought content was vaguely paranoid to the
extent that he describes behavior on the part of the State and police to conspire against him for
purposes of criminal prosecution There was no evidence of any organized delusional belief
systems.

Reliability and validity of results: Mr. Washington did not claim to experience any bizarre or
improbable symptoms Malingering is not suspected. With respect to the issue of possible
underreporting of symptoms, I did not see evidence of any subtle signs of psychosis, such as
loose associations or tangentiality. His paranoid drinking does not appear to be connected to any
organized delusional beliefs which Mr. Washington is failing to report Based on these factors, it
is the examiners opinion that Mr. Washington's presented mental status on this date was a
representative sample of his actual mental state.

CGMPETENC¥ ISSUES

l questioned Mr. Washington specifically with regard to the criteria outlined in the Florida Rules
of Criminal Procedure. Mr. Washington's understanding of why he was being evaluated was
excellent In this case, the State moved for evaluation to determine competency. This was on
the basis of his having discharged counsel. A Nelson hearing was held, He wrote a letter to the
Court in which he alleges that he was held down by 2 police officers when the dog was released
to attack him. He described it like a saranic ritual. Mr. Washington has filed a bar complaint
against a prior Assistant State Attomey on the case. It alleges that a body camera reported his
arrest but has no,t been provided to the defense. 'l'hese factors caused the State to believe that Mr.
Washington is paranoid .

Mr. Washington believes that the State’s motion is based on his act of discharging his attorney
following a Nelson hearing September ll, 2015. He says he was frustrated by his attorney's
unwillingness to actively pursue certain legal strategies, including discovery of a body camera.
Mr. Washington says he was inappropriately bitten by the dog and that the officer's actions were
recorded by a body camera. He says that this camera mysteriously disappeared in the early stages
of the case and has never been produced He says this violates his right to due process under the
14th amendment He accuses the Orlando Police Department of destroying evidence and cites a
Chicago case in which he says similar actions led to a dismissal of charges. Mr. Washington
acknowledges that it is in his general best interest to have a lawyer, but believes that he will not
be able to obtain the services of a lawyer who will be as committed to his acquittal as he is. Mr.
Washington says he understands he is taking a risk and that lie is willing to assume that risk.

Capacity to appreciate the charges: Mr. Washington understands that he's charged with armed
burglary and resisting arrest He understands that he's accused of resisting arrest when he says he
was held down by officers and was bitten by a police dog. ~

Capacity to appreciate the range of possible penalties: Mr. Washington understands that he
faces a theoretical life sentence, on the basis of his criminal record. He understands that

Page 4

Case 6:18-CV-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 62 of 162 Page|D 529

Washington, James
Page 4 of 5

downward departure is possible but unlikely. Asked about the plea bargaining process, he says
he has been offered 15 years but believes it is worth the risk to take the case to trial. Mr.
Washington is fully oriented to time. He understands various units of time and is able to compare
sentences expressed in months and years.

Capacity to understand the adversary nature of the legal process: Mr. Washington is aware
that he's seeking to represent himself in spite of his right to be represented by counsel. Mr.
Washington adds: "I know the risk I take... I have passion. I am fighting for my life." Mr.
Washington adds ”I know I am no match for a lawyer". Questioned as to whether he would
accept the assistance of standby counsel, he_notes that he has had that before and says "it seems
good in theory.. . But it doesn’t work". He believes that going to trial with a lawyer who does not
want to tight for him is like "going to a guniight with a knife". Mr. Washington understands that
he could be tried by a jury of citizens who would decide whether he is guilty. He.understands
that the Judge presides over case. Mr. Washington does not include the Judge in a paranoid
conspiracy. His.: arguments concern the Police Department, state and his former counsel. He
believes he can get a fair trial in front of a neutral judge.

l
Ability to cooperate with counsel and disclose pertinent facts: Mr. Washington has adequate
verbal skills, memory fisnctioning and intellectual ability to communicate with counsel. If he
does not do so, it is a matter of conscious choice. I did not find evidence of a mental illness that
would cause him unable to be cooperate with counsel.

Ahility to manifest appropriate behavior in the courtroom: Mr. Washington has
demonstrated appropriate behavior during his incarceration Not see evidence of a condition that
might cause him involuntarily behave in an appropriate behavior.

Capacity to testify relevantly: Mr. Washington has adequate skills to testify on his own hehalf.
l did not see evidence of any organized delusional belief systems or other psychotic symptoms
that might interfere with his testimony. Hc points out the absurdity of his testifying on his own
behalf, saying "what am I going to do ask questions of myself and then answer? How's that going
to work?" Mr. Washington understands that he has the right to testify and that he cannot be
compelled to testify.

F[NDINGS

I find Mr. Washington to be an individual of roughly that normal intellectual ability who has
been treated for ,depression, but has not demonstrated symptoms of any major mental illness that
would account for any of the behavior that that has been brought to the examiners attention. Mr.
Washington has a lengthy criminal history and significant experience dealing with the legal
system. He does voice an understanding the risks associated with self-representation. He does
not purport to be able to function fully as a lawyer, but believes that he can compensate for this
by the passion that he brings to his own defense. The examiner does not have an opinion regard
to the wisdom of his choice to represent himself, but can state that this choice is not the product
of a major mental illness that causes him to grossly misinterpret reality. He may believe there is a
body camera when there is not. He may be correct in saying that there was a body camera and
that he is suspicious of the State’s inability to produce it. 1 do not have an opinion in that regard.
\

Page 5

 

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 63 of 162 Page|D 530

Washington, James
Page 5 of 5

It certainly makes for an interesting legal argument Mr. Washington appears to relish the
opportunity to advocate on his own behalf, citing his 14th amendment righw. He is capable of
exaggeration, denial and fabrication, just 'as he is capable of giving a truthful account, if he so
chooses.

Mr. Washington has an understanding of his charges. He understands the penalties that he faces
and the process by which his case will be resolved. He understands the risk that he is assuming in
pro se representation If he were to have legal representation, he is capable of communicating
necessary information Counsel may not like the fact that Mr. Washington believes he knows the
law as well as he believes he knows it. Again, this is not the product of delusions of grandeur or
persecution. If Mr. Washington were to testify, he would be capable of doing so relevantly and
truthfully and ironically noted the absurdity of him examining himself on the witness stand.

DSM-S Diagnosis:

Other Personality Disorder with Paranoid and Antisocial Features

Cocaine Use Disorder in Remission in a Controlled Environment

Alcohol Use Disorder, in Rcmission in a Controlled Environment

Adjustrnent Disorder with Depressed Mood, Chronic
Regarding the issue of competency to proeecd, it is my opinion that .Mr. Washington has
sufficient present ability to consult with counsel with a reasonable degree of rational
understanding lth is my opinion that Mr. Washington is competent to proceed to hearing, plea,
trial or sentencing
ln my opinion, Mr. Washington does not meet criteria for involuntary hospitalization
REcoNnuENuAnoNs

I make no specific recommendations, in order for Mr. Washington to remain competent at the
time hearing, plea, trial or sentencing

lt is not necessary that Mr. Washington be removed B'om the jailsetting to receive any mental
health services that might be indicated. I do not consider hospitalization to be necessary.

l declare that the above narrative is the work product of the undersigned and is based on
information available at the time of report preparation.

/s/Daniel P ne.§szer, PsyD

Daniel P. Tressler, Psy.D.
Psychologist P¥p003621

sneed 1222.15 `

(1his report wm elwtronically transmitted A hard copy will be mailed only on request.)

Page 6

- ,1. .\`
s Case 6:18-CV-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 64 of 162 Page|D 531

 

Fh aul°`§¢? 5380`%254

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

STATE OF FLORIDA,
lPlaintiff,

vs.

JAMES WASHINGTON,

Defendant./

119 5- GKS- KRS Document 1- 2 Filed 11/07/18 Page 65 of 162 Page|D 532
E-Filed 02/27/2017 06: 36: 43 PM v

rn THE chcUr'r couar or THE
NINTH JUD:rcrAL crncurr, IN AND
ron oRANGE coUNTY, FLoanA
cRerNAL JUsTrcE DrvIsIoN

CASE NO.: 48-2014-CF-17252-A-0

DIVISION NO.: 19

HEARING

BEFORE

THE HONORABLE ROBERT J. EGAN

A P P E A R A N C E S:

In the Orange County Courthouse
Courtroom 18D

Orlando, Florida 32801

July 21, 2015

Christine Lively, CER, CET

JORDAN OSTROFF, ESQUIRE
Office of the State Attorney
415 North Orange Avenue
Building B

Orlando, Florida 32801

On behalf of the State

JOANNA OPATO, ESQUIRE

Office of the Public Defender
435 North Orange Avenue

Suite 400

Orlando, Florida 32801

Ninth Judicial Circuit
Court Reporting Services

Page632

`

10
ll
v12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 66 of 162 Page|D 5§3

P R O C E E D I N G S

(The following proceedings commenced on

July 21, 2015. at 1=33 p.m.)

THE CLERK: State of Florida vs.

James Edward Washington. Case No. 2014-CF-17252.

THE COURT: Okay. And good afternoon,

Mr. Washington.

THE DEFENDANT: How you doing, sir?

THE COURT: Doing well. Thank you,

We had you brought over here today for a pretrial
conference. I know you're set for trial coming up
next month. And right now we still have you
representing yourself. Is that right?

THE DEFENDANT: Yes, sir.

THE COURT: Mr. Ostroff, anything you want to --

MR. OSTROFF: Yes, Your Honor. A couple things
to address.

Firstly, I know we made sure that Ms. Opato was
here. She's standby counsel for the Defense. Last
time we were here, which I believe I sent the audio --
or at least I filled Ms. Opato in on what happened --
was the defendant's motion to compel, or the first
motion to compel.

THE COURT: Uh-huh.

Ninth Judicial Circuit
Court Reporting Services

Page633

. Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 67 of 162 Page|D 5334

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

MR. OSTROFF: So I sent the defendant an e-mail
response that I got that there was nothing uploaded by
that officer on that night, or it had a range of a
couple days before and after. But there was nothing
uploaded from this, so there would be no body camera
footage that anybody could find for this case.

I know, subsequent to that, the defendant made
another filing that was initially rejected because it
was still showing he was represented by the PD, so I
was hoping we could address that motion today. I
don't know if Your Honor has a copy. If not, I can
pull it up.

THE COURT: Okay. It's a -- let me see -- motion
to compel.

Let‘s see. `June 29th?

MR. OSTROFF: That sounds about right. I know
I -- I contacted your JA when I got the j- when I got
back, that it had been denied, and then was told the
earliest we'd have would be today, because of being in
the trial period. So I was hoping we could just
address that motion filed by the defendant.

THE COURT: Well, this one lists six things.

No. 1, official documentation of the chain of
custody of the body camera,

2, official policy on how, when and where to

Ninth Judicial Circuit
Court Reporting Services

Page634

1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 68 of 162 Page|D 535

destroy body camera evidence.

3, list of cases where body camera evidence was
destroyed or tampered with during prosecution.

4, a list of cases involving K9 dog bites over
the last yeary and the types of injuries sustained.

5r employment records for police officers
involved at arrest.

And 6, criminal records --

MR. OSTROFF: Correct. For, I believe two other
cases.

THE COURT: Discovery of criminal records of
Orlando Police Department or law enforcement
agencies -- yes. And -~ no, that’s it.

MR. OSTROFF: And I believe I -- I believe, for
the most part, I don't have a position on any of
those. Those would have to be public records requests
through OPD. Many of those documents, we don't have
access to in any way, shape or form.

And then in regards to any body camera footage or
chain of custody on this case, it won't exist, because
at least I can’t find any body camera footage for this
case.

So I believe in terms of any sort of hearing
further, there would have to be notice to OPD,

coordinated with whoever over there would handle this

Ninth Judicial Circuit
Court Reporting Services

Page635

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 69 of 162 Page|D §36

thing so that they know who to bring in to answer
those questions. Unfortunately, me as the prosecutor,
is not in a position to present any evidence of the
OPD procedures.

THE COURT: Okay. Mr. Washington, the things
that you requested are the sorts of things that
typically would be done by either an attorney or
investigator. They're not necessarily evidence
that’s -- the State would disclose in this case.

It's -- you'd either take a deposition of a records
custodian or a police officer, or make a public
records request, or have an investigator to go do some
legwork on -- on your behalf,

I know it's difficult for you because you're
currently incarcerated, but I would deny the motion to
compel. I don't think that it's -- what you've
requested, some of it makes some sense, but it would
not be subject to -- to the type of things that we
would require the State to compel. They're things
that you would investigate on your own.

I would like to talk to you more about whether
you -- you still think representing yourself is a good
idea.

THE DEFENDANT: Well, Sir --

THE COURT: You're welcome to do that, of course;

Ninth Judicial Circuit
Court Reporting Services

Page636

Case 6'18-CV-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 70 of 162 Page|D 537

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

6

we've talked about that, We've talked about the
difficulty for anyone to do that in a case like this,
let alone someone who's currently incarcerated.

So have you given that some thought?

THE DEFENDANT: Sir, my problem is that l feel
like a Richardson hearing should be conducted, because
they're hiding evidence that they got written in their
reports. They wouldn't have never wrote it in their
reports if they never did have it. By them denying
it, it don't mean it never did exist. They saying,
they can’t find it. If they found they don't have
evidence that’s favorable to me and they don't
disclose it, I got the right to have the case
dismissed.

So it should be determined, one way or another,
whether or not they got the evidence or they destroyed
it in order to conceal what actually transpired.

I was lynched. They held me down and let the dog
bite me and had it recorded and got rid of the
evidence. That's what I -- I was there. I was the
one held down, being bit by a dog while I was in
custody.

THE COURT: Well, I'm --

THE DEFENDANT: And I heard them record it.

THE COURT: I'm being told that video was not

Ninth Judicial Circuit
Court Reporting Services

Page637

Case 6'18-cv-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 71 of 162 Page|D 5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

38
7

uploaded. And that’s the extent of what I know. I
know as much as you do now. But --

THE DEFENDANT: But -- and then another thing,
sir, they -- I got a letter form one of the -~ the
inmates saying that Department of Corrections don't
allow CDs, and they didn’t allow me the tape that he
sent for me to review, to listen to --

THE COURT: Uh-huh.

THE DEFENDANT: -- a deposition. And I finally,
after a couple of weeks, got access to the tape at
3:00 o'clock in the morning to find out it wasn't a
deposition, it was a copy of the pretrial conference
we had last on the -- on the 16th.

THE CCURT: Okay.

THE DEFENDANT: I never heard a deposition up
until this day. I don't know what's on it. And -- to
also be threatening me about being overburdened about
trying to get access to material that, if it was
written in the form of a transcript, I wouldn't have
to ask for officers to give me access to a recorded
tape that they got in their possession. I never had
that in my possession. And according to this letter,
the Public Defender’s Office knew that I couldn't have
got that. They told Opato that the state attorney

knew I wouldn't be able to get that CD also. Now I

Ninth Judicial Circuit
Court Reporting Services

Page638

` 9
Case 6:18-cv-01915-GKS-KRS Document 1-2 Fl|ed 11/O7/18 Page 72 of 162 Page|D 583

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

find out it's not even what we requested. It's a
pretrial conference. I still don't know what's on the
deposition.

THE COURT: Okay.

MR. OSTROFF: Can I address that issue?

THE COURT: Sure.

MR. OSTROFF: So the last time we were in court,
the issue of the depositions came up. And I said that
the Public Defender’s Office had them, I had copies,
and then I ejmailed copies to Your Honor because there
was no other way for me to get them to the defendant.
I then, after that, found out that we can, in fact,
send disks to the jail. So at the last hearing, I had
the audio pulled, sent that to you. And I believe
sent a copy to Ms. Opato, so that she was caught up.
I'm not certain about that one. And then I got
contacted by the -- somebody at the Orange County Jail
to make sure that was intentional, that they would
give him access to something to listen to the disk
with. 7

I believe we talked last time about possibly
having Your Honor issue an order to transcribe the
depo, so that way the defendant can just have the
transcription, because of how difficult it is to get

disks to him. However, from the last hearing, I had

Ninth Judicial Circuit
Court Reporting Services

Page639

. Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 73 of 162 Page|D 5940

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

no interest in transcribing it, so that’s why I just
double-checked that he could get an audio copy. In
terms of when they give him access to, I have no
control over that.

THE COURT: what was on the disk?

MR. OSTROFF: The disk was the last hearing we
had. As --

THE COURT: Okay. And he -- Mr. Washington is
looking for a deposition.

MR. OSTROFF: Correctl

THE COURT: Okay.

MR. OSTROFF: And so last time we were here, the
last PTC, I sent a copy to Your Honor and -- and I
know we briefly discussed possibly just having
Your Honor order a transcription made of it. l don't
have a problem with that. Otherwise, I can’t e-mail
him a copy of the depositions. I can put them on disk
and send them. But, again, we're going to run into
the same problem that he's having if they're not going
to let him use the computers until 3:00 o'clock in the
morning.,

THE DEFENDANT: And that’s one time since I got
it on the 3rd of June. And every other time, they be
confrontational on me to the point where I feel

threatened about asking about stuff that I wouldn't

Ninth Judicial Circuit
Court Reporting Services

Page640

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-CV-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 74 of 162 Page|D 541

10

have to ask for if it was in written form instead of
video or audio. It's like they going out their way to
try to do something that --

THE COURT: I'm not going to have audiotapes
transcribed for you. We do not have the resources to
do that. Okay?

THE DEFENDANT: But, sir, I hadn't even got a
deposition yet.

THE COURT: Well, that’s what we're going to try
to find out right now. You ~- you -- you don't
need ~- he got the transcript of the hearing.

MR. OSTROFF: Correct.

So the way it works is that when -- the
depositions were held at the Public Defender’s Office.

THE coURT: Right.

MR. OSTROFF: At -- I believe it's once a week or
once every few days, it uploads from their system and
gets automatically put into our system. So what I can
do, if this is the easiest thing, is I can copy it
from our system to a disk and send the disk to him. I
have no control over what Corrections does ~-

THE couRT: Right.

MR. OSTROFF: -- and how often he gets access to
it or anything along those lines.

THE COURT: But is that what you sent me, the

Ninth Judicial Circuit
Court Reporting Services

Page641

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6'18-cv-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 75 of 162 Page|D 542

11

audio of the depositions?

MR. OSTROFF: Yes, Your Honor.

THE COURT: Because I don't remember getting --
Ms. Opato, in -- did you -- whatever you had, did you
give it over to Mr. Washington?

MS. OPATO: Yes, Judge. The -- and my position
would be the same as Ostroff's. I checked with my
supervisor because I knew as soon as I was taken off
this case, that that would be the biggest hurdle -~

THE COURT: Uh-huh.

MS. OPATO: -- is the depositions. My
understanding is, is I can provide a disk and then,
you know, Corrections has to allow him the opportunity
to listen to those depositions on the disk.

THE COURT: And --

MS. OPATO: But I -~ I'm -- I was -- I was
actually told I was not to order transcripts through
my office.

THE COURT: Uh-huh.

MS. OPATO: If that was something the Court did,

then, you know, that was . . .

THE COURT: But, I mean, I don't -- that’s not
tied in to the -- our official court reporters --
if -- I can have something transcribed that was done

in this room, but I don't think a deposition taken

Ninth Judicial Circuit
Court Reporting Services

PageS42

§

Case 6'18-CV-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 76 of 162 Page|D 543

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

12

outside of the courthouse -- so . . .

MR. OSTROFF: On 6/16 of 2015 at 2:33 p.m. and
2:34 p.m., I e-mailed copies of the two depositions to
Your Honor.

THE COURT: June 16th? Let me see.

MR. OSTROFF: I can -- I mean, I can re-email
them. That's fine. I just -- in terms of the only
other option I have is to burn them to a CD and have
them sent to the jail.

THE COURT: Okay. Well, I think it's probably
the easiest way to do it, is -- is get them to you on
a CD, Mr. Washington. But it still comes down to
whether you want to represent yourself.

THE DEFENDANT: Sir, they got 24-hour access to a
CD that the Department of Corrections can use it to
deny me access to the same CD they can use and observe
and listen to any time they see fit. Why constrain me
to the --

THE COURT: You are incarcerated, sir.

THE DEFENDANT: I understand that. But there --

THE COURT: Okay. There are significant
limitations to your ability to represent yourself.
There's nothing I can do about that. Okay? I can let
Corrections know they are to give you access to a tape

recorder, but they also have security concerns that,

Ninth Judicial Circuit
Court Reporting Services

Page643

Case 6'18-CV-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 77 of 162 Page|D 544

0

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

13

frankly, I'm not going to be able to do anything
about.

We've talked about the decision and how wise or
unwise it is for you to represent yourself. Okay?
And the constraints on you, being currently
incarcerated, make it much more difficult. I
understand that. But you chose to do this. Every
time I see you, I give you a choice -- an option to
change your mind and give you a chance to do it again
today. If you want to represent yourself, that’s
fine, but you're going to have to live with the rules
that we're all dealing with. And you are currently
incarcerated in the Orange County Jail. Nothing I can
do about that.

So we can get these disks to you. I can let the
chief down there know that you are to have access to a
player, a recording, some way to play those. But
again, it may be at a weird time of night. I don't
know. But you think it's a good idea to represent
yourself. We're have your trial in the next few
weeks,

THE DEFENDANT: I know it ain't a good idea, sir,
but it wasn't a good idea having these people
represent me that I know is trying to sabotage my

defense. And that’s what they showing. They should

Ninth Judicial Circuit
Court Reporting Services

Page644

\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

'24

25

14

have been -- had the motion to compel, and wouldn't
have to go through this -- what I'm going through;

uncertainty about the type of people that trying to
represent my best interest. They done show up and

they not trying to represent my best interest. It's
slamming against me. The Department of Corrections,
they threaten me every time I come out that cell to

get the information that would be more readily

THE COURT: Are you ready for trial?

MR. OSTROFF: Yes, Your Honor.

THE COURT: Okay. So, Mr. Washington, we're
going to get the disks to you that have the audio of
the depositions you've been looking for. We've denied
your motion to compel.

Anything else you want me to consider?

THE DEFENDANT: No, sir.

(Pause in proceedings.)

THE CCURT: So, Mr. Washington, we're putting in
your court minutes that the county jail is to give you
access to equipment to -~ for you to play the DVD
[sic] that Mr. Ostroff is going to be providing to
you. Okay?

THE DEFENDANT: So, Judge, what if they decide to

give me access to it the day before trial, and that’s

Ninth Judicial Circuit
Court Reporting Services

Page645

10
11
12
13
14
15
16
17
18
19
20
21
22
23
l24

25

15

the only day that they feel like, would that secure
some kind of concern that I'm only getting one day to
listen to a tape that going to be something that
determines the rest of my --

THE dOURT: Well, if you come over here on the
day of trial and you don't think you're sufficiently
prepared, you can ask me for a continuance and I
can -- would consider that. Okay? But we'll just
have to see how that plays out.

THE DEFENDANT: All right, sir.

THE COURT: Is there anything else you wanted to
talk about today? l

But we can set Mr. Washington for a ~-

THE DEFENDANT: Sir, I would like to motion for a
Nelson -- a Richardson hearing, 'cause I honestly know
that it was a tape of what actually transpired. You
get them officers to acknowledge or really -- don't ~-
get interviews on record about what actually
transpired during that incident. Let‘s not totally
ignore the fact that it's a tape is not being
accounted for.

THE COURT: Okay. The request has been made for
a Richardson hearing. We can have that. I don't know
if I know whether --

MR. OSTROFF: I don't have it to turn over. It's

Ninth Judicial Circuit
Court Reporting Services

Page646

q

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

as 6 ' V' '

16

not something ~- it's not late disclosure --
THE COURT: Well --
MR. OSTROFF: ~- it's not ~-
THE COURT: We know that, so the motion to compel

is denied. I think the -- the suggestion is that

levidence -- evidence has been spoiled.

MR. OSTROFF: And that wouldn't be proper for a
Richardson hearing. There would be other hearings
that could be filed. There's a Youngblood hearing,
which would require proof by the Defense of the
intentional destruction of evidence. But from a
Richardson --

THE COURT: I don't know. Why wouldn't a
Richardson hearing -- I mean, if it existed at one
time and wasn't -- I'm not saying it was or wasn't. I
don't know.

MR. OSTROFF: Right.

THE COURT: It was not disclosed or turned over,
why wouldn't that be Richardson?

MR. OSTROFF: Because a Richardson hearing would

or turned over incorrectly. And I don't have it to
turn it over. I wish -- I wish I had more

information. I wish we did have the video. I wish we

Ninth Judicial Circuit
Court Reporting Services

Page647

.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

. e|D

17

knew what was going on, but I don't. And everything
that I'm hearing is that there was never a video.

So if the -~ if Mr. Washington believes that the
video was intentionally destroyed to -- for OPD to
cover themselves, that’s not a Richardson hearing.
And that would require -- that would put the burden on
the Defense to show that it was intentionally
destroyed with asking ~- I -- I don't even know where
you would start to figure out who might have done
this.

THE COURT: Well, what was said about the camera
at the officer's deposition?

MR. OSTROFF: The officer said that the camera is
worn on his lapel, that for some period of time, he
took the camera off his lapel, attached it to a
fireman's pole with the battery pack and some tape,
stuck it up into the ceilings of the building to see‘
if they could find Mr. Washington, At no point were
they able to find Mr. Washington on that video
footage. So then they decided to use Clear Out, I
think is the proper -- is the name of the chemical.

But basically it's like a -- it's basically like mace,

put a -- and then that officer is the grenadier, which

means he's the one in charge of doing that. So he

then put on a flack jacket that says, grenadier, OPD,

Ninth Judicial Circuit
Court Reporting Services

Page648

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

18

or whatever it is that has all the cannisters on it,
which would cover the camera anyway.

So he didn’t have the camera on. And even if
he'd still had the camera on, it wouldn't show any of
this. At which point, the video footage not showing
that there was the defendant because they never found
him with the camera footage, that’s why he didn’t know
if it was ever uploaded or not, because it would be
from his standpoint, nonessential. And I understand
that that may not be the best policy, but ultimately,
nobody can find that video in any way, shape or form
to show whether or not it does show the defendant or
it has sound or -- et cetera.

So I don't have the video to present. Your Honor
can -~ can suppress the evidence that I don't have.
And Mr. Washington, or whoever represents him, is free
to cross-examine the officer, same as was done in the
deposition, that hey, there was this video, where is

it. And that’s something that could be argued for

.reasonable doubt. But at the end of the day,

unfortunately, there's nothing for me to turn over, or
at least as of right now, from what I've been told by
everybody that I've asked. Because I've tried to get
this video.

THE DEFENDANT: Sir, Judge, I got Officer James'

Ninth Judicial Circuit
Court Reporting Services

Page 649

/ /

`

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

19

narrative supplement where it on -- it -- I can read
it word for word, it say, on the roof, I observed a
red and black backpack and a knife and other tools and
stuff. And I got all pictures. That's why I've been
adamant with the State and Ms. Opato about the
evidence they turned over as pictures. And I got a
lot of pictures. And none of them show a backpack on
a roof. And this guy had on the camera at the time
that he was on the roof. The backpack that I see is
inside of a building. And the knife that they say
that was on the roof is inside the building. But I
don't have any pictures of what they said was on the
roof.

So if he had on the camera, which he did at the

time that he was on the roof, that would show that

THE COURT: No one has established that anyone's
destroyed anything. Okay? I mean, these things come
out during effective cross-examination. If somebody
wrote somebody -~ something in a report that’s
inconsistent with what they're doing, that’s what
lawyers do.

So the things you seem to be concerned about,

Ninth Judicial Circuit
Court Reporting Services

Page 650

1

10

11

12

13

14

15

16>

17

18

19

20

21

22

23

24

25

20

Mr. Washington, are fine. And -- but they're the type
of things that I think are best addressed with --
through cross -- effective cross-examination of the
witnesses that you're concerned about; in this case,
you know, law enforcement officers. So I think it's
probably best addressed at trial. Okay?

THE DEFENDANT: Sir, and we never did, like, get

provided with transcripts or a copy of the CD once
they're done --

THE COURT: Well, we're going to get you the CD
out there this week. Okay?

THE DEFENDANT: I'm talking about the future
depositions of the officers and my defense list
witness, Mr. John Sawicki.

THE COURT: What do you want me to do about

Mr. Sawicki?

THE COURT: Well, if you want to take a

deposition, you're going to have to do it yourself.

Ninth Judicial Circuit
Court Reporting Services

Page651

g

10

11

12

13

14'

15

16

17

18

19

20

21

22

23

24

25

21

THE DEFENDANT: But, sir, I'm not -- I don't have
any means of having access to the coordinator without
writing them. I don't have access to a phone.

THE COURT: Well, if you want me to instruct the
Clerk of the Court to issue a subpoena -- but there
are security concerns, you know, which goes back to
whether it's a good idea for you to be representing
yourself.

But you're telling me you want to do a lot of
things. I don't really have a specific request from

you, what you would like me to do. Okay?

request, we can have a Richardson hearing in the
middle of the trial. We excuse the jury. We'll talk
about it. But right now, we -- we would deny the
request for a Richardson hearing. Okay? You're
talking about depositions you want to take, but -- and
I know a name of Mr. Sawicki. But what would you like
me to do about that?

THE DEFENDANT: I would like to coordinate a
deposition for that witness, sir.

MR. OSTROFF: For Mr. John Sawicki?

THE DEFENDANT: Yes, sir.

Ninth Judicial Circuit
Court Reporting Services

Page652

4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

as

22

MR. OSTROFF: That would be a Defense witness.
And I believe that's a -- would be a expert witness
called by the Defense. I spoke with Mr. Sawicki. He
explained that he had received some mail from
Mr. Washington, but had not had any direct contact.
And I believe Mr. Sawicki charges for his time, I
don't want to depose him. If we want to issue a
subpoena for him for trial, then that's a -- a
separate issue that would have to be dealt with. But
in my discussion of -- of him, I don't know what he
has that's relevant to this case.

I believe he gave some sort of presentation or
news story regarding body camera footage and it being
mishandled in other cases. I -- I believe that's what
he would be called to testify. I'm not really sure.
But he'd be a Defense witness.

(Pause in proceedings.)

THE COURT: Mr. Washington, if -- if I . . .

(Pause in proceedings.)

I presume there's been a previous waiver of
speedy.

MR. OSTROFF: There's been several waivers of

.speedy trial. Yes.

(Pause in proceedings.)

THE COURT: Okay. Mr. Washington, what we're

Ninth Judicial Circuit
Court Reporting Services

Page653

ag

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

23

going to do is I'm going to continue your trial.
We're going to appoint the Office of Regional Conflict
Counsel to represent you. Ms. Goerner, presumably,
G-o-e-r-n-e-r will be in touch with you. Okay?

You're simply not equipped to do -- to represent
yourself effectively.

l'm not making any finding that the
Office of the Public Defender did anything wrong,
'cause I don't think they did. But to avoid more
trouble than we're already having, we will appoint
conflict counsel to represent you. If you still
absolutely want to represent yourself, that's fine.
We'll see you Monday, August the 8th.

But if I appointed another office to represent
you, is that something you would like me to do?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. So we're going to continue
this case. We'll move it to the September 29th
pretrial at 8:30. That's an October 12th trial date.
We are appointing the Office of Regional Conflict
Counsel to represent Mr. Washington. And Ms. Goerner
will be in touch with you during one of her upcoming
visits to the county jail. Okay?

THE DEFENDANT: Yes, sir.

THE COURT: Okay, Mr. Washington. And you can

Ninth Judicial Circuit
Court Reporting Services

Page654

\l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

24

raise the concerns you have with her. She can take
whatever depositions she feels is necessary and we'll
go from there.

THE DEFENDANT: Sir, can I get a contact

THE COURT: We wrote that on -- on his paperwork.

It will be on -- it'll be on your paperwork --
okay -- that you'll get today.

THE DEFENDANT: All right.

THE COURT: Okay. Thank you, sir.

Anything from the State?

MR. OSTROFF: So just to be clear, Your Honor
is -- is finding that -- not that the
Public Defender’s Office did anything wrong, just that
Mr. Washington is now going to be appointed RCC and he
has requested RCC.

THE COURT: Yes.

MR. OSTROFF: Okay. No problem.

And then -- so we'll be back on the 9/29 PTC?

THE COURT: Yes, sir.

Okay? Thank you.

THE DEFENDANT: Sir, and my next court date is
what, September --

THE COURT: September 29th. Okay?

THE DEFENDANT: -- 29th?

Ninth Judicial Circuit
Court Reporting Services

Page655

1 THE COURT: And Ms. Goerner will be able to
2 advise you from this point going forward. Okay?
3 THE DEFENDANT: All_right.

4 THE COURT: All right. Thank you, sir.

5 (These proceedings were concluded at 2:05 p.m.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Ninth Judicial Circuit
Court Reporting Services

c `Page 656

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

C E R T I F I C A T E

I, Christine Lively, being a Digital Court
Reporter of the Ninth Judicial Circuit as authorized by Rule

2.535(h)(3), Florida Rules of Judicial Administration, and

numbered 07-98-43, certify that the foregoing transcription

is true and correct.

WITNESS my hand this 27th day of February,
2017, in the City of Orlando, County of Orange, State

of Florida.

s/Christine Lively, CER, CET

CHRISTINE LIVELY, CER, CET

Ninth Judicial Circuit
Court Reporting Services

Page657

'“.‘ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 91 of 162 Page|D 558

 

' Case 6:18-CV-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 92 of 162 Page|D 559
Filing # 53044254 E-Filed 02/27/2017 06:36:43 PM l

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

IN THE CIRCUIT COURT OF-THE
NINTH JUDICIAL CIRCUIT, IN AND
FOR ORANGE COUNTY, FLORIDA
CRIMINAL JUSTICE DIVISION .

STATE OF FLORIDA,

Plaintiff,
CASE NO.: 48-2014-CF-17252-A-0
vs.
DIVISION NO.: 19
JAMES WASHINGTON, -

Defendant./

PRETRIAL CONFERENCE AND MOTION TO COMPEL
BEFORE
THE HONORABLE ROBERT J. EGAN

In the Orange County Courthouse
Courtroom 18D

Orlando, Florida 32801`

June 16, 2015

Christine Lively, CER, CET

A P P E A R A N C E S:

JORDAN 0STROFF, ESQUIRE
Office of the State Attorney
415 North Orange Avenue
Building B

Orlando, Florida 32801

On behalf of the State

Ninth Judicial Circuit
Court Reporting Services

Page601

' CaS€ 6218-CV-01915-GKS-KRS DOCUm€nt 1-2 Filed 11/07/18 Page 93 Of 162 Page|D 560

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

2

P R O C E E D I N G S
(The following proceedings commenced on
June 16, 2015, at 11:32 a.m.)

THE CLERK: What about Washington?

MS. OPATQ: He's pro se, So he would have to`
be --

UNIDENTIFIED SPEAKER: Who?

MS. CPATO: James Washington.

j THE COURT: Is he here? Is Mr. Washington -~

MS. OPATO: He's in custody, Judge.

THE COURT: Oh, he is?

MS. OPATO: He's the gentleman that --

THE COURT: Oh, Okay.

MS. OPATO: Yeah.

(The Court briefly handled unrelated matters,

after which the proceedings were as follows:)

THE COURT: But Mr. Washington .

MS. OPATO: I would say he probably needs to be
maybe transported over for a status tomorrow -- or
really his own pretrial. And I'm not sure if the
deputies want to make note of it, but because he is
pro se, he would have to be here for everything.

THE COURT: I know.

MS. OPATO: Just so he's --

Ninth Judicial Circuit
Court Reporting Services

Page602

‘ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 94 of 162 Page|D 561

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

3

THE COURT: You're right.

MR. OSTROFF: Can we transport him over at 1:30
today with Mr. Miranda?

THE COURT: Manny, is that enough time? Can you
get Mr. Washington here today?

THE COURT DEPUTY: We're getting what, two?

THE COURT: We could do it -- we could do it
tomorrow morning, but -- but can he get here this
afternoon?

THE COURT DEPUTY: Yes, we can.

THE COURT: All right. 1:30 this afternoon.

We'll do the pretrial of James Washington at 1:30
this afternoon. Okay?

(The Court handled unrelated matters from

11:34 a.m. until 2:04 p.m., after which the proceedings
were as follows:)

THE CLERK: State of Florida vs.

James Edward Washington, Case No; 2014-CF-17252.

THE COURT: Okay. Mr. Washington, good
afternoon.

THE DEFENDANT: How you doing, sir?

THE COURT: I'm doing well. Thank you.

The record will reflect that we have
Mr. Washington here, who's currently representing

himself.

Ninth Judicial Circuit
Court Reporting Services

Page603

' Case 6:18-CV-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 95 of 162 Page|D 562

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

4

This is a pretrial conference. Okay?

THE DEFENDANT: Yes.

THE COURT: Okay. And Mr. Ostroff is here for
the State.

Mr. Washington, has anything changed about your
wishes, whether you want to represent yourself or do
you want to reconsider asking us to reappoint the
Public Defender’s Office? Or you want to go it alone?

THE DEFENDANT: ‘As of right now, sir, I've
prepared a motion to compel to get information that I
requested concerning the body camera that
Officer James had at the time that I was -- I was
arrested, that had been provided to us before, so I
already -- I prepared it and submit it to Court right
now,

THE COURT: You've got some paperwork there?

THE DEFENDANT: Yes, Sir.

THE coURT: okay.

THE DEFENDANT: And, sir, I would like to also
bring to attention the fact that on the 17th of April,
there was depositions that -- conducted by Ms. Opato,
and I would like the Court to order me a transcript of
those depositions -- those depositions, sir, 'cause
State and Public Defender’s Office had it transcribed,

but I don't -- or I need to have some type of idea of

Ninth Judicial Circuit
Court Reporting Services

Page604

' Case 6:18-cv-01915-GKS-KR"S Document 1-2 Filed 11/O7/18 Page 96 of 162 Page|D 563

10

11

12

13

14

15

16`

17

18

19

20

21

22

23

24

25

5

what was said during those depositions.

MR. OSTROFF: I just want to correct something.
We -- it's never been transcribed. It was an audio
recording. There should be an audio file that the
Public Defender’s Office has access to. I'm not sure
if they're able to get that to the jail or through
what means.

(Pause in proceedings.)

THE COURT: Okay. So let's deal with a couple of
things here, Mr. Washington.

Let me ask Mr. Ostroff, we're just looking at
your motion to compel for the first time. I want to
give the State a chance to take a look at that. These
are narrative supplements, as well as video of body
cam.

So if there were -- what do you mean by narrative
supplement, Mr. Washington?

THE DEFENDANT: The -- just -- the police
department conducted an investigation and they have a
list of officers -- I have a list right here -- where
they've provided their investigative report and some
officers provided and some didn't. Like the
Public Defender’s Office, they've been providing me
bits and pieces of my discovery, instead of the whole

thing at one time. So I was, like, wondering, was it

Ninth Judicial Circuit
Court Reporting Services

Page605

* Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 97 of 162 Page|D 564

10

11

12

13

14

15
16
17
18
19
20
21
22
23
24

25

6

possible for me to just review the prosecutor's copy
of the -- of the discovery because I'm not sure that I
have everything, 'cause I'm not getting everything at
one time. I'm finding out later on --

THE COURT: Uh-huh.

THE DEFENDANT: -- this look like a witness list
that I didn’t have when she provided me --
Ms. Opato -- copies of pictures that was taken. And
I'm not certain whether or not all of the pictures
that I have is all the pictures that the prosecutor
has to present against me to use in trial. So I was
wondering, like, they had a opportunity to review what
he has in his discovery but not me. I'm not certain
that they've provided everything that I needed. So --

THE COURT: Do -- did Ms. Opato represent or tell
you that she gave you everything that the Public
Defender’s Office had?

THE DEFENDANT: No. She just gave me pictures.
l had four lawyers, sir. Four lawyers, and all ofA
them gave me part but never all of one thing at one
time. So I'm not certain, is it a complete discovery.

THE COURT; Yes, sir.

MR. OSTROFF: As to that fact, that's correct.
The way that it would take place is that the officer

who actually arrested Mr. Washington would fill out an

Ninth Judicial Circuit
Court Reporting Services

Page606

‘ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 98 of 162 Page|D 5765

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

arrest affidavit. That could be turned over to
Mr. Washington at lAs, depending upon how that plays
out. Then, once he creates a case packet, that would
come over to our office. We would then send the case
packet as part of discovery. And then if there were
any tasking requests or supplemental narratives that
came in after that, those would be updated.

Specifically, I can tell you that there was a
notice of supplemental discovery that went out on
June lOth. And I believe a copy of the actual item
that was from that discovery was then sent to
Mr. Washington in the jail. Before that, though,
everything would have been tasked through Ms. Opato.

In terms of what's on his motion to compel, I do
not have any of those seven items that he listed.
There is no supplemental report that I have for any of
those officers; They would be referenced in other
officers' Supplemental reports, but they themselves,
as far as I know, did not do a specific supplement.

THE COURT: So all of those officers prepared an
initial report and the State is saying they did not do
any supplement to that report? No?

MR. OSTROFF: No, Your Honor.

THE COURT: No. Oh.

MR. OSTROFF: Officer Morgan did the initial

Ninth Judicial Circuit
Court Reporting Services

Page607

` Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/O7/18 Page 99 of 162 Page|D 566

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

8

report, the actual booking affidavit for the
defendant.

THE COURT: Okay.

MR. OSTROFF: There's a number of supplemental
reports, basically, from the partners of these
officers or other officers who would have covered the
entirety of the involvement of these officers. As
this case did -- or did play out over the span of
three to four hours and did involve, at least towards
the end, some news media and the -- and a fire truck
being used. Basically everybody at OPD was there at
one point or another, it's just a matter of who did
enough to file a supplemental report and who was just
walking behind somebody, and their involvement is
contained in that specific report, That's why I
believe Ms. Opato did set depositions with several
officers to kind of flush out whether or not there
were other items, or based upon what was contained in
the narrative supplements or the initial report for
those officers' involvement. But not because an --
because an officer is on-scene, does not necessarily
mean they will file a narrative in every instance.

THE COURT: So as far as you know, all of the
written reports of every officer who wrote one has

been turned over either to the PD or Mr. Washington?

Ninth Judicial Circuit
Court Reporting Services

Page608

‘ Case 6:18-cV-01915-GKS-KRS` Document1-2 Filed 11/07/18 Page 100 of 162 Page|D 567

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

9

MR. OSTROFF: That's correct. And I went through
and there is not a single report that I have that --
from any of the first six officers listed. There are
references to them made in other officers' reports,
but not a specific narrative supplement from that
officer.

THE COURT: So Smith, Wilson, Brilliant [sic],
Conroy, Pollock and Jewell?

MR. OSTROFF: Correct.

THE couRT: okay. so, Mr. washington, it's being
represented that all of the written reports have been
given to either to you or Ms. Opato. Do you have any
reason to believe that the State did not do that?

THE DEFENDANT: Yes, sir, because the guy who
acted with -- was most involved in the incident, I'm
pretty certain he should have been -- been one of the
first ones to prepare a report, That's the K9
officer -- Officer Brilliant.

THE COURT: Uh-huh.

THE DEFENDANT: And as -- what Ms. Opato told
that he didn’t show up for his deposition. That's the
main guy who I need to get his deposition before I get
anybody's deposition.

THE COURT: I'm sorry. Officer who?

THE DEFENDANT: Brilliant.

Ninth Judicial Circuit
Court Reporting Services

Page609

‘ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 101 of 162 Page|D 568

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

10

THE COURT: Oh, Brilliant. Gotcha. Okay.

Did he -- does he have a written report?
Brilliant, do you know?

MR. OSTROFF: Not -- not that l know of,
Your Honor. Like I said, I went through every report
that I have. Obviously, based upon the first four
with a number afterwards, their ID, they're referenced
in other officers' reports as -- than listing that
officer's ID.

THE COURT: And Officer Nicole Morgan, she wrote
the initial narrative?

MR. OSTROFF: Correct.

THE COURT: Okay.

MR. OSTROFF: And then there are supplementals
from Officer James and another four or five officers.

THE COURT: You know, Mr. Washington, generally
what happens, if the State is telling us they've
turned everything over, we accept that. If it comes
out at trial that there is a report that you weren't
given, we would have to address that at that time, and
there would be remedies. But if the State is saying
that they've given you every written report or
Ms. Opato, then I think one through six, they're not
denied, 'cause the State is required to give you

everything that they have --

Ninth Judicial Circuit
Court Reporting Services

Page610

` Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 102 of 162 Page|Dl‘iS69

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

THE DEFENDANT: Yes, sir.

THE COURT: -- but they're moot. They're telling
me they've complied. Okay?

THE DEFENDANT: Yes, sir.

THE COURT: So we're not going to require the
State to do anything in addition on one through six,

I do want to ask Mr. Ostroff, there's been talk
before about a body camera and whether there exists
footage or film of the body camera.

MR. OSTROFF: Correct. And that came out during
the deposition of Officer James. That was the first
that I heard about the actual existence of a body
camera involved in this case. And I know briefly -- I
don't remember if Mr. Washington was in the courtroom
for this, but basically what Officer James said is
that the body camera is on his lapel, and at the point
that he put on the vest with the Clear Out or the
chemical substance that was dropped, that would cover
the body camera. So he took the body camera off. But
there are some points when the body camera was
attached to a fireman's pole and sucked up in the
rafters of the Perkins, but that at no point were --
did it ever see you or anybody else on the camera. It
would just be dark or of the.roof, showing_nothing.

So based upon that, he did not know if the body

Ninth Judicial Circuit
Court Reporting Services

Page611

` Case 6:18-CV-01915-GKS-KRS. Document 1-2 Filed 11/07/18 Page 103 of 162 Page|Q2570

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

camera had been saved or if it was determined it
didn’t have evidence because it didn’t show anything.
So he was going to look into that. I haven't had a
chance to follow up, Last time this was called up, he
was the one whose son was going in for the open heart
surgery.

THE DEFENDANT: Well, sir, despite whether or not
it had video coverage, it had audio. And a lot of
audio would prove and disprove what the officers said
and what I said, knowing the incident in which I was
arrested. Because what they said is totally false.

THE COURT: And we did talk about, I guess,
already, you were in the -- you were here when we
talked about the vest --

THE DEFENDANT: Yes, Sir.

THE COURT: -- covering the camera. Okay.

THE DEFENDANT: And he had -- he had the camera
on prior to going inside the building, 'cause I
seen -- based on his investigative report, he had went
on to the roof and had coverage before he went into
the building. So all of the video is not so you cant
use what actually was taking place. So there's no
reason why it shouldn't be available to me to review
if it -- to my ability. And I would just like --

trying to find out how it can be tracked down, or who

Ninth Judicial Circuit
Court Reporting Services

Page612

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 104 of 162 Page|[l)3571

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

recorded it, who turned it in --

THE coURT: Right .

THE DEFENDANT: -- who -- like the chain of
custody, 'cause I'm pretty certain there's something
on there that going to be to my benefit.

THE COURT: Well, if there's sound, I would
agree, you need to hear it.

I guess, Mr. Ostroff, you haven't been able to
verify whether -- you know, I'd like to know, sort of
procedurally, when an -- a police officer's wearing a
body camera, is the stuff stored digitally? If it is,
how long is it kept? Did it exist and has it been
erased or did it exist and it still exists? Those are
the things, I guess, we need to know. Even if it's
just sound, I do think Mr. Washington would have a
right to -- to hear it. You know --

MR. OSTROFF: Certainly. I mean, if I had it, I
would turn it over. If it existed, I would -- I would
get it and turn it over. The thing I -- I don't know,
to be honest with you, and in terms of how they are
stored and for how long they are stored, as of, I
believe it was a week and a half ago now, maybe two
and a half weeks ago, there was a meeting between OPD,
Jeff Ashton, Bob Wesley to talk about the process

because the body camera usage is so new. And so I

Ninth Judicial Circuit
Court Reporting Services

Page613

‘ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 105 of 162 Page|Dl5572

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

until we have the necessary -- an evidentiary hearing
to find out, did he put a vest on? Maybe he has the
vest here he can demonstrate. I don't know, but it's
not an issue that I can resolve, I think, absent
hearing the testimony of that.

And who is -- that's not Officer Brilliant. Who
actually had the vest?

MR. OSTROFF: Officer James.

THE COURT: James. Officer James did. And he
was in court that one day; is that right?

MR. CSTROFF: He was -- he was here for
deposition, which is how this issue came to light.

THE COURT: Okay. Okay. But he was not in
court. He didn’t --

MR. OSTRQFF: Correct.

THE COURT: Okay.

MR. OSTROFF: He has not been -- he has not been
in court as far as this case.

THE COURT: You know, 'cause -- here's what I
would do. I mean, if -- if there's anything related
to the body cam, even if it's black footage, sound and
it exists, yeah, I agree, l'll grant the motion,
require -- require the State to give it go you. But
if the State tells us it doesn’t exist --

THE DEFENDANT: But, sir, if I -- if it doesn’t

Ninth Judicial Circuit
Court Reporting Services

, PageS16

3 Case 6:18-cV-01915-GKS-KRS_ Document 1-2 Filed 11/07/18 Page 106 of 162 Page|D 573

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

17

exist, it should have a policy about how they go about
getting rid of what is considered to be a public
record, shouldn't they?

THE COURT: Well, and that's where a lawyer would
be helpful to you. You know, that's an issue that
will probably come up in the middle of trial. Now,
I'm going to have to figure out how to deal with it.
But, you know, we would instruct you to turn over
anything by Friday, if you have it. And if you don't,
you don't.

But then when that officer takes the stand, I
imagine we'll probably have to excuse the jury and
talk about -- depending on what he says -- what the
officer says -- talk about whether there's been any
discovery violations. I don't know.

MR. OSTROFF: Then what I'm going to do right
now, I'm going e-mail the officer and ask if he's had
a chance to follow up on if the body camera footage
exists, Period. I mean, I think the first issue,
that would be-first -- from the terms of a Richardson
hearing, the existence of it, or it being in the
possession of the State, whether actively or
constructively, would be the first question, as of
right now.

THE COURT: And at any time. I mean, are these

Ninth Judicial Circuit
Court Reporting Services

Page617

5 Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 107 of 162 Page|D 574

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

18

things kept and saved? And if so, if it has since
been discarded or erased, that would be an issue we
would need to address, why. But yes, to the extent it
ever existed at all, you're entitled to it. We're
trying to figure out whether it existed at all.

THE DEFENDANT: Sir --

THE COURT: You're telling me it did, Mr. Ostroff
says, I don't know.

THE DEFENDANT: Sir, it's written -- it's written
in his report that it existed.

THE COURT: That he had a body -- I don't
think -- that doesn’t seem to be in dispute that he
was wearing a body cam. What is in dispute, whether
it was covered up and whether it has sound, right2

MR. OSTROFF: I -- I believe the dispute is
whether it still exists, He did say that the camera
was used. He did say how they used it. He did
explain that it is stored, he believes, for 30 days.
He doesn’t know if it was flagged for evidentiary
value or not, because it did -- they never found the
defendant when he had the camera out. It was only
after the camera was covered and put away, and, in
essence, they were almost ready to leave, that they
ever found the defendant.

THE COURT: Okay. And those are legal issues

Ninth Judicial Circuit
Court Reporting Services

Page618

~‘ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 108 of 162 Page|[§9575

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

that arise in what I believe would be called a
Richardson hearing. And then I would have to make
some determinations about whether there is a discovery
violation, whether it was material, whether there's
prejudice, whether it was willful. And that would
require a hearing. Sometimes you do those hearings
right in the middle of a trial. You send the jury out
and you talk about it.

So it comes down to, Mr. Washington, are you
ready to go to trial on June the 29th, which is a week
from Monday?

THE DEFENDANT: No, sir, I hadn't -- like, I had
got a witness coordinator phone number, but I don't
have a witness coordinator address so I can, like,
have, like, subpoenas through the Clerk of Courts sent
out for the witnesses that I want to subpoena to
testify for a deposition. So I got a number but I
don't have a address.

THE COURT: Well, what would you like me to do?
I'm showing you have speedy trial -- it would expire
this month.

MR. OSTROFF: Your Honor, no, there was a --
there's a motion to continue by Defense on the 27th.
That put us at PTC for 6/16.

THE COURT: Uh-huh.

Ninth Judicial Circuit
Court Reporting Services

Page619

` Case 6:18-cV-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 109 of 162 Page|D 576

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

20

MR. OSTROFF: When Your Honor discharged the
public defender, we then called Mr. Washington back in
the next day.

THE COURT: Oh.

MR. OSTROFF: The State was ready for trial. At
that point, he requested a continuance. And
Your Honor briefed him on that means he would waive
speedy trial.

TdE COURT: Okay. Good. It is there.

(Pause in proceedings.)

And, Mr. Washington, before we start the trial, I
would go through the same questions I did before. I'm
not required today to make sure you're doing a --
knowing, informed decision about representing
yourself. We talked about it before. Every stage, I
need to redo it again. And the next material stage, I
think, would be jury selection. And we'll go through
the same questions again. y

But I would ask you to reconsider. You're
charged with -- Count l is punishable by life in
prison. I'm not so sure it's a good idea to represent
yourself. We talked about that before. If you want
to, you can do it.

THE DEFENDANT: Sir, I don't feel like it's a

good idea, but my -- the officers -- the lawyers I had

Ninth Judicial Circuit
Court Reporting Services

Page620

" Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 110 of 162 Page|D 577

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

21

representing me, they knew to file a motion to compel
and a public records request back in January, I
notified them everything that I've notified the Court,
and it seemed like they just made every effort to make
it possible for the tape that I know that can clear me
to become a possibility. It was like a sure thing
within the first 20, 30 days, and I was writing
letters every day explaining my situation. So I'm
like, I need representation, but I know it's not the
best that I'm getting. I'm like -- I feel like they
just representing me in a way that would set me up for
the prosecutor. That's what it seemed like because
I'm asking them -- this is what happened and this was
recorded. And now it's a debate as to whether or not
it even exists.

Man, it just -- it's just -- I did all I could to
try to provide assistant to my representation, and
it's just like I'm falling short. And I guess it's
hard for me to trust somebody else to do something
that l know that it'll take a little time. I'll
figure out how to do it just as good myself. I'm just
not trying to get rushed in a trial situation where
I'm not prepared because I don't have access to the
legal information that he has. I don't have the

knowledge and-experience, but I don't have the trust

Ninth Judicial Circuit
Court Reporting Services

Page621

‘ Case 6:18-cv-01915-GKS-KRS Document1-2 Filed.11/07/18 Page 111 of 162 Page|D 578 .

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

22

and the -- and the support of the lawyer that has been
representing me so far. So I'm -- up until I see
where it's to my best interest to trust another
lawyer, I'm saying I'd rather do it by myself.

THE COURT: Well, I think under the circumstances
and the work that you need to do, we're going to have
to continue your trial. Okay? Which we'll do. And
if you need us to instruct the clerk to issue trial
subpoenas, we can do that. But we're going to have to
move your trial to a pretrial on August the 25th.

MR. OSTROFF: Is it possible to move this one to
July, Your Honor? Because the only contact I can have
is when we're in court. And so this way at least I
can update Mr. Washington a little bit faster about
what steps I've taken to see if the body camera still
exists, or the results of that. Otherwise, all I can
do is mail stuff to him at the jail and hope that he
gets it.

THE COURT: Well, if -- if body cam exists, you
know, we do grant the motion. We've just given you a
continuance -- or we will. At least, let's talk about
the day in a second. We'll give you ten days.

That's -- gets you into next week§ If it exists, you
got to get it to him within ten days.

MR. OSTROFF: For the body camera?

Ninth Judicial Circuit
Court Reporting Services

Page622

-‘ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 112 of 162 Page|D 579

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

23

THE COURT: Yeah.

MR. OSTROFF: I can -- I will -- 1 e-mailed the
officer now. Once I know, I'll update and I can
definitely get it sent as soon as possible. I don't
now how long it takes to get screened and to him at
the jail. So I can’t guarantee he'll get it within
ten days, but I will definitely do everything I can to
get it to him as soon as possible, if it Still exists.

THE COURT: Okay. And that is No. 7, I believe,
of the motion to compel --

THE DEFENDANT: Sir .

THE COURT: -- would be granted to the extent
that it exists, State has ten days to provide the
videotape evidence of the body camera. Okay?

We can set you for pretrial on July the let. we
should do it at 1:30 in the afternoon. Pretrials are
very hectic in the morning. We'll just get you
brought over here in the afternoon on July the let at
1:30 to -- to deal with your pretrial. And that's a
trial date of August the 3rd. Okay?

So that's your new time frame.

THE DEFENDANT: Yes, sir.

And then I would like to bring up the
deposition -- the transcript of the -- Officer James.

Is it possible that I be provided with a transcript of

Ninth Judicial Circuit
Court Reporting Services

Page623

‘ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 113 of 162 Page|[;4580

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24

25

that deposition?

THE COURT: Whose depositions were taken?
Officer James? Who else?

MR. OSTROFF: Officer Zambito, Officer James.

And I do not see any other notes. There might have
been other depositions, but those are the only two
that I see notes for.

In terms of trial subpoenas, if Mr. Washington
can let me know, as long as they are officers involved
in this case, I already have them under subpoena and I
will keep them, or have them available here, whether I
call them or not, as long as I know who it is. If
it's people that aren't on my witness list, then
that'll be a different issue.

THE COURT: Then, Mr. Washington, do you have
anyone other than police officers involved in the case
that you would -- that you might be wanting to call to
testify?

THE DEFENDANT: Yes, sir. This -- a lawyer who
had been -- his name -- you can get his contact
information off of this. Like, his name
John Sawicki. Like --

THE COURT: But I can instruct the Clerk of the
Court to issue a trial subpoena, but I would need, at

a minimum, their name and address.

Ninth Judicial Circuit
Court Reporting Services

Page624

‘ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 114 of 162 Page|D 581

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

25

THE DEFENDANT: I got it right here, sir.

THE COURT: Address?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. So it's John Seth James and
Michael Zambito. And Officer Brilliant was -- he was
noticed. Did his deposition go forward?

Officer Brilliant?

MR. OSTROFF: If he's saying that the --

Ms. Opato told him that Officer Brilliant never showed
up, then I agree with that.

THE couRT: okay.

MR. OSTROFF: I don't see a note that he did.

(Pause in proceedings.)

And is there a phone number on that as well?

THE COURT: Yes, sir.

MR. OSTROFF: Okay. Then I'll -- I'll accept
that as a Defense witness list. I don't have a
problem with that, as long as I can get that
information myself.

THE COURT: John Sawicki, S-a-w-i-c-k-i.

MR. OSTROFF: Is it possible that I can just make
a copy of it?

THE COURT: Yeah.

MR. osTRoFF: okay.

THE COURT: He's in Tallahassee, but . .

Ninth Judicial Circuit
Court Reporting Services

Page625

‘ Case 6:18-cV-01915-GKS-KRSV Document 1-2 Filed 11/07/18 Page 115 of 162 Page|D 582

10
11
12
13
14
15
16
17
18
19
20
21
22
23
2'4

25

26

MR. OSTROFF: And I just got an automated
response back from Officer James. He's out of town
until June 30th. l don't know if that has to do with
his son or not, It has the contact info for his
sergeant. So I'll call his sergeant --

THE COURT: Okay.

MR. OSTROFF: -- when we're done in court today
and see if I can get some information.

THE COURT: Okay. Thank you.

MR. OSTROFF: May I approach and --

THE COURT: Yes, sir.

This guy's in Tallahassee.

Mr. Washington, I'm going to instruct the court
reporters to transcribe those two depositions of
Officer James and Officer Zambito, and have them
deliver to you when they get it transcribed. I don't

know how -- I'll let them know when the pretrial is

and the new trial date and let them know that they

should get those to you before that time.

MR. OSTROFF: Have -- has the Public Defender’s
Office filed those with the Court? 7

THE COURT: You told me they haven't been
transcribed. We got to --

MR. OSTROFF: Right. But there -- there would be

an audio recording that's -- the Public Defender’s

Ninth Judicial Circuit
Court Reporting Services

Page626

' Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 116 of 162 Page|D 583

10

11

12

13

14

15»

16

17

18

19

20

21

22

23

24

25

27

Office has. I don't believe they ever would have
been -- it wasn't like they were in court or the court
can just transcribe them.

THE COURT: Right. But was there a court
reporter there?

MR. OSTROFF: No.

THE COURT: It's just audio?

MR. OSTROFF: The Public Defender’s Office has an
agreement with the State to keep down costs --

THE COURT: Okay.

MR. OSTROFF: -- that we just go through their
stack system to make recordings. So there is no court
reporter.

THE COURT: If someone needs a written transcript

of one of those, they -- you don't get it through
court . . .

MR. osTRoFF: 1 -- 1 have no idea. .I've never
done it. I can --lI can send a copy to Your Honor of

the audio.

THE COURT: I'm going to have to ask some
questions to figure out how to do that.

Yeah, if you can, you can shoot it to me.

And I'm going to figure out, if they can be
transcribed, and if so, you're going to get them.

But -- and then on -- when we reconvene for pretrial,

Ninth Judicial Circuit
Court Reporting Services

Page627

6 Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 117 of 162 Page|D 584

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

28

I will get instructions to the clerk to have Mr.
Sawicki served with a subpoena to be at trial. Okay?

MR. OSTROFF: And I e-mailed Your Honor, the only
audio that I see in my system on depositions are just
the two officers we spoke about --

THE COURT: Okay.

MR. OSTROFF: -- Zambito and James.

THE COURT: Excellent. Thank you.

Mr. Washington, anything else you wanted to talk
about today?

THE DEFENDANT: No, sir, as of right now.

THE coURT: okay .

THE DEFENDANT: (Indiscernible words) the day
that I can get a --

THE COURT: Trials are difficult things. They're
tricky things. I know you're not happy with your
lawyer. I made a ruling on that. But a lot of stuff
happens at trial. There are rules of evidence that
are difficult, rules of procedure that are difficult,
strategies that are difficult, I'm sure you're good
at a lot of stuff, but if you didn’t go to law school,

it would be hard for anybody to do a trial correctly.

` So I want you to consider -- continue to think about

what we talked about the last time I saw you. If you

want to reconsider, I would reappoint the public

Ninth Judicial Circuit
Court Reporting Services

Page628

“ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 118 of 162 Page|D 585

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

29

defender to represent you and we'll go from there.
But as of right now, are you representing yourself.
We've got you set for a pretrial at 1:30 p.m. on
July 21st. And that's the next time I'll see you.
Okay?

THE DEFENDANT: All right, sir.

THE COURT: Mr. Ostroff, how about you? Anything
else from the State?

MR. OSTROFF: Not that I know of as far as I
know. Oh, the only question would be if
Mr. Washington did receive mail with some more
discovery within the last week or so ---

THE DEFENDANT: The supplemental discovery with
my criminal history and -- and my appealing record.

MR. OSTROFF: Okay.

THE DEFENDANT: YeS, sir.

MR. OSTROFF: All right. So, what's -- I'm going
to do the same thing, If I get any other discovery
that comes in, I'll have it mailed directly to you.

THE COURT: It will go to you. And I am going to
leave myself a note. And I will probably see
Ms. Opato tomorrow. I'm just going to remind her that
she was to send everything they had to you. She told
me she did that. I want to make sure that you have

everything that she had. Okay? And then we ought to

Ninth Judicial Circuit
Court Reporting Services

Page629

3 Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 119 of 162 Page|D 586

r.‘

10

11

.12

13

14

15

16_

17

18

19

20

21

22

23

24

25

30

be where we need to be. We've asked Mr. Ostroff to
look into the body cam. We've got Mr. Sawicki's
address. And I think that's it. Okay?

All right. Thank you both very much.

(These proceedings were concluded at 2:36 p.m.)

Ninth Judicial Circuit
Court Reporting Services

Page630

§ Case 6:18-cv-01915-GKS-KRS 7 Document 1-2 Filed 11/07/18 Page 120 of 162 Page|D 587

)_

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

31

C E R T I F I C A T E

I, Christine Lively, being a Digital Court
Reporter of the Ninth Judicial Circuit as authorized by Rule
2,535(h)(3), Florida Rules of Judicial Administration, and
the Administrative Order of the Ninth Judicial Circuit
numbered 07-98-43, certify that the foregoing transcription

is true and correct.

WITNESS my hand this 27th day of February,
2017, in the City of Orlando, County of Orange, State

of Florida.

s/Christine Lively, CER, CET

CHRISTINE LIVELY, CER, CET

Ninth Judicial Circuit
Court Reporting Services

Page631

M ~¢_v¢; Case 6:18-cv-01915-GKS-KRS Document1-2 Filed 11/07/18 Page 121 of 162 Page|D 588

 

=» "» Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 122 of 162 Page|D 589

`“l Filing # 53044254 E-Filed 02/27/2017 06:36:43 PM

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

1

IN THE CIRCUIT COURT OF THE
NINTH JUDICIAL CIRCUIT, IN AND
FOR ORANGE COUNTY, FLORIDA
CRIMINAL JUSTICE DIVISION

STATE OF FLORIDA,

Plaintiff,
CASE NO.: 48-2014-CF-17252-A-0
vs.
DIVISION NO.: 19
JAMES WASHINGTON,

Defendant./

HEARING
BEFORE
THE HONORABLE ROBERT J. EGAN

In the Orange County Courthouse
Courtroom 18D

Orlando, Florida 32801

March 9, 2016

Christine Lively, CER, CET

A P P E A R A N C E S:

JOSEPH MATERA, ESQUIRE
Office of the State Attorney
415 North Orange Avenue
Building B

Orlando, Florida 32801

On behalf of the State

Ninth Judicial Circuit
Court Reporting Services

Page573

~ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 123 of 162 Page|D 590

10
11
12
13
14
15
16

y 17
18
19
20
21
22
23
24

25

2

P R 0 C E E D I N G S
(The following proceedings commenced on
March 9, 2016, at 1:47 p.m.)

THE CLERK: State of Florida vs.

James Edward Washington, Case No. 2014-CF-17252.

MR. MATERA: Joe Matera for the State.

THE COURT: Okay. And there's -- Mr. Washington
is with us in the box, who is representing himself
currently.

(Pause in proceedings.)

Okayf And, Mr. Washington, I had intended to
have you come here yesterday and there was some mixup
in communication, so we reset you for today. Sorry
about that. But we're here for a pretrial conference.
Okay? We've got you set for trial and our -- coming
up the docket that begins March 21st. That's right,
Mr. Matera?

MR. MATERA: Yes, sir.

THE COURT: Okay. Mr. Washington, are you ready
for trial?

THE DEFENDANT: Yes, sir. I want to discuss,
like, yesterday, I got a package in the -- in the jail
concerning some case narratives that I thought didn’t

exist, 'cause, you know, I had the motion to compel on

Ninth Judicial Circuit
Court Reporting Services

Page574

h Case 6'18-CV-01915-GKS-KRS. Document1-2 Filed 11/07/18 Page 124 of 162 Page|D 591
be .

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

3

the 20 -- on the 16th of June last year, states that
they didn’t have any more case narratives so -- when I
had requested the body camera. And he sent in some
case narratives that basically mimic what I wrote in
the motion to dismiss that you denied in January. So
I -- I filed the motion that I want to present to the
Court,

THE COURT: Okay. Is that a copy that -- have
you seen what he's talking about?

MR. MATERA: A -- the motion to dismiss or what I
sent him?

THE COURT: I think it's a motion -- this is a
motion you prepared?

THE COURT DEPUTY: Sit down.

THE DEFENDANT: Yes.

THE COURT: Okay. That's fine. And --

THE DEFENDANT: Yes, sir. It's his copy in the
court file.

THE COURT: There's two copies? Okay. Thank
you.

THE DEFENDANT: One Of the --

THE COURT: We'll take a look at what it is.
Okay?

(Pause in proceedings.)

Thank you.

Ninth Judicial Circuit
Court Reporting Services

Page575

1a ~ Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 125 of 162 Page|D 592

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

4

(Pause in proceedings.)

Okay. And then you referenced the case
narratives. Are these police -- supplemental police
reports?

Mr. Matera, do you know what those are?

MR. MATERA: Yes, Judge. Again, I followed up,
asked the police department one more time if there was
any mixup, if there are any more statements out there
that exist that I can give to Mr. Washington, because
he's entitled to them. At this time, I was sent some
statements. I was puzzled when I reviewed the case
multiple times that Officer Brilliant hadn't wrote a
report because he would be the crux of the issue with
the K9 officer and Mr. Washington. So this has
puzzled me for quite some time. So I asked her, any
statements that exist? And I received the same as I
already had, but I also received additional
statements; one from Officer Brilliant, who's the K9
officer in this case, detailing what happened in this
case. v

I also received another statement from CSI Styer.
She's the CSI for OPD that took photos of the scene of
the offense.

I also received a statement from Officer Wilson.

Officer Wilson is the FTO or field training officer of

Ninth Judicial Circuit
Court Reporting Services

Page576

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 126 of 162 Page|D 593

10

11

12

13

14

15

16

17

18

19

201

21

22

23

24

25

Nicole Morgan, who was the lead officer that wrote the
original long case narrative.

And then Officer Zambito wrote a statement dated
this year, March 2nd, 2016. He misunderstood what I
was requesting. I was just asking him if any
statements that he previously wrote could be sent to
me. But he actually typed up a new statement, and
that statement was sent to the defendant.

I also added two new witnesses in this case,
Officer Haddock from the Orlando Police Department and
Officer Whited from the Orlando Police Department.
This is a trial strategy addition in the case. I
added these witnesses in the event that Mr. Washington
decides to make the focal point of our case the use of
force. We intend on introducing evidence through
Officer Haddock of -- detailing how everything that
the police department did in this case was completely
justified given the defendant's actions in this case.

Officer Whited would also talk about the
procedure when a individual files a use of force
complaint with the Orlando Police Department. He will
detail the steps the police departments -- takes. And
Officer_Haddock will explain how officers are trained
to handle situations where they're encountered by

defendants, like Mr. Washington, that refuse to comply

Ninth Judicial Circuit
Court Reporting Services

Page577

)@P

/1
l

`/

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 6:18-cv-01915-GKS-KRS ,Document 1-2 Filed 11/07/18 Page 127 of 162 Page|D 594

6

with the lawful commands of officers.

THE COURT: Mr. Washington, regarding the motion,
l can tell you this. Police reports are not admitted
into evidence. The jury will not see them. Okay? So
from that perspective, these will not be admitted into
evidence. Okay. I think they were provided to you
because Mr. Matera found them. It's his obligation to
disclose information to you that relates to your case.
And you're certainly welcome to question the officers,
when the time comes, about what they did or didn’t do.
But I think to answer your question, the motion is
okay, it's fine, but it's not really relevant because
police reports aren't admitted into evidence anyway.
Okay?

THE DEFENDANT: All right, sir. That was my
concern,

THE COURT: So I -- so I think, just to be clear,
the motion in limine seeks to exclude these case
narratives or case summaries that have been provided
by the State. They can be used, they just won't -- in
the typical fashion, they won't be admitted into
evidence. So --

THE DEFENDANT: That was my concern, judge,
since --

THE COURT: Okay.

Ninth Judicial Circuit
Court Reporting Services

Page 578

pp Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 128 of 162 Page|D 595

,»~»

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

THE DEFENDANT: -- since they not going to be
admitted into evidence, I'm okay with them then,
But --

THE COURT: Okay. And -- and the motion itself
is -- is just moot because it's asking me to comply
with the law( which I am going to do my best to do.
Okay? Thank you.

THE DEFENDANT: And then I -- I need her again.
I filed a motion to suppress.

Ma'am?

UNIDENTIFIED SPEAKER: Over there?

(Pause in proceedings.)

THE COURT: Okay.

(Pause in proceedings.)

MR. MATERA: Judge,`juet briefly, by looking at
the cases cited, I believe these are discovery rule
cases here. I don't see what constitutional law -e
what constitutional amendment the defendant is stating

has been violated. So I'll just leave that up to you,

-Judge. I just -- it doesn’t seem to be a motion to

suppress despite the fact that it's -- it's titled as
such. I think it's just alleging a discovery
violation,

(Pause in proceedings.)

THE COURT: Okay. So, Mr. Washington, I'm seeing

Ninth Judicial Circuit
Court Reporting Services

Page579

' Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 129 of 162 Page|D 596

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

8

this for the first time, but the -- the point you're
making, again, relates to the State telling us that
there is no body camera footage. And that's the
primary basis for your -- this motion that you'rer
calling a motion to suppress. Is that accurate? Am I
right?

THE DEFENDANT: I'm filing the motion to suppress
based on, they got evidence written in their case
there, saying that they got a book bag and a knife
that’s not photographed, and they're located at --
it's written in, in the case narrative, photograph in
different locations, like, I mean, instead of being on
the roof, they photographed the knife that's inside
the building. And the book bag is just on the ground,
and they said in the case narrative it's on the roof.
So they -- I'm saying that they tampered with -- with
the crime scene, so I'm trying to get the whole
evidence.

THE COURT: Well, did -- you know, the -- those
issues may or may not be relevant when cross-examining
these witnesses. Irregularities in the crime scene
would not typically be a basis to suppress evidence.
It might be relevant to the weight a jury gives to
that evidence. So I'm not saying these concerns

you've raised are not at all relevant, they simply are

Ninth Judicial Circuit
Court Reporting Services

Page 580

.' Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 130 of 162 Page|D 597

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

not a basis to exclude evidence. Okay?

So the suppression motion as written here is
denied, 'cause I think I would agree with Mr. Matera,
this isn't your typical suppression where you're
alleging a constitutional -- a violation of your
constitutional rights, such as an illegal search and
seizure, which I don't think we have here. So,
respectfully, the motion to suppress is denied.

THE DEFENDANT: And another thing, sir, in that
911 tape, I got, like, mentioning in the motion, they
never did give me access to a 911 tape. The person
gave me the opportunity to cross-examine the person
who made the call on the 911 tape, she just introduced
the tape in October. But, you know, it was, like,
kept in'a position where I had never had access to the
information that was on the tape until that time.
Like -- it's like (indiscernible words)¢

MR. MATERA: At this time, Judge, I don't know
how to get in touch with that 911 caller. I actually
wanted the 911 caller in my case in chief, because
that 911 caller sees the defendant on the roof. So
obviously I would want that witness to testify.

I've tried to obtain that person's information,
but OPD does not have the information and that person

did not stay at the scene to meet with officers. So I

Ninth Judicial Circuit
Court Reporting Services

Page581

.' Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 131 of 162 Page|D 598

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

10

don't know who that person is.

THE COURT: Okay. Is there any intention, do you
know at this point, to introduce statements made on a
911 call?

MR. MATERA: Legally, I'm not sure if I can. I
know there are some exceptions to the hearsay rule.

My recollection of the 911 call, it could be a present
sense impression. However, I think there are possible
confrontation clause issues with that. So I'm not
sure I can introduce it at this time.

THE COURT: Mr. Washington, the way I think we
would deal with this, is if the State intends to
introduce that 911 call, we would take a break and
you'd be able to listen to it and have some time to --
to consider it. It appears that that State may not
even be intending to use the statements made on the
911 call. If that changes, we'll give you time to
hear it outside the presence of the jury. Okay?

THE DEFENDANT: Yes, Sir,

THE COURT: Okay.

THE DEFENDANT: And I have this supplemental
defense witness list. I've got one for the State.

MR. MATERA: Thank you.

THE COURT: Thank you, sir.

(Pause in proceedings.)

Ninth Judicial Circuit
Court Reporting Services

Page582

f Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 132 of 162 Page|D 599

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

11

And another thing, Judge, you give the
corrections department the job of taking me to listen
to the CD that got my discovery on, but they never
take me -- it been more than two months since the last
time I had the opportunity to review the information
that's on those CDs. So I was wondering, is there any
kind of way that I can have them be forced to try to
get me information -- access to that information and
information that I know I went correct channels to try
to get access. It seems like I got a grievance
concern and I got questions that I need to direct to
certain witnesses based on my medical record. They
don't give me access to my own medical record.

When -- when the doctor had the examination for
the mental evaluation, he got free access to my
medical record, but I can't get access to my own
medical record through the Department of Corrections.
And I was wondering, how can I go about it? I did
everything possible concerning the procedures they got
in place at that institution to try to get access to
my medical record. They just still -- I wanted to try
to introduce those into evidence today. But I just
need to get access to it so I can cross-examine
witnesses concerning the medical condition I was -- I

was in at the time that I was arrested.

Ninth Judicial Circuit
Court Reporting Services

Page583

v Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 133 of 162 Page|D 600

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

12

THE coURT: Yeah. we can talk about it. 1 mean,
the -- review the witness list.

Is there any problem or objection from the State
to the supplemental Defense witness list?

MR. MATERA: No, Judge.

THE COURT: Okay. Then this will be filed in
open court.

And, Mr. Washington, you know, we -- we have
similar conversations every time I see you. And
the -- the concerns you raise just demonstrate to me
why you shouldn't be representing yourself. All the
questions and concerns you have, a lawyer could do
that for you.‘ A lawyer can subpoena records if
necessary. Lawyers can make telephone calls. Lawyers
can listen to CDs and play them for you during a visit
at the jail. They can summarize for you what's on the
CDs. I know I've talked to you about this many, many,
many times. But you're talking about the seriousness
of your charges, but you always demonstrate to me how
difficult it is to represent yourself, especially when
you're in jail.

If these things are important to you, I think you
ought to consider -- reconsider your decision to
represent yourself. Because a lawyer would have

access to all of this stuff much more easily than you

Ninth Judicial Circuit
Court Reporting Services

Pa98584

1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 134 of 162 Page|D 601

13

do. I mean, you understand what I'm saying?

THE DEFENDANT: I understand it clearly, sir.

THE COURT: Okay.

THE DEFENDANT: I don't envy my situation, you
know? It ain't the best situation, but I feel like,
under the circumstances, I just gotta roll with it.

THE CCURT: Well, I mean, you -- you're --
you're -- you know, your dissatisfaction with the
attorneys seem to relate back to this body camera
situation, That -- those images simply don't exist.
Or if they do exist, they're not here and you don't
have a lawyer who can even take a deposition to maybe
explore that a little more. But that issue has come
and gone. And so if-that's -- was the hangup, there's
nothing we can do about that now. You've raised all
these other concerns. You wanted -- have a theory of

your defense and you're entitled to that. I want you

-to do that. But I just think you're really doing

yourself a disservice by trying to do it yourself.

And I'm happy to appoint counsel for you. I'm
required to make that offer to you every time I see
you. I know you understand that you're entitled to a
lawyer and that State of Florida will pay for one if
you can't afford that, right? We've talked about that

before?

Ninth Judicial Circuit
Court Reporting Services

Page585

1 Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 135 of 162 Page|D 602

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

14

THE DEFENDANT: Yes, sir.

THE COURT: Okay. And we've talked about the
advantages and, well, primarily the disadvantages of
representing yourself. And you do understand that as
well, right?

THE DEFENDANT: Yes, Sir.

THE COURT: And I presume you've never picked a
jury before?

THE DEFENDANT: I -- I went through trials
anyway, you know what I'm saying? Everything, you
know, I'm learning as I go. But I -- like you said, I
-- my dissatisfaction with how I was represented up
until this point got me to the point where I just --
well, whatever happened, I'm just let it happen
without having not to trust lawyers who I feel like
not going to be working in my best interest. So, it
don't work out for me, I live with the consequences.

THE COURT: And if found guilty on Count l alone,
that's punishable by up to life in prison, the armed
burglary of a structure. We've talked about that
before. You understand that you're facing a potential
life sentence; you know that?

MR. MATERA: No. Judge, it's -- it would be
mandatory.

THE COURT: A mandatory life sentence. I think

Ninth Judicial Circuit
Court Reporting Services

PageSBS

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 136 of 162 Page|D 603

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

15

he's corrected me on that before. I keep forgetting
that. But --

hR. MATERA: He's a prison releasee reoffender.

THE COURT: Okay. Because you've been to prison
before within the specified time frame. If you're
found guilty on Count 1, I would have no choice but to
send you to prison for life.v You understand?7

THE DEFENDANT: Yes, sir.

THE COURT: Okay. Mr. Washington, anything else
you want to talk about today?

THE DEFENDANT: No, sir. We covered it.

Besides, like, when I get ready to explain myself to
the jury, I might like to have access to shorts. I
got shorts inside my unit that I want to be able to
explain my injuries and stuff, so I can explain it to
them. But at -- at the facility they not willing to
let me transport stuff other than what I basically got
on. So if I want -- can I get that cleared from you?

THE COURT: Well, we're going to get you some
civilian clothing, okay?

THE DEFENDANT: All right. I know I want -- I
know I'm going to have civilian clothes, but I want to
be able to have shorts also so I can explain my
injuries and stuff on my -- on my leg and stuff from

the dog bite --

Ninth Judicial Circuit
Court Reporting Services

PageBB?

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 137 of 162 Page|D 604

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

16

THE COURT: Uh-huh.

THE DEFENDANT: -- 'cause everything is not like
what it seems. It was more than what it was recorded.
So -- so my injuries would pretty much explain
themselves.

THE COURT: Okay. `Well, if -- if that happens,
and I don't know the circumstances yet and there -- I

don't know if there would be an objection to that or
not, but what -- where are they located on your --
they're on your legs, right?

THE DEFENDANT: Yes, sir.

THE COURT: Up high or down low?

THE DEFENDANT: Middle of my thigh, all the way
down.

THE COURT: Okay. And, Mr. Matera, how about
you? Anything the State wanted to talk about?

I'm contemplating doing you guys first.

MR. MATERA: Fine by me. I would just need to --
if you're doing the first day as, you know, the --

THE COURT: Tuesday.

MR. MATERA: -- quasi case management, I have an
individual that I need to fly in from out of state.
That individual -- 'cause this -- this building was
vacant. A corporation owned it. The individual that

would be testifying is from Texas. I told you that

Ninth Judicial Circuit
Court Reporting Services

Page588

.' Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 138 of 162 Page|D 605

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

17

before ~- in this case. So --

THE COURT: So you want a certain date of when
we'd -- we would begin it? And I'm thinking Tuesday,
the 22nd to actually begin jury selection.

MR. MATERA: Okay. If I learn from now until the
22nd that the witness I'm flying in or another
critical witness has an issue with -- on that day,
I'll let you know ahead of time so --

THE COURT: Okay. Thank you.

MR. MATERA: -- I could tell you.

Is the defendant saying he's ready for trial?

THE COURT: He told me he was before.

Mr. Washington, you ready to go?

THE DEFENDANT: Yes, sir.

THE COURT: Okay.

THE DEFENDANT: I'm sorry. Another thing I need
to bring up, my CDs that I have and the equipment they
got for me to use in case I needed to -- to impeach
the witness. Could it be arranged for it to be'
brought here so I can have it so I can set it up in
here?

THE COURT: Now, you got a CD

THE DEFENDANT: I got a CD --
THE COURT: -- of recorded statements. Are --

were there depositions taken?

Ninth Judicial Circuit
Court Reporting Services

Page 589

~' Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 139 of 162 Page|D 606

10

11

12

13.

14

15

16

17

18

19

20

21

22

23

24

25

18

MR. MATERA: I think he's referring to
depositions of a couple officers. He has depositions
of -- I'm not -- I don't remember off the top of my
head which ones, but he does have a couple. It is of
Michael Zambito and John James. I don't believe
anyone else has been --

THE COURT: Okay. Well, what I can tell you is,
Mr. Washington, that there will be equipment to -- to
play a CD or a DVD in the event we allow -- in the
event it's appropriate from an evidentiary perspective
to allow the jury to hear it, there will be equipment
here.

b We need to talk about ground rules for jury
selection and questioning of witnesses.
Mr. Washington is -- is going to have shackles on his
feet.

Manny, I'll probably need to get with you and
Corporal Bustamante or the sergeant to talk about
this.

But my thought is -- Mr. Matera, my thought is,
everyone is going to have to conduct themselves
from -- seated at the table.

MR. MATERA: Okay.

THE COURT: Unless we can affix -- and it's okay

with the court security -- to have a Band-It in place

Ninth Judicial Circuit
Court Reporting Services

Page590

" Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 140 of 162 Page|D 607

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

l

19

around Mr. Washington's ankle, which would at least
allow both sides to stand at the podium to give an
opening statement. But -- but we should anticipate,
certainly, jury selection seated behind the table,
questioning of witnesses seated at -- at counsel table
as well.

Although I am open to suggestions. But that's my
thought.

MR. MATERA: I don't know if him deciding to
represent himself and -- and, you know, would -- I
understand why you would want me to sit there so it
doesn’t look like he's disrespecting the jury as
compared to me. But I don't think I should be
precluded from doing my -- my normal routine, Judge.
You know, I tend to walk around a little bit during
opening and closing and during voir dire. I don't --
I don't see how requiring me, I guess, to sit during
questioning of witnesses --

THE COURT: Look. It --

MR. MATERA: I just -- I guess I just don't
follow.
THE COURT: Well, it's -- this is cumbersome to

say the least, but the fact of the matter remains is
that even though l have very strong feelings about

what -- Mr. Washington's decision, he's absolutely

Ninth Judicial Circuit
Court Reporting Services

Page§91

1 Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 141 of 162 Page|D 608

10

11

12

13

14

15

16

17

18

19

20

21

22

23

` 24

25

20

entitled to represent himself. He currently carries a
presumption of innocence. He's going to be shackled
because that's the requirement of the rules, nothing
he has done -- he's accused of these crimes, I
understand that, but with the presumption of
innocence. Him choosing to represent himself, I -- I
just think he needs to -- the ground rules need to be
the same. I don't know any other way to do it.

MR. MATERA: Okay. And just when I introduce
evidence, obviously, I can stand, you know --

THE COURT DEPUTY: Well, he'll be able to move
around, Judge, with -- if you want me to put the
Band-It on him.

THE COURT: Okay. And I just wanted to run
that -- this may be --

THE COURT DEPUTY: Want me to explain it to him
what it entails?

THE COURT: Okay. But --

THE COURT DEPUTY: The risk of it.

THE COURT: We may need to have a shackle
hearing, but we'll run it by the sergeant. But one
possible solution is to have Mr. Washington wear a --
a ankle bracelet that would allow the court deputies
to give you a remote shock that would disable you in

the event there's disruption. You understand?

Ninth Judicial Circuit
Court Reporting Services

PageSQZ

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 142 of 162 Page|D 609

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

21

THE DEFENDANT: I done had one of those --

THE COURT: Okay.

THE DEFENDANT: -- those devices. Another trial
there was a wristband or something that --

THE COURT: This will be on your ankle in the
event you go where you're not supposed to go.

THE DEFENDANT; I know. I --

THE COURT: They would shock you from a distance
and you'd fall to the ground, But --

THE DEFENDANT: Yeah. I'd prefer that.

THE COURT: But I'd need to make sure this is the
appropriate case for that. And, frankly, that's a
call that I need the input of the court deputies.

But, Mr. Matera, if that is acceptable, then I
think that might solve the problem of moving around
the courtroom --

MR. MATERA: Okay.

THE COURT: -- if we can affix him with the-
Band-It. And we'll -- we'll get on that starting
today. And we've got next week to work out the kinks
as well.

Mr. Washington, is there anything I can do to get
you to change your mind?

THE DEFENDANT: No, Sir.

THE COURT: And, Mr. Matera, remind me again,

Ninth Judicial Circuit
Court Reporting Services

Page593

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 143 of 162 Page|D 610

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

22

is -- is the offer right now life in prison?

MR. MATERA: No, it was 15 years, Your Honor.

THE COURT: Fifteen years. Okay.

MR. MATERA: Yes.

THE COURT: And you -- that's right. You
understand that offer, Mr. Washington?

THE DEFENDANT: Yes, Sir.

THE COURT: Okay. And if you're found guilty,
it's mandatory life. And a lawyer certainly would be
able to advise you if -- if this plea would be in your

best interest. A lawyer can be able to tell you if
you have a good case or a defensible case or not. A
lawyer have -- has the experience to help you work
with Mr. Matera, maybe to try to bargain for different
terms. A lawyer can tell you the advantages or
disadvantages of what is appropriate to tell -- to
tell me in court or to tell a jury during a trial.

We've talked about this before, but do you
understand how necessary a lawyer is in how he or she
would be able to help you?

THE DEFENDANT: Yes, sir. I know it would be, in
theory, just the lawyer that I got access, I don't
feel like going to be able to -- enough with -- pretty
close to the same result if 1 did it by myself, so I

prefer to go this route, sir.

Ninth Judicial Circuit
Court Reporting Services

Page594

* Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 144 of 162 Page|D 611

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

23

THE COURT: And we previously have had
Mr. Washington reviewed by a mental health provider.
He's found to be competent. I know I've previously
asked him, he's able to read.

You have a high school education; is that right?

THE DEFENDANT: Yes, Sir,

THE COURT: Has a high school education. He's
always behaved in here with me. So I will permit --
continue to permit the pro se representation. I think
Mr. Washington understands the pitfalls, but still
chooses to do it on his own.

Mr. washington, I'm going to be in touch with the
jail. I'm going to let them know that you're going to
be needing to do some trial preparation, to have
access to a device to listen.

Did we appoint Ms. Goerner to be standby counsel?
Do you remember? n

UNIDENTIFIED SPEAKER: Um-hmm.

THE DEFENDANT: Nobody was appointed as standby
counsel, Judge.

THE COURT: You said you didn’t want it, right?

MR. MATERA: Yeah. He_denies --

THE COURT: Okay.

MR. MATERA: -- standby counsel --

THE COURT: Okay.

Ninth Judicial Circuit
Court Reporting Services

Page$95

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 145 of 162 Page|D 612

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

24

MR. MATERA: -- on September llth, 20151 My
notes indicate that. I don't see anything else where
he -- where it was asked of him under standby --

THE COURT: Well, I'd want to also make-sure --
and, you know, Mr. Washington, it's typically not myl
job to -- to do these things, but I also want to have
a -- a clean trial, a fair trial. I need to make sure
you're dressed appropriately, or at least have access
to clothing.

Do you know if you have access to civilian
clothing that --

THE COURT DEPUTY: They used to. Not no more.

THE DEFENDANT: I don't have access even of the
clothes I had. They cut them off.

THE COURT: Okay. Well, I mean, there's -- if
you were represented by the public defender or
Ms: Goerner's office, they would bring clothes to you,
even a necktie. Okay?

THE DEFENDANT: Um-hmm.

THE COURT: So I'll -- I'll look into that to see

what our options are with respect to getting you
some -- some civilian clothing. Okay?
Mr. Matera, anything else from the State?
MR. MATERA: My witness list -- I filed a

supplemental witness list that had a David Haddock as

Ninth Judicial Circuit
Court Reporting Services

PageSQS

’\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 146 of 162 Page|D 613

25

an expert witness. I'm going to file an amended one,
just removing the expert. It shouldn't -- shouldn't
be --

THE COURT: Okay.

MR. MATERA: -- expert witness. Just so he knows
that.

But in any event, we did send him the curriculum
vitae of that witness anyways.

THE COURT: Okay. So right now, Mr. Washington,
we're planning to start your trial Tuesday morning,
March the 22nd. We will get a jury panel up here and
we'll begin.

I told you before that I'm not allowed to show
you any favoritism or treat you any differently than I'
would a trained lawyer. You understand that as well,
right?

THE DEFENDANT: Yee, sir.

THE COURT: Okay. And that if you do something
that's inappropriate, the State is going to make an
objection. And if it's a proper objection, I'm going
to sustain it, which means you gotta move on. Okay?
You understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. Likewise, if you ask a

question that isn't appropriate from the perspective

Ninth Judicial Circuit
Court Reporting Services

Page597

g Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 147 of 162 Page|D 614

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26

of our rules of evidence and the State objects, I
won't allow you to ask the question or won't allow the
witness to answer. You understand that, right?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. Same thing for evidence. If
you seek to have evidence admitted and you do it
improperly or the State otherwise objects because of
some other basis, such as relevance, I'm not able to
coach you on how to get stuff in properly. You
understand that, right?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. Okay. Mr. Washington, then if
we have anything else we need you here for, we'll get
you here next week. I will be in touch with the
people at the jail to remind them that you have a
trial coming up and you are representing yourselves --
yourself, and I'll ask them to give you access to
the -- you want the tape player -- the DV -- the CD
player? Is that what you want access to?

THE DEFENDANT: Yes, sir.

THE COURT: Okay. And I'll -- I'll get in touch
with them. I'll also ask if there's any clothing
available for you and I'll try to figure that out.
Okay?

THE DEFENDANT: All right.

Ninth Judicial Circuit
Court Reporting Services

Page598

g Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 148 of 162 Page|D 615

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

THE COURT: All right. Then we will see you on

the 22nd, if not sooner.

And, Mr. Matera, probably see you tomorrow,
imagine.

MR. MATERA: Yes, sir.

THE COURT: Okay. And you'll get the court
records from today. Okay?

THE DEFENDANT: All right. Thank you.

(These proceedings were concluded at 2:20 p.m.)

Ninth Judicial Circuit
Court Reporting Services

4 Page599

27

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

4 'Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 149 of 162 Page|D 616

28

C E R T I F I C A T E

I, Christine Lively, being a Digital Court
Reporter of the Ninth Judicial Circuit as authorized by Rule
2.535(h)(3), Florida Rules of Judicial Administration, and
the Administrative Order of the Ninth Judicial Circuit
numbered 07-98-43, certify that the foregoing transcription

is true and correct.
WITNESS my hand this 27th day of February,

2017, in the City of Orlando, County of Orange, State

of Florida.

s/Christine Lively, CER, CET

 

CHRISTINE LIVELY, CER, CET

Ninth Judicial Circuit
Court Reporting Services

Page600

M,"` Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 150 of 162 Page|D 617

 

`9 Case 6'18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 151 of 162 Page|D 618 .
.,»r‘ '
» c
b

918.13. Tampering with or fabricating physical evidence, FL ST § 918.13

' ~.-..___._.__. _..._-…

 

West's Florida Statutes Annotated
Tit]e XLVII. Criminal Procedure and Corrections (Chapters 900-999) (Refs & Annos)
Chapter 918. Conduct of Tn'al (Refs & Annos)

 

 

 

West's F.S.A. § 918.13
918.13. Tampering with or fabricating physical evidence
Currentness

(1) No person, knowing that a criminal trial or proceeding or an investigation by a duly constituted prosecuting authority, law
enforcement agency, grand jury or legislative committee of this state is pending or is about to be instituted, shall:

(a) Alter, destroy, conceal, or remove any record, document, or thing with the purpose to impair its verity or availability in
such proceeding or investigation; or

(b) Make, present, or use any record, document, or thing, knowing it to be false.

(2) Any person who violates any provision of this section shall be guilty of a felony of the third degree, punishable as provided
in s. 775.082, s. 775.083, or s. 775.084.

Credits
Laws 1972, c. 72-315, § 2.

Notes of Decisions (48)

West's F. S. A. § 918.13, FL ST § 918.13
Current through the 2015 lst Reg. Sess. and Special A Session of the Twenty~l~`ouxth Legislature

lind of Documc\ll "f" 2015 Thomson dealers No claim m original U.S. (io'.~'el'nmem \Vorks.

. ‘. Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 152 of 162 Page|D 619
_Ay

\&

 

, lCase 6:18-c\’/-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 153 of 162 Page|D 620

 

DSC_5094_B.JFG

SAD S Brovning Div 22 2814-536652

 

4 Case'6:18-Cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 154 of 162 Page|D 621

_f"'
/

DSC_BBSZ_B.JPG

SRD S Browning Div 22 2814-536552

DSC_SGBI_B. JPB

SAB 5 Brmming Div ZZ_ 2014~536652

 

v Case`6:18-C'V-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 155 of 162 Page|D 622

' \

 

 

 

DSC_BBK?_B . JPG

GAD 5 Bruuning l`liv 22 2314-535652

 

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 156 of 162 Page|D 623

 

t j _Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 157 of 162 Page|D 624

BSC_RB!Z_B..!PG

560 S Drulming Div 22 2514-536652

DSC_BIMZ_B . JFG

SAU 5 [irowning Il:i.v 22 2014-536652

 

CaSe 6218-CV-01915-GKS-KRS

ZS??£§-bw?. ZZ_ 410 5"'¢"¢‘“°"8 5 BVS

ndr'e`ersa':eu

Document1-2 Filed 11/07/18 Page 158 of 162 Page|D 625

 

 

l #Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 159 of 162 Page|D 626

 

Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 160 of 162 Page|D 627

 

l

4

Costanzo v. State,~152 So.3d 737 (2014)

"sé`f-'Tél`l".._\`/\'I`Eé`l`<'l"y 024§§ 'W" 7

152 So.3d 737
District Court of Appeal of Florida,
Fourth District.

Anthony COSTANZO, Appellant,
v.
STATE of Florida, Appellee.

No. 4D13-3344. | Dec. 3, 2014.
| Rehearing Denied Dec. 29, 2014.

Synopsis

Background: Defendant was convicted in the Seventeenth
Judicial Circuit Court, Broward County, Michael A.
Robinson, J., of evidence tampering Defendant appealed

[Holding:] The District Court of Appeal, Gross, J., held that
defendant could not be convicted for deleting from his work
cellular phone a video he had already shown, texted, and e-
mailed to others.

Reversed and remanded

Attorneys and Law Firms

*737 Rhea P. Grossman of Rhea P. Grossman, P.A., Fort
Lauderdale, for appellant

Pamela .lo Bondi, Attomey General, Tallahassce, and Angela
E. Noble, Assistant Attomey General, West Pa|m Beach, for

` appellee

Opinion
*738 GROSS, J.

Appellant was a detective at the Broward Sheriff's Office.
Following a jury trial, he was acquitted of two charges and
convicted of evidence tampering We reverse the tampering
conviction because the State failed to establish a violation of
section 918.13, Florida Statutes (2013).

The evidence tampering charge arose from appellants
deletion of a video 'from his work cellular phone. On January
20, 2012, a suspect in a case made statements about an
unrelated criminal case where the defendants were two
other officers, Koepke and Dodge, friends of appellant

*' "- 1 l ""i"'. "1-\-. "'\ .. '\'
¢~2 -:l.r \NEIK i*/‘."» z.) i;.'tl _~.:~ -<sr!.':':l», I‘.‘t`,

k
Case 6:18-cv-01915-GKS-KRS Document 1-2 Filed 11/07/18 Page 161 of 162 Page|D 628

Appellant made a video of these statements with his phone.
He then texted the video to Koepke, showed the video to
his supervisor, and used his work e-mail account to send
the video to the general counsel for the Police Benevolent
Association. Ten days later, appellant's cell phone was seized
by an investigator with the State Attomey’s Office The
January 20 video could not be located on appellant's phone
and an expert concluded that the video had been deleted.

The January 20 video was ultimately recovered from two
locations-Koepke's Sprint/Nextel account and the e-mail
servers at the Broward Sheriff‘s Office. Both versions of the
video were played for the jury.

Both at the conclusion of the State‘s case and after the
defense rested, appellant moved for a judgment of acquittal
on the evidence tampering count. ARer the jury verdict, he
fried post-trial motions directed at_ the evidence tampering
conviction.

[l] [2] Section 918.13, Florida Statutes (2013), provides
in pertinent part

(l)' No person, knowing that a criminal trial or
proceeding or an investigation by a duly constituted
prosecuting authority, law enforcement agency, grand jury
or legislative committee of this state is pending or is about
to be instituted, shall:

(a) Alter, destroy, conceal, or remove any record,
document or thing with the purpose to impair its verity
or availability in such proceeding or investigation....

To establish a violation of the statute, “the State must prove a
defendant ‘had knowledge of an impending investigation and
destroyed evidence in order to impair its availability for the
investigation.’ ” Slate v. Major, 30 So.3d 608, 609 (Fla. 4th
DCA 2010) (quoting C.K. v. State. 753 So.2d 617, 618 (Fia.
4th DCA 2000)). Appellant admitted he was “buddies” with
Koepke, so he knew that there was a pending investigation
into the matter; that was why he recorded the conversation in
the first place. There is thus no issue with the “knowledge”
element of the crime. Appellant takes issue with the second
element_that he intentionally deleted the video from his
phone with the purpose to impair its availability for the
investigation

[3| [4] We have held that a defendant's equivocal conduct
toward evidence is insufficient to demonstrate the intent
necessary for a section 918.13 violation; merely discarding

Costanzo v. State. 152 So.3d 737 (2014)

' ~" Case 6:18-cv-01915-GKS-KRS Document'1-2 Filed 11/07/18' Page 162 of 162 Page|D 629

 

 

39 Fla. L. Weekly 02498

evidence from one's person, without more, does not amount
to a violation of the statute. “[T]he offense of tampering is
committed only when the defendant takes some action that is
designed to actually alter or destroy the evidence rather than
just removing it from his or her person." E.[. v. Stare, 25 So.3d
625, 627 (Fla. 2d DCA 2009).

In Obas v. State, 935 So.2d 38, 38 (Fla. 4th DCA 2006),
for example, the defendant emptied a pill container of crack
cocaine rocks as police approached He tossed the container
five feet away aher police ordered him to stop. ld. This Court
reversed *739 the defendant's conviction for tampering with
evidence, stating:

We are unable, on these facts, to accept
the state's argument that defendant
violated the statute. If defendant had
dropped or thrown the items so that
they could not have been retrieved,
it would be another matter, like
swallowing. In this case, however,
where he merely dropped the cocaine
rocks and tossed the container on
the ground, and both were easily
found, the evidence was insufficient
Otherwise a tampering conviction
could be obtained whenever a suspect
merely drops drugs on the ground.

Id. at 39.

Similarly, in Evans v. State, 997 So.2d 1281 (Fla. 4th DCA
2009), we held that the trial court erred in denying a motion
for judgment of acquittal on a charge of tampering with
evidence where the defendant threw a crack cocaine rock onto
sandy ground as officers approached for a stop. We held that
the fact the officers were unable to find the drugs due to

the nature of the surface of the ground did not demonstrate
the necessary specific intent to tamper with or conceal the
evidence. Id. at 1284.

Such equivocal conduct differs from that conduct that
completely destroys potential evidence, such as swallowing
an object. See State v. Jennings, 666 So.2d 131, 133
(Fla.1995); McKenzie v. State, 632 So.2d 276, 277 (Fla.
4th DCA 1994) (holding that “swallowing a substance”
demonstrates the necessary intent to amount to a violation of
section 918.13, just like “flushing it down a toilet”).

[5] In this case, after appellant recorded the video on his cell
phone, he showed it to his supervisor, texted it to Koepke,
and e-mailed it to an attorney for the Police Benevolent
Association. As we know from videos that have gone viral,
texting or e-mailing a video is the antithesis of trying to
destroy it. In fact, with the assistance of technology, the
video was recovered from two separate locations. There
was insufficient evidence of appellants intent to violate the
tampering statute. In addition, there was insufficient evidence
that the video was “destroy[ed]” within the meaning of the
statute; the statute does not criminalize deleting evidence

. existing in the memory of a particular electronic device,

particularly where such evidence resides elsewhere in the
electronic ether. The trial court's denial of appellant's motion
for judgment of acquittal was therefore erroneous

We reverse the conviction and remand to the circuit court with
direction to grant the motion for judgment of acquittal.

DAMOORGIAN, C.J., and MAY, J., concur.
All Citations

152 So.3d 737, 39 Fla. L. Weekly D2498

 

End of Document

© 2015 Thomson Reuters. No claim to original U»S. Govemment Works.

`/‘."»'~<.‘.i.‘~;-.‘\»Ne'xt ‘ 2015 'i§`rf)i:iE-.-T~e'r l?c)r,li".'¢l's. tdc -;i:~ri:.'r lo original U.S. ijét'.verrui‘.erit “./\."ori<s, 2

